

SECOND AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


OF


SUPERIOR PIPELINE COMPANY, L.L.C.
a Delaware limited liability company


dated effective as of July 1, 2019






THE MEMBERSHIP INTERESTS REFERENCED IN THIS SECOND AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF SUPERIOR PIPELINE COMPANY, L.L.C. HAVE BEEN
ACQUIRED FOR INVESTMENT PURPOSES AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE. THE MEMBERSHIP INTERESTS WHICH ARE REFERENCED
HEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR UNDER AN EXEMPTION FROM REGISTRATION OR QUALIFICATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. THERE IS NO TRADING MARKET
FOR THE MEMBERSHIP INTERESTS, AND IT IS NOT ANTICIPATED THAT ONE WILL DEVELOP.
THERE ARE SUBSTANTIAL RESTRICTIONS ON THE TRANSFERABILITY AND VOTING RIGHTS OF
THE MEMBERSHIP INTERESTS SET FORTH HEREIN. NO SALE, TRANSFER OR OTHER
DISPOSITION BY A MEMBER OF ITS MEMBERSHIP INTERESTS MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE TERMS SET FORTH HEREIN. THEREFORE, MEMBERS MAY NOT BE ABLE
TO READILY LIQUIDATE THEIR INVESTMENTS.






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

Article 1 Definitions11.1Specific Definitions11.2Other
Terms211.3Construction21Article 2
Organization222.1Formation222.2Name222.3Principal Office; Other Offices;
Registered Office; Registered Agent222.4Purpose222.5Foreign
Qualification222.6Term222.7Mergers and Exchanges222.8Business Opportunities; No
Fiduciary Duties232.9Default29Article 3 Membership Interests, Units and
Transfers303.1Units; Class and Series of Membership Interests;
Members303.2Number of Members343.3Representations and
Warranties343.4Restrictions on Transferring a Member’s Units353.5Documentation;
Validity of Transfer363.6Possible Additional Restrictions on
Transfer373.7Additional Members; Substituted
Members373.8Information383.9Liability to Third Parties403.10Resignation;
Withdrawal403.11Right of First Offer403.12Sale Event413.13Equitable
Relief463.14Time is of the Essence46Article 4 Capital Contributions; Member
Loans464.1Capital Contributions464.2Emergencies504.3Non-Emergency
Shortfalls524.4No Requirement to Provide Member Loans534.5Return of
Contributions534.6Capital Accounts534.7Contributions of Contributed
Property544.8Working Capital Loans by UNT Member54Article 5 Allocations and
Distributions555.1Allocations for Capital Account Purposes555.2Allocations for
Tax Purposes57

    i

--------------------------------------------------------------------------------




5.3Requirement of Distributions585.4Emergency Reserves and Draws on
Guarantees61Article 6 Management626.1General626.2Authority of
Board626.3Limitation on Liability of Managing Member636.4Board of
Managers636.5Fiduciary Duties of Board Managers656.6Required Approvals by the
Board656.7Meetings of the Board696.8Budgets716.9Officers736.10Compensation and
Reimbursement73Article 7 Indemnification737.1Right to
Indemnification737.2Advance Payment737.3Appearance as a
Witness747.4Non-exclusivity of Rights747.5Insurance747.6General747.7Savings
Clause747.8Scope of Indemnity747.9Other Indemnities747.10Limitation on
Indemnification757.11Exculpation75Article 8 Taxes758.1Tax Returns758.2Tax
Elections768.3Partnership Representative768.4Revised Partnership Audit
Provisions778.5Texas Franchise Tax Sharing Arrangement77Article 9 Books,
Records, Reports, and Bank Accounts779.1Maintenance of
Books779.2Reports779.3Accounts809.4Accountants809.5Environmental, Health and
Safety Program80Article 10 Dissolution, Liquidation and
Termination8110.1Dissolution8110.2Liquidation and Termination8110.3Provision for
Contingent Claims8310.4Deficit Capital Accounts8310.5Deemed Contribution and
Distribution83

    ii

--------------------------------------------------------------------------------




Article 11 Amendment of the Agreement8411.1Amendments to be Adopted by the
Company8411.2Amendment Procedures84Article 12 Membership
Interests8512.1Certificates8512.2Registered Holders8512.3Security85Article 13
General Provisions8513.1Offset8513.2Supersedure8513.3Waivers8513.4Binding
Effect8513.5Severability8513.6Further Assurances8613.7Exercise of Certain
Rights8613.8Notice to Members of Provisions of this
Agreement8613.9Counterparts8613.10Inspection and Audit Rights8613.11No Third
Party Beneficiaries8813.12Notices8813.13Remedy Not Exclusive8913.14Dispute
Resolution8913.15Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial9013.16Non-Compensatory Damages9013.17Publicity9113.18Member Trademarks91







Attachments:
Exhibit A    Business Area
Exhibit B    Ownership Information
Exhibit C    Initial Budget
Exhibit D    Purchase and Sale Agreement




    iii


--------------------------------------------------------------------------------



Index to Definitions

10X LTM EBITDA1Competitive Assets26A&R Agreement1Confidential
Information41Accountants84Consolidating Group81Acquired
Units41Contract7Act2Contract Decision72Adjusted Capital Account
Deficit2Contributed Property7Adjusted Property2Contributing Member51Adoption
Agreement40Contribution Notice51Affiliate2Control7Affiliate Contract2Credit
Facility Date58Agreed Allocation2Creditor41Agreed Interest Rate2Curative
Allocation8Agreed Value2Declined Opportunity27Agreement3Default8Applicable
Member3Default Amount50Approved Costs3Default Deadline50Approved
Opportunity28Default Interest Rate8Assignee3Defaulting Member8Auction
Process45Depreciation8Audit91Dispute94Audit Notice91Dissolution Event85Audit
Period3Distributed Property8Audit Report92Distribution8Available Cash3Draft
Budget75Award Agreement3Drilling Commitment9Bankrupt Member3Drilling Commitment
Adjustment Amount9Best Price45Drilling Commitment Trigger
Event9Board65EBITDA9Board Managers67Effective Date1Book-Tax
Disparity4EHS84Budget75Election Notice43Business Area4Elective
Contribution51Business Day4Emergency Expenditure Amount54Capital
Account4Emergency Expenditures10Capital Contribution4Emergency Notice54Capital
Expenditures5Emergency Reserves10Carrying Value5Emergency Shortfall
Amount54Certificate24Emergency Shortfall Funding Deadline54Change in
Control5Enforceability Exceptions10Charter Documents6Equity
Value10Code6Executive Negotiation Notice94Collection Costs6Fair Market
Value11Combined Report81Fiscal Quarter11Company1Fiscal Year11Company
Assets6Foreclosed Units41Company Bank Account50Formation Date1Company
Business6Fundamental Event11Company Minimum Gain6GAAP11Compensatory Membership
Interest7Governmental Authority11

iv

--------------------------------------------------------------------------------




Grant Date11Non-Presenting Member27Imputed Underpayment Amount64Nonrecourse
Built-in Gain16Indemnitee12Nonrecourse Deductions16Indemnity
Payment12Nonrecourse Liability17Initial Budget75Non-Transferring Member43Initial
Management Units35OFAC19Investor HoldCo12Offered Units43Investor Make-Whole
Units12Officer17Investor Member12Operating Expenses17Investor Percentage
Interest12Operations Shortfall17Investor Sharing Percentage12Operator17Investor
Unit12Opportunity26Investor Unit Percentage12Opportunity Notice27Investor Unit
Percentage Adjustment Amount13Original Agreement1IRR13Other Indemnification
Agreement17IRR Hurdle No. 113Package Opportunity26IRR Hurdle No.
213Participating Member17Laws13Parties17Lending Member14Partnership
Representative80Liquidation IRR Hurdle14Paying Entity81Liquidator85Permitted
Lien17Lock-up Period38Permitted Transfer17Losses18Permitted Transferee18Majority
Interest68Person18Management Backend Percentage Interest14PG18Management Backend
Sharing Percentage14PG Members18Management Backend Units33Presenting
Member26Management Incentive Percentage Interest14Prevailing Election
Notice44Management Incentive Sharing Percentage14Prime Rate18Management
Incentive Units33Proceeding18Management Member15Profits18Management
Unit15Profits Interests19Managing Member66Purchase Agreement1Mandatory Call
Amount50Purchase and Sale Agreement43Mandatory Call Notice50Purchaser45Mandatory
Funding Deadline50Reference Multiplier19Mandatory Opportunity
Contribution15Representatives42Material Contract15Required Allocations19Meeting
Deadline28Response Deadline43Member16Restricted Person30Member Loan16Restricted
Transferee19Member Nonrecourse Debt16Retained Distributions52Member Nonrecourse
Debt Minimum Gain16Revised Partnership Audit Provisions20Member Nonrecourse
Deductions16ROFO38Membership Interest16ROFO Notice43Midstream Services Right of
First OfferROFO Outside Date Period44Agreement16ROFO Right43MSA16Sale
Agreements46Net Income9Sale Consummation Notice48New Partnership Audit
Rules80Sale Event20Non-Funding Member51Sale Notice45

v

--------------------------------------------------------------------------------




Second Offer46Security Interest20Selling Member45Series33Service20Sharing
Ratio20Shortfall Amount55Shortfall Deadline55Shortfall Notice55Stage 1
Period20Stage 2 Period20Stage 3 Period20Straddle Plant Assets20Subject Capital
Contribution21Subsidiary21Substituted Member21Superior Pipeline Company,
L.L.C.24Supermajority Interest68Target Capital Accounts58Third Party21Third
Party Contract21Threshold Value35Total Default
Amount21Transfer22Transferee22Transferred22Transferring Member43Treasury
Regulation22Undertaking77Unit33United States Bankruptcy Code22Units33Unpaid
Indemnity Amounts22Unrestricted Business Assets26UNT1UNT Make-Whole Units22UNT
Member22UNT Percentage Interest22UNT Sharing Percentage22UNT Unit22UNT Unit
Percentage23UNT Unit Percentage Adjustment Amount23Unvested Management
Unit23UPC23Vested Management Unit23

vi


--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
SUPERIOR PIPELINE COMPANY, L.L.C.
a Delaware limited liability company
This Second Amended and Restated Limited Liability Company Agreement of Superior
Pipeline Company, L.L.C., a Delaware limited liability company (the “Company”),
effective as of July 1, 2019 (the “Effective Date”), is adopted, signed and
agreed to by the Members.
WHEREAS, the Company was formed as a limited liability company under the Act by
filing a Certificate of Formation with the Secretary of State of the State of
Oklahoma on August 24, 2004 (the “Formation Date”);
WHEREAS, the Company was converted into a Delaware limited liability company
under Section 18-214 of the Act;
WHEREAS, Unit Corporation, a Delaware corporation (“UNT”), as the sole initial
Member of the Company, signed a Limited Liability Company Agreement of the
Company, dated as of the Formation Date, to provide for the management of the
Company (the “Original Agreement”);
WHEREAS, (a) pursuant to the Purchase and Sale Agreement by and between UNT and
Investor HoldCo dated March 28, 2018 (“Purchase Agreement”), Investor HoldCo
acquired 50% of the issued and outstanding Units of the Company from UNT in a
transaction treated as set forth in IRS Revenue Ruling 99-5, Situation 1; and
(b) in connection therewith, the Original Agreement was amended and restated to
admit Investor HoldCo as a new Member and to set forth the Members’ respective
rights and obligations (the “A&R Agreement”);
WHEREAS, the Members wish to contract to (a) amend and restate the A&R Agreement
in its entirety, (b) permit the admission of Management Members as new Members,
and (c) set forth the respective rights and obligations of Management Members.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are confirmed and
acknowledged), the Members stipulate and agree:
Article 1
Definitions


1.1Specific Definitions. Besides the other defined terms, these terms will have
the meanings given to them:
“10X LTM EBITDA” means, as of the specified date, the product of (i) 10.0
multiplied by (ii) the EBITDA for the twelve months ended as of the last day of
the month immediately preceding the measurement date.


    1

--------------------------------------------------------------------------------



“Act” means the Delaware Limited Liability Company Act and any successor
statute, as amended.
“Adjusted Capital Account Deficit” means, regarding any Member, the deficit
balance in that Member’s Capital Account, as of the end of each taxable year of
the Company, after giving effect to these adjustments: (a) credit for any
amounts that the Member must restore under this Agreement or is deemed obligated
to restore under Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or the next to
last sentences of Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5)),
and (b) debit to the Capital Account any amounts described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) regarding that Member.
This definition should comply with Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and will be interpreted in a manner consistent with that
intent.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted under the definition of Carrying Value.
“Affiliate” means, when used regarding any Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the Person in question;
provided, that, despite the foregoing, each UNT Member and its Affiliates, on
the one hand, and each Investor Member and its Affiliates, on the other hand,
will not be Affiliates of one another solely by virtue of that Members’
ownership or Control of the Company (but each will be deemed an Affiliate of the
Company for purposes of this Agreement); provided, further, that a Management
Member will not be an Affiliate of the UNT Member or the Investor Member solely
by virtue of the Management Member’s ownership of Management Units.
“Affiliate Contract” means any legally binding contract or agreement, written or
oral, between the Company or any Subsidiary of the Company, on the one hand, and
a Member or an Affiliate of a Member, on the other hand.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction under Section 5.1(a)(x).
“Agreed Interest Rate” means, on the date of determination, the Prime Rate (as
published in the “Money Rates” table of the Wall Street Journal, eastern
edition) plus an additional two percentage points (or, if that rate is contrary
to any Law, the maximum rate permitted by Law).
“Agreed Value” of any Contributed Property or Distributed Property, as the
context may require, means, unless otherwise agreed by a Supermajority Interest
vote of the Board, the Fair Market Value of that property at the time of
contribution or Distribution, as applicable. The Members will use that method as
they determine appropriate to allocate the aggregate Agreed Value of Contributed
Properties contributed to, or Distributed Properties distributed by, the Company
in a single or integrated transaction among each separate property on a basis
proportional to the Fair Market Value of each Contributed Property or
Distributed Property.
“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of the Company (including any schedules, exhibits and annexes hereto),
as amended, supplemented, or restated.


    2

--------------------------------------------------------------------------------



“Applicable Member” means any holder of Units other than Management Units.
“Approved Costs” has the meaning set forth in the MSA, except as provided in
Section 4.3(a).
“Assignee” means any Person that acquires a direct interest in any Units but
that has not been admitted as a Member under this Agreement, it being agreed
that until an Assignee is admitted to the Company as a Substituted Member, that
Assignee will be entitled only to allocations and Distributions regarding the
direct interests in any Units so acquired, and will not be entitled to any
voting or consent rights of a Member (or Manager).
“Audit Period” means a period of two consecutive Fiscal Years.
“Available Cash” means, as of any date of determination by a Supermajority
Interest of the Board, based on the reports received from the Operator and any
other information the Board deems relevant, regarding a quarterly cash
Distribution to be made to the Members, the following, without duplication:
(a)the sum of: (i) all cash and cash equivalents of the Company on hand at the
end of the applicable Fiscal Quarter, (ii) available borrowings from credit
facilities used to fund capital expenditures and (iii) all additional cash and
cash equivalents of the Company on hand on the date of determination with
respect to such Fiscal Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Fiscal Quarter, less
(b)the amount of any cash reserves established by a Supermajority Interest of
the Board to: (i) provide for the proper conduct of the business of the Company
(including reserves for future capital expenditures and for anticipated future
credit needs of the Company) subsequent to such Fiscal Quarter, (ii) comply with
applicable Law or any loan Contract, security Contract, mortgage, debt
instrument or other Contract to which the Company or any Subsidiary thereof is a
party or by which it is bound or its assets are subject (including any Member
Loan), (iii) provide for Emergency Reserves, and (iv) provide for other
reasonable reserves equal to the amount set forth in the applicable Budget (as
that amount may be adjusted by a Supermajority Interest of the Board as of any
date of determination).
“Award Agreement” means, with respect to any Management Member and any
Management Units held by such Management Member, the award agreement between the
Company and such Management Member relating to the issuance of such Management
Units.
“Bankrupt Member” means any Member:
(a)that (i) makes a general assignment for the benefit of creditors; (ii) files
a voluntary, or consents to filing an involuntary, bankruptcy petition for
relief under the United States Bankruptcy Code; (iii) becomes the subject of an
order for relief or is declared insolvent in any federal or state bankruptcy or
insolvency proceeding; (iv) files a petition or answer in a court of competent
jurisdiction seeking for that Member a reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law; (v)
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against that Member in a proceeding of the type
described in sub clauses (i) through (iv) of this clause
    3

--------------------------------------------------------------------------------



(a); (vi) seeks, consents, or acquiesces to the appointment of a trustee,
receiver, or liquidator of that Member or of all or any substantial part of that
Member’s assets or properties; or (vii) is the subject of a final and
non-appealable order of relief under the United States Bankruptcy Code by a
court with competent jurisdiction under a petition by or against the Member; or
(b)against which a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and 90 days have expired without dismissal of it or regarding which,
without that Member’s consent or acquiescence, a trustee, receiver, or
liquidator of that Member or of all or any substantial part of that Member’s
assets and properties has been appointed and 60 days have expired without those
appointments having been vacated or stayed, or 60 days have expired after
expiration of a stay, if the appointment has not been vacated.
“Book-Tax Disparity” means regarding any item of Contributed Property or
Adjusted Property, as of any determination, the difference between the Carrying
Value of the Contributed Property or Adjusted Property and the adjusted basis of
it for federal income tax purposes as of that date. A Member’s share of the
Company’s Book-Tax Disparities in all its Contributed Property and Adjusted
Property will be reflected by the difference between that Member’s Capital
Account balance as maintained under Section 4.6 and the hypothetical balance of
that Member’s Capital Account computed as if it had been maintained strictly
under federal income tax accounting principles.
“Business Area” means the lands identified in shaded orange circles/ovals on the
map attached as Exhibit A but only to the extent the lands are located on-shore
within the United States.
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
national banking associations in the States of Texas, Oklahoma or New York are
required or authorized by applicable Law to remain closed.
“Capital Account” means the capital account maintained for each Member under
Section 4.6.
“Capital Contribution” means any cash, cash equivalents, or the Agreed Value of
Contributed Property that a Member contributes to the Company or is deemed to
have contributed to the Company.
“Capital Expenditures” means any expenditure or acquisition of property by the
Company or any of its Subsidiaries required to be capitalized for the Company’s
consolidated financial statements under GAAP.
“Carrying Value” means, regarding any Company Asset, the asset’s adjusted basis
for federal income tax purposes, except:
(a)The initial Carrying Value of any Company Asset contributed or deemed
contributed by a Member will be the gross Fair Market Value of that asset, as
agreed on in the applicable transaction documents;


    4

--------------------------------------------------------------------------------



(b)The Carrying Values of all Company Assets will be adjusted to equal their
respective gross Fair Market Values, as determined by the Board, as of these
times: (i) the acquisition of an additional interest in the Company by any new
or existing Member in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of money or other property as consideration for an interest in the
Company; (iii) the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company by an existing Member acting in a Member capacity, or by a new
Member acting in a Member capacity or in anticipation of becoming a Member; (iv)
in connection with the issuance by the Company of a noncompensatory option (as
defined in Treasury Regulations Section 1.721-2(f)), other than an option for a
de minimis interest, and, as provided in Treasury Regulations Section
1.704-1(b)(2)(iv)(s), immediately after acquiring an interest through exercising
a noncompensatory option; and (v) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided, that
adjustments under the foregoing clauses (i), (ii) and (iii) will be made only if
the Board reasonably determines those adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;
(c)The Carrying Value of any Company Assets distributed to any Member will be
adjusted to equal the gross Fair Market Value of the item on the date of
Distribution as reasonably determined by the Board; and
(d)The Carrying Values of Company Assets will be increased (or decreased) to
reflect any adjustments to the adjusted basis of the assets under Code §§ 734(b)
or Section 743(b), but only if those adjustments are taken into account in
determining Capital Accounts under Treasury Regulations Section
1.704-1(b)(2)(iv)(m); provided, that Carrying Values will not be adjusted under
this clause (d) to the extent the Board determines that an adjustment under
clause (b) above is necessary or appropriate in a transaction that would
otherwise result in an adjustment under this clause (d).
If the Carrying Value of a Company Asset has been determined or adjusted under
clause (a), (b) or (d) of this definition, that Carrying Value will thereafter
be adjusted by the Depreciation taken into account with respect to such asset in
computing Profits and Losses.
“Change in Control” means, regarding Investor HoldCo, the occurrence of any
event or series of related events that result in PG and its Affiliates ceasing
to collectively own 30% or more of the equity interests in Investor HoldCo.
“Charter Documents” means for (a) any Person which is a corporation, its
charter, articles, certificate or memorandum of incorporation, association or
formation and bylaws or regulations, and each certificate or other similar
governing document, (b) any Person that is a limited liability company, its
charter, articles, certificate or memorandum of formation or organization,
limited liability company agreement, operating agreement, regulations, members
agreement, or other similar governing document, (c) any Person that is a general
or limited partnership, its charter, articles, certificate or memorandum of
formation, organization or limited partnership, partnership agreement or limited
partnership agreement, or similar governing document, (d) any Person that is a
trust, its trust agreement or other governing document, and (e)
    5

--------------------------------------------------------------------------------



any other Person, its charter and other governing documents, and in each case in
clauses (a) through (e), including all amendments and supplements.
“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended.
“Collection Costs” means costs and expenses, including attorneys’ fees and
costs, incurred by any Lending Member, any Contributing Member or the Company
relating to enforcing its rights relating to or collecting all or any portion of
any Member Loan or the Total Default Amount.
“Company Assets” means assets, rights, and interests (including, if applicable,
equity interests) owned by the Company or the Company’s Subsidiaries as of the
Effective Date and any additional assets, rights, and interests (including, if
applicable, equity interests) acquired by the Company or its Subsidiaries after
the Effective Date.
“Company Business” means (a) the purchase, sale, lease (as lessor or lessee), or
other acquisition or disposition, ownership, construction, operation,
maintenance, financing (as borrower), and development by the Company or the
Company’s Subsidiaries of gathering, processing, treating, compression,
dehydration, transportation, and marketing facilities in the Business Area, and
all related rights, assets, and interests in the Business Area (including the
Company Assets), in each case, solely to the extent relating to natural gas,
natural gas liquids, oil, or water; (b) the gathering, processing, treating,
compression, dehydration, transportation, storage and marketing of natural gas,
natural gas liquids, oil, or water through those facilities under contracts with
shippers and other parties; (c) regarding the foregoing, any other activities
related or incidental thereto or in anticipation of it; and (d) any actions and
activities advisable or necessary in connection with holding, managing,
administering, voting, and maintaining the issued and outstanding equity
interests of the Company’s Subsidiaries. Company Business will include no
activities related to (i) exploration and production operations of oil and
natural gas wells or the drilling of oil and natural gas wells, or (ii) any
Declined Opportunity that a Member is permitted to pursue as provided herein.
“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
in Treasury Regulation Section 1.704-2(b)(2), the amount of which is determined
under the principles of Treasury Regulation Section 1.704-2(d).
“Compensatory Membership Interest” means an interest in the Company that is
described in proposed Treasury Regulation Section 1.721-1(b)(3) or any successor
provision.
“Contract” means any legally binding contract, agreement, agreement regarding
indebtedness, indenture, debenture, note, bond, loan, collective bargaining
agreement, lease, mortgage, franchise, license agreement, purchase order,
binding bid, commitment, letter of credit or any other legally binding
arrangement, including any conditional sale contracts; participation and joint
development agreements; water, crude oil, condensate and natural gas purchase
and sale, gathering, transportation and marketing agreements; operating
agreements; balancing agreements; processing agreements; facilities or equipment
leases; production handling agreements and other similar contracts.


    6

--------------------------------------------------------------------------------



“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash and cash equivalents, contributed to
the Company. Once the Carrying Value of a Contributed Property is adjusted
pursuant to the definition of Carrying Value, that property will no longer
constitute a Contributed Property, but will be deemed to be an Adjusted
Property.
“Control” and its derivatives mean, regarding any Person purporting to Control
another Person, the possession, directly or indirectly, of the power (whether
through ownership of securities, by contract or otherwise) to (a) elect or cause
the election of 50% or more of the board of directors, board of managers or
other governing authority of the other Person, (b) in the case of a corporation,
vote 50% or more of all classes and series of issued and outstanding capital
stock entitled to vote for the election of the board of directors, (c) in the
case of a partnership, appoint or designate or cause the appointment or
designation of the general partner of the partnership, if there is only one
general partner of the partnership, or if there is more than one general
partner, to appoint or designate or cause the appointment or designation of a
general partner with the right under the partnership’s Charter Documents to
direct the management of the partnership, or, if the partnership is managed by a
board of managers, directors or similar governing authority, to elect, appoint
or designate or cause the election, appointment or designation of 50% or more of
the board of managers, directors, or other governing authority, (d) in the case
of any member-managed limited liability company that is not governed by a board
of managers or other board comprised of representatives of the members, appoint
or designate or cause the appointment or designation of members of that limited
liability company that collectively, if more than one, have the right under the
Person’s Charter Documents to 50% or more of the votes with respect to the
management of the limited liability company, or (e) in the case of any other
Person, elect or appoint 50% or more of the members of the governing authority
of it.
“Cumulative Assumed Tax Liability” means, with respect to any Member as of any
Fiscal Year, the product of (a) the U.S. federal taxable income (other than
taxable income incurred in connection with (i) a Sale Event or a Public
Offering; (ii) the receipt of a guaranteed payment for services by such Member;
(iii) the issuance of Management Units to such Member; or (iv) the forfeiture or
repurchase of Management Units from such Member or another Member) allocated by
the Company to such Member in such Fiscal Year and all prior Fiscal Years, less
the U.S. federal taxable loss allocated by the Company to such Member in such
Fiscal Year and all prior Fiscal Years; multiplied by (b) the highest applicable
U.S. federal, state and local income tax rate (including any tax rate imposed on
“net investment income” by Code Section 1411) applicable to an individual
resident in Tulsa, Oklahoma with respect to the character of U.S. federal
taxable income or loss allocated by the Company to such Member (e.g., capital
gains or losses, dividends, ordinary income, etc.) during each applicable Fiscal
Year.
“Curative Allocation” means any allocation of an item of income, gain, deduction
or loss under Section 5.1(a)(x).
“Default” means, regarding any Member, (a) that Member has become and continues
to be a Non-Funding Member, (b) the failure by that Member to remedy, within 30
days of receipt of written notice of it from the Company or any other Member, a
material breach of Section 3.4 or (c) a Fundamental Event regarding the Member.


    7

--------------------------------------------------------------------------------



“Default Interest Rate” means, on the date of determination, the Prime Rate (as
published in the “Money Rates” table of the Wall Street Journal, eastern
edition) plus an additional six percentage points (or, if that rate is contrary
to any Law, the maximum rate permitted by Law).
“Defaulting Member” means any Member that has experienced and is continuing to
experience a Default.
“Depreciation” means, for any Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable
regarding an asset for that year or other period, except that (a) regarding any
property the Carrying Value of which differs from its adjusted tax basis for
federal income tax purposes and which difference is being eliminated by the
remedial allocation method under Treasury Regulation Section 1.704-3(d),
Depreciation for that taxable year will be the book basis recovered for that
taxable year under the rules prescribed by Treasury Regulation Section
1.704-3(d)(2), and (b) regarding any other property the Carrying Value of which
differs from its adjusted basis for federal income tax purposes at the beginning
of that year or other period, Depreciation will be an amount that bears the same
ratio to that beginning Carrying Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for that year or other period
bears to that beginning adjusted tax basis; provided that if the federal income
tax depreciation, amortization, or other cost recovery deduction for that year
is zero, Depreciation will be determined by reference to that beginning Carrying
Value using any reasonable method selected by the Board.
“Distributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash and cash equivalents, distributed by
the Company.
“Distribution” means any cash, cash equivalents or, where applicable, the Agreed
Value of Distributed Property that a Member receives from the Company.
“Drilling Commitment” means that certain Drilling Commitment Agreement by and
between UPC and Company dated as of the Effective Date.
“Drilling Commitment Adjustment Amount” means an amount equal to the quotient of
X divided by Y, where:
X = (a) $0.58 for each dollar of the Drilling Commitment Amount (as that term is
defined in the Drilling Commitment) not expended by UPC prior to the Drilling
Commitment Trigger Event; multiplied by (b) the Investor Sharing Percentage,
expressed as a decimal, immediately prior to the Drilling Commitment Trigger
Event; and
Y = the UNT Sharing Percentage, expressed as a decimal, immediately prior to the
Drilling Commitment Trigger Event.
“Drilling Commitment Trigger Event” is defined in the Drilling Commitment.
“EBITDA” means:
(a)for the specified period, the net income (or loss) of the Company and its
Subsidiaries, determined on a consolidated basis under GAAP and consistent with
past practice; provided, that in determining such net income (or loss), the net
income of any other Person that
    8

--------------------------------------------------------------------------------



is not a Subsidiary of the Company or is accounted for by the Company or any of
its Subsidiaries by the equity method of accounting will be included only to the
extent of the payment of cash dividends or cash distributions by the other
Person to the Company or its Subsidiaries during the specified period (“Net
Income”);
(b)increased (without duplication) by these items to the extent deducted in
calculating Net Income:
(i)interest expense, plus
(ii)income taxes; plus
(iii)depreciation and impairment losses; plus
(iv)amortization expense; plus
(v)non-cash expenses, charges, and losses, including (A) non-cash compensation
charges or expenses, (B) non-cash losses incurred on hedging agreements, (C)
non-cash foreign currency losses, and (D) non-cash lease accretion expenses;
plus
(vi)any other extraordinary or non-recurring charges, expenses, and losses
(including arising because of changes in accounting principles); plus
(vii)any non-recurring cash expenses relating to investments (excluding, to
avoid doubt, the principal amount or purchase price thereof) to the extent
funded by a designated equity contribution; and
(c)decreased (without duplication) by these items to the extent included in
calculating Net Income:
(i)non-cash income and gains, including (A) non-cash compensation gains, (B)
non-cash gains incurred on hedging agreements, and (C) non-cash foreign currency
gains; plus
(ii)any other extraordinary or non-recurring income and gains (including arising
because of changes in accounting principles).
“Emergency Expenditures” has the meaning set forth in the MSA.
“Emergency Reserves” means reserves (whether in the form of cash, undrawn
commitments under working capital lines of credit or other committed facilities,
or otherwise) in respect of Emergency Expenditures in an aggregate amount equal
to $10,000,000, or such other amount as may be determined from time to time by a
Supermajority Interest.
“Enforceability Exceptions” means, when referring to this Agreement, that the
enforcement of this Agreement is or may be subject to the effect of: (a)
applicable bankruptcy, receivership, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer, and other similar Laws relating to
or affecting the enforcement of the rights and remedies of
    9

--------------------------------------------------------------------------------



creditors or parties to contracts generally; (b) general principles of equity
(regardless of whether that enforceability is considered in a proceeding at law
or in equity) and the exercise of equitable powers by a court of competent
jurisdiction; and (c) applicable Law or public policy limiting the enforcement
of provisions providing for the indemnification of any Person.
“Equity Value” means the lesser of:
(a)10X LTM EBITDA, minus all indebtedness of the Company and its Subsidiaries
that remains outstanding as of the relevant date of determination, plus working
capital (determined in accordance with GAAP) of the Company and its Subsidiaries
as of such date; and
(b)$600,000,000, minus all indebtedness of the Company and its Subsidiaries that
remains outstanding as of the relevant date of determination, plus working
capital (determined in accordance with GAAP) of the Company and its Subsidiaries
as of such date, plus Capital Expenditures made by the Company and its
Subsidiaries between the Effective Date and such date.
As used in this definition, “indebtedness” means (i) indebtedness for borrowed
money, (ii) payment obligations evidenced by a bond, note, debenture, or similar
instrument, (iii) payment obligations for a deferred purchase price (other than
trade payables incurred in the ordinary course of business, consistent with past
practice), and (iv) any guaranty or securing of any indebtedness of the type
referred to in clauses (i) through (iv) above of any other Person, and
specifically excludes, for the avoidance of doubt, any obligations as lessee
under capital leases or surety bonds.
If, on the relevant date of determination, any prior Approved Opportunity as to
which the Company has actually invested capital has not yet reached steady state
EBITDA, the Board will use its best efforts to adjust EBITDA to reflect the most
recent estimate of steady state EBITDA for that Approved Opportunity.
“Fair Market Value” means the value of any specified interest or property, which
will not be less than zero, that would be obtained in an arm’s length
transaction for cash between an informed and willing buyer and an informed and
willing seller, neither of whom is under any compulsion to purchase or sell,
respectively, and without regard to the circumstances of the buyer or seller.
“Fiscal Quarter” means (a) regarding the first Fiscal Quarter of the Company,
the period beginning on the Effective Date and ending on March 31, 2019, (b)
regarding any Fiscal Quarter thereafter except for the final Fiscal Quarter of
the Company, any three-month period commencing on each of January 1, April 1,
July 1, and October 1 of any Fiscal Year, and ending on the last date before the
next such date and (c) regarding the final Fiscal Quarter of the Company, the
period commencing on the immediately preceding January 1, April 1, July 1, or
October 1, as the case may be, and ending on the date on which all cash and
other assets and properties of the Company are distributed to the Members under
Article 10.
“Fiscal Year” means the fiscal year of the Company, and its taxable year for
U.S. federal income tax purposes, each of which will be the calendar year unless
another fiscal year is
    10

--------------------------------------------------------------------------------



required for U.S. federal income tax purposes. The Company will have the same
fiscal year for U.S. federal income tax purposes and for accounting purposes.
“Fundamental Event” regarding a Member means (a) that Member or that Member’s
equity owners approve of the winding up, dissolution, cancellation, or
termination of that Member (unless the sole distributee of that Member’s Units
is a Permitted Transferee), and that Member’s winding up, dissolution,
cancellation, or termination is not cured by that Member within 30 days
thereafter or (b) that Member becomes a Bankrupt Member, and that Member’s
status as a Bankrupt Member is not cured by that Member (i) within 30 days
thereafter, regarding matters described in clause (a) of the definition of
Bankrupt Member and (ii) within the applicable time period specified in clause
(b) of the definition of Bankrupt Member regarding matters described in clause
(b) of the definition of Bankrupt Member.
“GAAP” means accounting principles generally accepted in the United States as
commonly applied by oil and gas companies, consistently applied.
“Governmental Authority” means any foreign or domestic legislature, court,
tribunal, arbitrator, authority, agency, department, commission, division,
board, bureau, branch, official or other instrumentality of the United States or
foreign government, or any domestic or foreign state, county, city,
municipality, tribal or other political subdivision, governmental department or
similar governing entity, and including any governmental, quasi-governmental,
regulatory, administrative or non-governmental body exercising similar powers of
authority.
“Grant Date” means, with respect to any Management Unit, the date on which such
Management Unit is granted to a Management Member, whether pursuant to the terms
of this Agreement, an Award Agreement or otherwise.
“Indemnitee” means a Person who is or was (a) a Manager, Member, Managing
Member, or an Affiliate of a Member; (b) a member, manager, shareholder,
partner, agent, director, officer, or representative of a Manager, Managing
Member, Member, or an Affiliate of a Member; (c) an Officer of the Company; or
(d) any Person described in clauses (a) through (c) serving at the request of
the Company as a manager, director, officer, agent or similar functionary of one
or more of the Company’s Subsidiaries, in the case of each of clauses (a)
through (d), in his, her, or its capacity as such.
“Indemnity Payment” means any payment made by UNT pursuant to Section 10.2(a)(i)
or 10.2(a)(ii) of the Purchase Agreement.
“Investor HoldCo” means SP Investor Holdings, LLC, a Delaware limited liability
company.
“Investor Make-Whole Units” means, relating to the funding by an Investor Member
of its Mandatory Opportunity Contributions, a number of Investor Units equal to
X, determined under this formula:
image011.jpg [image011.jpg] = Reference Multiplier


    11

--------------------------------------------------------------------------------



“Investor Member” means (a) prior to the end of 24 months from the Effective
Date, Investor HoldCo, and (b) as of a particular date thereafter, any Person
then holding an Investor Unit and that has been admitted to the Company as a
Member regarding that Investor Unit.
“Investor Percentage Interest” means, regarding any Investor Member, the
percentage determined based on the quotient of the number of Investor Units
owned by the Investor Member divided by the total number of issued and
outstanding Investor Units.
“Investor Sharing Percentage” means (a) notwithstanding subsection (b) hereof,
solely for purposes of determining Distributions pursuant to Section 5.3, upon
the occurrence of a Drilling Commitment Trigger Event until such time as the
Investor Units have received cash Distributions since the occurrence of the
Drilling Commitment Trigger Event equal to the Drilling Commitment Adjustment
Amount, 100.0%, and (b) an amount equal to (i) 100% minus the Management
Incentive Sharing Percentage, multiplied by (ii) during (A) the Stage 1 Period,
50.0%, (B) the Stage 2 Period, 42.5% and (C) the Stage 3 Period, 35.0%, in each
case, subject to adjustment under Section 4.1(d)(iv) and Section 4.1(d)(v).
“Investor Unit” means a Unit in the Company having the rights and obligations
specified with respect to the Investor Units in this Agreement.
“Investor Unit Percentage” means, as of the relevant time of determination, the
quotient of (a) the aggregate number of Investor Units held by all Investor
Members divided by (b) the aggregate number of Units held by all Members.
“Investor Unit Percentage Adjustment Amount” means, regarding an adjustment to
the Investor Sharing Percentage to be made relating to issuing Investor
Make-Whole Units, the difference between (a) the Investor Unit Percentage
immediately after issuing those Investor Make-Whole Units minus (b) the Investor
Unit Percentage immediately before issuing those Investor Make-Whole Units.
“IRR” means, regarding the Investor Units, collectively, or the UNT Units,
collectively, as the context requires, an actual annual pre-tax return
(specified as a percentage as of the date of determination) calculated with
regard to all Capital Contributions made (or, where expressly contemplated by
this Agreement, deemed to have been made) in respect of those Units (whenever
issued, and including all Investor Make-Whole Units and UNT Make-Whole Units, as
applicable) and all Distributions made (or, where expressly contemplated by this
Agreement, deemed to have been made) in respect of those Units (including any
such Capital Contributions by, or Distributions to, former holders of those
Units). IRR will be calculated (a) assuming (i) each applicable Capital
Contribution was invested on the date it was actually paid (or, where expressly
contemplated by this Agreement, deemed to have been paid) to the Company (ii)
each applicable Distribution was received by the applicable Member on the date
it was actually paid (or, where expressly contemplated by this Agreement, deemed
to have been paid) by the Company, and (iii) Distributions made with respect to
Investor Units shall include any Indemnity Payments, which will be treated as
received by the Investor Members on the date such Indemnity Payments were
actually paid by UNT, and (b) using the XIRR function (values, dates, .1) in the
most recent version of Microsoft Excel containing that function (or if that
program is no longer available, another software program for calculating
internal rates of return agreed to by the
    12

--------------------------------------------------------------------------------



Board), where (x) “values” is an array of values with each applicable Capital
Contribution being a negative value and each applicable Distribution being a
positive value, and (y) “dates” is the date on which such Capital Contribution
is made (or, where expressly contemplated by this Agreement, deemed to have been
made) regarding the applicable Units to the Company or such Distribution is made
(or, where expressly contemplated by this Agreement, deemed to have been made)
regarding the applicable Units.
“IRR Hurdle No. 1” means, as of the time of determination, the remaining
Distributions that must be distributed to the Investor Members (after
considering all prior Distributions) to provide an IRR of eleven percent (11%)
with respect to the Investor Units, provided that such amount will not be less
than zero.
“IRR Hurdle No. 2” means, as of the time of determination, the remaining
Distributions that must be distributed to the Investor Members (after
considering all prior Distributions) to provide an IRR of fifteen percent (15%)
with respect to the Investor Units, provided that such amount will not be less
than zero.
“Laws” means any domestic or foreign (a) federal or state constitutional
provision and (b) all laws, local statutes, laws, rules (including common law
rules), regulations, codes, resolutions, orders, ordinances, licenses, writs,
injunctions, judgments, awards (including awards of any arbitrator), and decrees
and other legally enforceable requirements enacted, adopted, issued or
promulgated by any Governmental Authority having jurisdiction over the matter in
question.
“Lending Member” means a Member that provides a Member Loan pursuant to Section
4.2 or Section 4.3.
“Liquidation IRR Hurdle” means, as of the time of determination, the remaining
Distributions that must be distributed to the Investor Members or the UNT
Members, as the context requires, (after considering all prior Distributions) to
provide an IRR of seven percent (7%) with respect to the Investor Units or UNT
Units, respectively, provided that such amount will not be less than zero.
“Management Backend Percentage Interest” means, as of the time of a Distribution
pursuant to Section 5.3, with respect to any Management Member, the percentage
determined based on the quotient of the number of Management Backend Units that
are Vested Management Units held by the Management Member divided by the total
number of issued and outstanding Management Backend Units that are Vested
Management Units.
“Management Backend Sharing Percentage” means, (a) zero prior to the
commencement of the Stage 2 Period, (b) from the commencement of the Stage 2
Period until the commencement of the Stage 3 period, an amount, expressed as a
percentage, equal to (i) fourteen ninths (14/9) multiplied by (ii) 0.00001,
multiplied by (iii) the aggregate number of outstanding Management Backend Units
that are Vested Management Units; provided, however, that the amount described
in this clause (b) shall not exceed 1.image111.jpg [image111.jpg]% in the
aggregate, and (c) following the commencement of the Stage 3 Period, an amount,
expressed as a percentage, equal to (A) 0.000035 multiplied by (B) the aggregate
number of outstanding Management Backend Units
    13

--------------------------------------------------------------------------------



that are Vested Management Units; provided, however, that the amount described
in this clause (c) shall not exceed 3.5% in the aggregate.
“Management Incentive Percentage Interest” means, as of the time of a
Distribution, with respect to any Management Member, the percentage determined
based on the quotient of the number of Management Incentive Units that are
Vested Management Units held by the Management Member divided by the total
number of issued and outstanding Management Incentive Units that are Vested
Management Units.
“Management Incentive Sharing Percentage” means,
(a)other than in connection with a liquidation of the Company, (i) prior to the
occurrence of a prior to the commencement of the Stage 2 Period, zero; (ii) 
following the from the commencement of the Stage 2 Period until the commencement
of the Stage 3 period an amount, expressed as a percentage, equal to (A) 0.00001
multiplied by (B) the aggregate number of outstanding Management Incentive Units
that are Vested Management Units; provided, however, the amount described in
this clause (ii) shall not exceed 1.0% in the aggregate, and (iii) following the
commencement of the Stage 3 Period, an amount, expressed as a percentage, equal
to (A) 0.00002 multiplied by (B) the aggregate number of outstanding Management
Incentive Units that are Vested Management Units; provided, however, the amount
described in this clause (iii) shall not exceed 2.0% in the aggregate; and
(b)in connection with a liquidation of the Company, (i) if no Management Trigger
Event has occurred, zero,  (ii)  if a Management Trigger Event has occurred, but
a Management Stage 3 Trigger Event has not occurred, an amount, expressed as a
percentage, equal to (A) 0.00001 multiplied by (B) the aggregate number of
outstanding Management Incentive Units that are Vested Management Units;
provided, however, the amount described in this clause (ii) shall not exceed
1.0% in the aggregate, and (iii) if a Management Stage 3 Trigger Event has
occurred, an amount, expressed as a percentage, equal to (A) 0.00002 multiplied
by (B) the aggregate number of outstanding Management Incentive Units that are
Vested Management Units; provided, however, the amount described in this clause
(iii) shall not exceed 2.0% in the aggregate.
A “Management Stage 3 Trigger Event” shall be deemed to have occurred if,
immediately following the making of all required distributions of Company assets
pursuant to Section 10.2(d)(iii), the  Board of Managers determines that the
distribution of the remaining Company assets would, if made pursuant to Section
5.3(a), result in  the IRR Hurdle No. 2 being reduced to zero.
“Management Member” means any Person holding a Management Unit.
“Management Trigger Event” has the meaning set forth in Section 10.2.
“Management Unit” means a Unit in the Company having the rights and obligations
specified with respect to the Management Units in this Agreement.
“Mandatory Opportunity Contribution” means, where, under Section 2.8(d)(vi), an
Applicable Member has elected to make its pro rata share of the Capital
Contributions required to fund an Approved Opportunity, an amount equal to that
pro rata share (or, if applicable, the greater amount that such Member has
elected to fund under Section 2.8(d)(vi)).


    14

--------------------------------------------------------------------------------



“Material Contract” means: (a) a Third Party Contract that: (i) obligates the
Company to make Capital Expenditures that are reasonably likely to exceed
$2,000,000; (ii) results in the creation of an exposure to a given commodity,
unless (A) the Contract contains a right for the Company to suspend or terminate
performance thereunder during any uneconomic period; or (B) the Company
simultaneously executes another Contract that eliminates substantially all of
such exposure; (iii) requires any well connections or other related Capital
Expenditures where such well connection/expenses are not subject to Company’s
sole discretion; (iv) includes a minimum volume commitment; (v) contains a “most
favored nation” or other similar provision requiring an adjustment to the
business terms of such Contract based on terms of other Contracts subsequently
entered into with Third Parties; or (vi) contains any provision that would limit
the Company’s ability to compete or otherwise includes an “area of mutual
interest” in which the Company’s activities would be limited; (b) any Affiliate
Contract; or (c) a Third Party Contract that is not included in the Budget or is
likely to exceed the Approved Costs in Operator’s good faith determination.
Notwithstanding the foregoing, a Material Contract shall not include any
(x) Third Party Contract for sales that (i) uses an index-based pricing
mechanism; (ii) has a primary term of one (1) year or less; (iii) is with a
Third Party that has received credit approval from the Managing Member; and (iv)
does not contain a firm volume commitment of more than fifty thousand (50,000)
MMBtu per day, (y) Third Party Contract for firm transportation that (i) is for
a volume of fifty thousand (50,000) MMBtu per day or less; (ii) has a primary
term of one (1) year or less; and (iii) passes through the transportation costs
to the applicable producer; or (z) any Third Party Contract that is required as
a result of expenditure approved in a Budget or any amendment to a Budget
approved pursuant to Section 6.8(b)(iii).
“Member” means any Person signing this Agreement as a Member or any Person later
admitted to the Company as an additional Member or Substituted Member, but
includes no Assignee or Person who has ceased to be a Member in the Company.
“Member Loan” means a loan by an Applicable Member to the Company under either
Section 4.2(c) or Section 4.3(c), which will (a) bear interest at (i) the
Default Interest Rate with respect to any loan made under Section 4.3(c) or (ii)
the Agreed Interest Rate with respect to any loan made under Section 4.2(c), in
each case from the date of such Member Loan until repaid in full; (b) to the
full extent possible under Law and existing contracts to which the Company and
its Subsidiaries are a party, be secured by all assets of the Company and its
Subsidiaries; and (c) be repaid fully out of Available Cash otherwise
distributable to the Member(s) prior to any Distributions to the Member(s).
“Member Nonrecourse Debt” has the meaning set forth for “partner nonrecourse
debt” in Treasury Regulation Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” has the meaning set forth for the term
“partner nonrecourse debt minimum gain” in Treasury Regulation Section
1.704-2(i)(2).
“Member Nonrecourse Deductions” has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(1).
“Membership Interest” means the entire limited liability company interest of a
Member in the Company, including, to the extent specified herein, rights to
Distributions (liquidating or
    15

--------------------------------------------------------------------------------



otherwise), allocations, information and to vote, and all other rights,
benefits, and privileges enjoyed by and all liabilities and obligations imposed
on a Member under the Act, the Certificate, this Agreement or otherwise as a
Member.
“Midstream Services Right of First Offer Agreement” means that certain Midstream
Services Right of First Offer Agreement, dated as of the Effective Date, by and
between UPC and the Company (including any schedules, exhibits and annexes
thereto), as amended, supplemented, or restated.
“MSA” means the Management Services and Operating Agreement, dated as of the
Effective Date, by and between the Company and Operator, as same may be amended
or restated.
“Nonrecourse Built-in Gain” means regarding any Contributed Properties or
Adjusted Properties subject to a mortgage or pledge securing a Nonrecourse
Liability, any taxable gain that would be allocated to the Members if those
properties were disposed of in a taxable transaction in full satisfaction of
such liability and for no other consideration.
“Nonrecourse Deductions” has the meaning assigned to that term in Treasury
Regulation Section 1.704-2(b).
“Nonrecourse Liability” has the meaning assigned to that term in Treasury
Regulation Section 1.704-2(b)(3).
“Officer” means any person appointed as an officer of the Company as provided in
Section 6.9, excluding (other than for purposes of the definition of
“Indemnitee”) any person who has ceased to be an officer of the Company.
“Operating Expenses” means costs and expenses reasonably necessary to continue
operating and maintaining the Company Assets.
“Operations Shortfall” has the meaning set forth in the MSA.
“Operator” means SPC Midstream Operating, L.L.C. or its successor or permitted
assigns, in each case as the operator under the MSA.
“Other Indemnification Agreement” means one or more Charter Documents or
insurance policies maintained by any Member or Affiliate of it providing for
indemnification of and advancement of expenses for any Indemnitee for the same
matters subject to indemnification and advancement of expenses under this
Agreement.
“Partial Sale Event” means the sale of eighty percent (80%) or more of the
aggregate number of the issued and outstanding UNT Units and Investor Units to a
Third Party in a single transaction that does not result in receipt of
consideration by the Company.
“Participating Member” means, regarding an Approved Opportunity, an Applicable
Member that has elected to make a Mandatory Opportunity Contribution regarding
the Approved Opportunity.


    16

--------------------------------------------------------------------------------



“Parties” means the Members.
“Permitted Lien” means any (a) mechanic’s, materialman’s, warehouseman’s,
carrier’s, and similar liens for labor, materials, or supplies incurred under
Law or in the ordinary course of business consistent with past custom and
practice, (b) purchase money security interests arising in the ordinary course
of business consistent with past custom and practice, (c) liens for current
period Taxes, which are not yet due, (d) the terms and provisions of the
rights-of-way and other instruments, contracts, and agreements constituting part
of the real property interests of the Company or its Subsidiaries, and the terms
and provisions of any assignments and conveyances of any real property interests
of the Company or its Subsidiaries, (e) conditions in any Permit held by the
Company or its Subsidiaries, (f) imperfections of title, liens, claims,
easements, covenants, conditions, restrictions, title, and survey defects and
other charges and encumbrances that are not material or that a reasonable and
prudent purchaser of similar assets would accept, or (g) Security Interest
granted under any bank credit facility that the Company may enter into.
“Permitted Transfer” means any Transfer of all or a portion of an Applicable
Member’s Units to, with respect to each Applicable Member, any of such
Applicable Member’s wholly owned Affiliates; provided, that with respect to all
such Transfers, (x) the Permitted Transferee and Transferring Member deliver to
the Company an executed Adoption Agreement as described in Section 3.7(e) and
(y) the Transfer is not to a Restricted Transferee. Further, notwithstanding
anything herein to the contrary, (A) if such Transfer would cause any assets of
the Company to be treated as tax-exempt use property within the meaning of
Section 168(h) of the Code, such Transfer shall not constitute a Permitted
Transfer unless the Transferring Member has indemnified the Non-Transferring
Members against any adverse tax effects in a manner reasonably acceptable to
such Non-Transferring Members or has obtained the prior written consent of each
Non-Transferring Member and (B) no Transfer shall constitute a Permitted
Transfer if such Transfer would cause the Company to be a publicly traded
partnership for tax purposes.
“Permitted Transferee” means any Person to whom interests in all or any Units
are Transferred pursuant to a Permitted Transfer.
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.
“PG” means the PG Members.
“PG Members” means Partners Group Superior, LLC, a Delaware limited liability
company, and Partners Group Direct Infrastructure 2016 (USD) A, L.P., a Delaware
limited partnership, as members of Investor HoldCo, and any other Affiliate of
Partners Group (USA) Inc. that becomes a member of Investor HoldCo, but does not
include any successor or assignee of the foregoing that is not an Affiliate of
Partners Group (USA) Inc.
“Prime Rate” means, as of the relevant time, the rate publicly announced by
JPMorgan Chase Bank, N.A., New York, New York (or any successor bank) as its
prime rate.
“Proceeding” means any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative, investigative,
or otherwise.


    17

--------------------------------------------------------------------------------



“Profits” and “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for that Fiscal Year or period,
determined under Code § 703(a) (for this purpose, all items of income, gain,
loss or deduction required to be stated separately under Code § 703(a)(1) will
be included in taxable income or loss) with these adjustments:
(a)Any income of the Company exempt from U.S. federal income tax, and to the
extent not otherwise considered in computing Profits or Losses under this
paragraph, will be added to the taxable income or loss;
(b)Any expenditures of the Company described in Code § 705(a)(2)(B) or treated
as Code § 705(a)(2)(B) expenditures under Treasury Regulations Section
1.704-1(b)(2)(iv)(i), and to the extent not otherwise considered in computing
Profits or Losses under this paragraph, will be subtracted from that taxable
income or loss;
(c)If the Carrying Value of any Company Asset is adjusted under the definition
of “Carrying Value”, that adjustment will be considered as gain or loss from the
disposition of the asset in computing Profits or Losses;
(d)Gain or loss resulting from any disposition of any Company Asset regarding
which gain or loss is recognized for U.S. federal income tax purposes will be
computed by reference to the Carrying Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differing from its
Carrying Value;
(e)In lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing that taxable income or loss, there will be taken
into account Depreciation for the Fiscal Year, computed under the definition of
Depreciation; and
(f)Any items specially allocated under Section 5.1(a) will not be taken into
account in computing Profits or Losses.
“Profits Interest” means an interest in the Company that is classified as a
partnership profits interest within the meaning of Internal Revenue Service
Revenue Procedures 93-27 and 2001-43 (or the corresponding requirements of any
subsequent guidance promulgated by the Internal Revenue Service or other
applicable Laws).
“Public Offering” means the sale, in an underwritten public offering registered
pursuant to an effective registration statement under the Securities Act, of
equity securities of the Company, a Subsidiary of the Company or an Affiliate of
the Company or a successor thereto consummated with Supermajority Interest
approval of the Board.
“Reference Multiplier” means an amount equal to the quotient of the Subject
Capital Contribution divided by the sum of (i) Equity Value plus (ii) the
Subject Capital Contribution.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction under Section 5.1(a)(i), Section 5.1(a)(ii), Section 5.1(a)(iii),
Section 5.1(a)(iv), Section 5.1(a)(v), Section 5.1(a)(vi), Section 5.1(a)(vii)
or Section 5.1(a)(ix).


    18

--------------------------------------------------------------------------------



“Restricted Transferee” means a Person that is or whose Affiliate is a Person
that, on the date of the proposed Transfer, is: (a) any Person whose property is
blocked under an Executive Order issued by the President of the United States of
America or under any sanctions administered by the Office of Foreign Assets
Control (“OFAC”); (b) any governmental authority with which transactions by U.S.
Persons are prohibited as of the time of a relevant transaction under any
international trade law, including export control laws administered by the
Department of Commerce, the Department of State, the Department of Energy, or
the Department of Homeland Security; (c) any Person designated in the Specially
Designated Nationals and Blocked Persons list maintained by OFAC or any other
similar list or order promulgated by any U.S. governmental authority from time
to time regarding Persons designated as terrorists or suspected terrorists or
otherwise subject to trade, anti-money laundering or anti-terrorism restrictions
under United States federal or state law from time to time; (d) any “National”
of Cuba except an “Unblocked National”, as those terms are defined in Title 31,
Part 515 of the U.S. Code of Federal Regulations, as amended from time to time;
or (e) any Person owned or controlled by, or acting or purporting to act for,
any of the foregoing Persons.
“Revised Partnership Audit Provisions” means Title XI (Revenue Provisions
Related to Tax Compliance) of the Bipartisan Budget Act of 2015, H.R. 1314,
Public Law Number 114-74.
“Sale Event” means (a) the sale of all or substantially all, of the issued and
outstanding Units of the Company to a Third Party for value, (b) the sale of all
or substantially all of the Company Assets to a Third Party for value, (c) an
equity exchange with a Third Party of all or substantially all of the Units of
the Company, or (d) a merger or consolidation of the Company with a Third Party
for value or other similar transaction.
“Security Interest” means any security interest, lien, mortgage, deed of trust,
encumbrance, hypothecation, pledge, purchase option, or other similar adverse
claim or obligation, whether created by operation of law or otherwise, created
by any Person in any of its property or rights.
“Service” means the U.S. Internal Revenue Service.
“Sharing Ratio” means, regarding an Applicable Member, and as of the relevant
time of determination, the quotient (expressed as a percentage) of (a) the
number of Units (other than Management Units) held by that Member as of that
time, divided by (b) the number of Units (other than Management Units) held by
all Members as of that time. For the avoidance of doubt, there shall be no
adjustment to Sharing Ratios as the result of any Indemnity Payment.
“Stage 1 Period” means the period from the Effective Date and ending when the
IRR Hurdle No. 1 is equal to zero; provided, that, if a Distribution is made
which causes IRR Hurdle No. 1 to be less than zero at any point in time during a
calendar month, then the Stage 1 Period will be deemed to have expired and
terminated as of that point in time and with regard to all amounts over the
amount required to cause IRR Hurdle No. 1 to be equal to zero.
“Stage 2 Period” means the period commencing immediately on the expiration of
the Stage 1 Period and ending when the IRR Hurdle No. 2 is equal to zero;
provided, that, if a Distribution is made which causes IRR Hurdle No. 2 to be
less than zero at any point in time
    19

--------------------------------------------------------------------------------



during a calendar month, then the Stage 2 Period will be deemed to have expired
and terminated as of that point in time and with regard to all amounts over the
amount required to cause IRR Hurdle No. 2 to be equal to zero.
“Stage 3 Period” means the period commencing immediately on the expiration of
the Stage 2 Period and ending on the liquidation and termination of the Company.
“Straddle Plant Assets” means natural gas gathering or natural gas processing
assets located along a natural gas transmission line.
“Subject Capital Contribution” means, as to a particular Applicable Member
(other than a Non-Funding Member) or a particular Participating Member, as the
context may require:
(a)regarding a Mandatory Call Notice as to which a Member has Defaulted
(excluding any such Mandatory Call Notice in respect of a Mandatory Opportunity
Contribution), the aggregate amount contributed by the particular Member in
respect of that Mandatory Call Notice, including (if applicable) those amounts
contributed by that Member (in its capacity as a Contributing Member) as an
Elective Contribution; and
(b)regarding the funding by that Participating Member of its Mandatory
Opportunity Contribution under a Mandatory Call Notice, the Mandatory
Opportunity Contribution amount contributed by that Participating Member under
that Mandatory Call Notice.
“Subsidiary” means, regarding any Person as of the date the determination is
being made, any other Person (a) that is Controlled directly or indirectly by
that Person and (b) the equity entitled to vote to elect the board of directors,
board of managers or other governing authority of which is over 50% owned
directly or indirectly by that Person.
“Substituted Member” means a Person admitted as a Member of the Company as
provided in Article 3 in place of and with all the rights and obligations of a
Transferring Member regarding the Units Transferred and who is shown as a Member
on the books and records of the Company.
“Tax Distribution” means, with respect to any Member for any Fiscal Year, the
excess, if any, of (a) the Cumulative Assumed Tax Liability of such Member as of
such Fiscal Year, over (b) the amount of distributions made to such Member
pursuant to Sections 5.3(b), 5.3(c), 5.3(d) and 5.3(e) during such Fiscal Year
and all prior Fiscal Years, plus the amount of distributions made to such Member
pursuant to Section 5.3(g) with respect to all prior Fiscal Years.
“Tax Distribution Date” means, with respect to each Fiscal Year, the first March
15 following the end of such Fiscal Year.
“Third Party” means any Person other than (a) a Member and its Affiliates and
(b) the Company and its Subsidiaries.
“Third Party Contract” means any Contract entered into by Operator or the
Company, or a Subsidiary of the Company with a Third Party, pursuant to which
services, supplies, materials,
    20

--------------------------------------------------------------------------------



or equipment related to the Company Assets will be provided to Operator for the
benefit of the Company or to the Company by a contract, supplier, or other
vendor.
“Total Default Amount” means (a) regarding each Contributing Member that has
made an Elective Contribution, (i) the Elective Contribution multiplied by
three; plus (ii) Collection Costs, and (b) for any part of a Default Amount for
which no Elective Contribution has been made, (i) that part of the Default
Amount plus accrued interest from the date of Default at the Default Interest
Rate, compounding annually; plus (ii) Collection Costs.
“Transfer” or “Transferred” means, regarding any Units (which for all purposes
in this Agreement includes the Membership Interests represented by those Units),
the voluntary or involuntary sale, assignment, transfer, conveyance, exchange,
bequest, devise, gift or any other alienation (in each case, with or without
consideration and whether by law or otherwise, including by merger,
consolidation, reorganization, recapitalization or equity interest exchange) of
any rights, interests, or obligations regarding all or any portion of those
Units; provided, that the terms “Transfer” and “Transferred” when used in this
Agreement include only direct Transfers of all or any Units by a Member.
“Transferee” means a Person who receives an interest in any Units through a
Transfer.
“Treasury Regulation” means the Income Tax Regulations promulgated under the
Code, (including corresponding provisions of successor regulations).
“United States Bankruptcy Code” means Title 11 of the United States Code, as
amended.
“Unpaid Indemnity Amounts” means any amount that the Company fails to indemnify
or advance to an Indemnitee as required by Article 9.
“UNT Make-Whole Units” means, relating to the funding by a UNT Member of its
Mandatory Opportunity Contributions, a number of UNT Units equal to X,
determined under this formula:
image211.jpg [image211.jpg] = Reference Multiplier
“UNT Member” means any Person holding a UNT Unit admitted to the Company as a
Member regarding that UNT Unit.
“UNT Percentage Interest” means, regarding any UNT Member, the percentage
determined based on the quotient of the number of UNT Units owned by the UNT
Member divided by the total number of issued and outstanding UNT Units.
“UNT Sharing Percentage” means when used (a) notwithstanding subsection (b)
hereof, solely for purposes of determining Distributions pursuant to Section
5.3, upon the occurrence of a Drilling Commitment Trigger Event until such time
as the Investor Units have received cash Distributions since the occurrence of
the Drilling Commitment Trigger Event equal to the Drilling Commitment
Adjustment Amount, 0.0%, and (b) an amount equal to (i) 100% minus the
    21

--------------------------------------------------------------------------------



Management Incentive Sharing Percentage, multiplied by (ii) during (A) the Stage
1 Period, 50.0%, (B) the Stage 2 Period, 57.5% and (d) the Stage 3 Period,
65.0%, in each case, subject to adjustment under Section 4.1(d)(iv) and Section
4.1(d)(v).
“UNT Unit” means a Unit in the Company having the rights and obligations
specified with respect to the UNT Units in this Agreement.
“UNT Unit Percentage” means, as of the relevant time of determination, the
quotient of (a) the aggregate number of UNT Units held by all UNT Members
divided by (b) the aggregate number of Units held by all Members.
“UNT Unit Percentage Adjustment Amount” means, regarding an adjustment to the
UNT Sharing Percentage made in connection with the issuance of UNT Make-Whole
Units, the difference between (a) the UNT Unit Percentage immediately after
issuing those UNT Make-Whole Units minus (b) the UNT Unit Percentage immediately
before issuing those UNT Make-Whole Units.
“Unvested Management Unit” means any Management Unit that is not a Vested
Management Unit.
“UPC” means Unit Petroleum Company, an Oklahoma corporation.
“Vested Management Unit” means any Management Unit that has become “vested” in
accordance with the terms of the Award Agreement entered into in connection with
the grant of such Management Unit.
“Working Capital Borrowings” means borrowings by the Company used solely for its
working capital purposes made pursuant to a credit facility, commercial paper
facility or similar financing arrangement; provided that when such borrowings
are incurred by the Company, it is the intent of the Company to repay such
borrowings within twelve months (other than from additional Working Capital
Borrowings).
1.2Other Terms. Other terms defined elsewhere in this Agreement will have the
meaning assigned therein. The Recitals are incorporated herein by reference as
if fully set forth herein.
1.3Construction.
(a)All section, schedule, and exhibit references used in this Agreement are to
sections of, and schedules and exhibits to, this Agreement unless otherwise
specified. The schedules and exhibits attached to this Agreement constitute a
part of this Agreement and are incorporated in this Agreement for all purposes.
(b)If a term is defined as one part of speech (like a noun), it will have a
corresponding meaning when used as another part of speech (like a verb). Terms
defined in the singular have the corresponding meanings in the plural, and vice
versa. Unless the context of this Agreement requires otherwise, words importing
the masculine gender will include the feminine and neutral genders and vice
versa. The term “includes” or “including” will mean “including without
limitation.” The words “hereby,” “in this Agreement,” “hereunder” and words of
similar
    22

--------------------------------------------------------------------------------



import, when used in this Agreement, will refer to this Agreement and not to any
section or article in which those words appear.
(c)The Parties acknowledge that each Party and its attorneys have reviewed this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party, or any similar rule operating
against the drafter of an agreement, will not apply to the construction or
interpretation of this Agreement.
(d)The article and section headings and captions in this Agreement are for
convenience only and will not be a part of or affect the construction or
interpretation of any provision of this Agreement.
(e)All references to currency in this Agreement will be to, and all payments
required under this agreement will be paid in, U.S. Dollars.
(f)All accounting terms used in this Agreement and not defined in this Agreement
will have the meanings given to them under GAAP.
(g)References to any Law or agreement will mean that Law or agreement as it may
be amended from time to time.
(h)The word “or” means any combination of the alternatives (including any one,
or all of the alternatives) specified.
(i)Any reference to a meeting or unanimous approval of the Members used in this
Agreement means a meeting or unanimous approval of the Applicable Members. For
the avoidance of doubt, Management Members shall have no voting rights and no
rights to consent to or approve any action or matter.
Article 2
Organization
2.1Formation. The Company was organized as an Oklahoma limited liability company
by filing a Certificate of Formation with the Secretary of State of the State of
Oklahoma under the Act on the Formation Date. The Company was converted into a
Delaware limited liability company by filing a Certificate of Conversion and
Certificate of Formation on March 27, 2018 (as amended, supplemented or
restated, the “Certificate”). This Agreement is adopted, signed, and agreed to
by the Members to amend and restate the A&R Agreement.
2.2Name. The name of the Company is “Superior Pipeline Company, L.L.C.” and all
Company business will be conducted in that name or other names that comply with
Law as the Board may select.
2.3Principal Office; Other Offices; Registered Office; Registered Agent. The
principal office of the Company in the United States will be at 8200 South Unit
Drive, Tulsa, Oklahoma 74132 or at any other place as the Managing Member may
designate, which need not be in the State of Delaware. The Company may have
other offices as the Managing Member may designate. The registered office of the
Company required by the Act to be maintained in the State
    23

--------------------------------------------------------------------------------



of Delaware will be the registered office named in the Certificate or any other
office (which need not be a place of business of the Company) as the Managing
Member may designate in the manner provided by Law. The registered agent of the
Company in the State of Delaware will be the registered agent named in the
Certificate or any other Person as the Managing Member may designate in the
manner provided by Law.
2.4Purpose. The sole purpose of the Company is to engage in the Company
Business. Except for activities related to that purpose, there are no other
authorized business purposes of the Company. The Company will not engage in any
activity or conduct inconsistent with the Company Business.
2.5Foreign Qualification. Before the Company conducts business in any
jurisdiction other than Delaware, the Managing Member will cause the Company to
comply, to the extent procedures are available and the matters are reasonably
within the control of the Company, with all requirements to qualify the Company
as a foreign limited liability company, and to make those filings and take those
actions required to keep the Company in good standing in that jurisdiction. Each
Member agrees to sign, acknowledge, and deliver all documents necessary or
appropriate to qualify, continue, and terminate the Company as a foreign limited
liability company in all jurisdictions where the Company conducts business.
2.6Term. Subject to this Agreement, the term of the Company is perpetual.
2.7Mergers and Exchanges. Subject to this Agreement, the Company may be a party
to any merger, equity exchange, consolidation, or acquisition, or any other type
of reorganization.
2.8Business Opportunities; No Fiduciary Duties.
(a)Restrictions on Investor HoldCo and PG. For so long as it holds a direct or
indirect equity interest in the Company, each of PG and Investor HoldCo will
not, and will cause all Persons Controlled by it (excluding the Company and its
Subsidiaries) not to, without the consent of the Board (which consent may not be
unreasonably withheld, conditioned, or delayed), pursue, directly, or
indirectly, after the Effective Date, any Opportunity required to be submitted
to the Company hereunder, unless it is a Declined Opportunity that PG, Investor
HoldCo, or any other Investor Member is permitted to pursue as provided herein.
(b)Restrictions on UNT. Each UNT Member and, for so long as UNT holds a direct
or indirect equity interest in the Company, UNT will not, and will cause all
Persons Controlled by it (excluding the Company and its Subsidiaries) not to,
pursue, directly, or indirectly, after the Effective Date, any Opportunity
required to be submitted to the Company hereunder, unless it is a Declined
Opportunity that UNT or any other UNT Member is permitted to pursue as provided
herein.
(c)Unrestricted Business Assets. Except for the restrictions in Section 2.8(a)
and Section 2.8(b), this Agreement creates no restriction on the right or
ability of each Member and its Affiliates to engage in any business or activity
or hold or acquire assets or an interest of any nature in, directly or
indirectly, independently or with others, whether as an equity owner, lender,
consultant, employee, operator, manager, partner, joint venturer, or otherwise,
any
    24

--------------------------------------------------------------------------------



business, activity, assets, or interest, without regard to whether such
business, activity, assets, or interest (A) is located or conducted inside or
outside the Business Area or (B) is directly or indirectly competitive with the
Company Business then conducted, or expected to be conducted, by the Company or
its Subsidiaries, without the consent or approval of the other Members or the
Company, and with no duty or obligation to account to the other Members or the
Company in connection therewith, including the following existing investments of
Affiliates of PG: (1) Fermaca Luxembourg s.a.r.l., a holding company for
investments in natural gas and natural gas liquids pipeline and engineering
operations and projects in Mexico and includes a non-Controlling interest in
Roadrunner Gas Transmission LLC, a pipeline project in Texas and (2) Project
Raven, an ethylene to butene 1 processing facility under construction in
Baytown, Texas (collectively, the “Unrestricted Business Assets”). None of the
Company, the Members, or their respective Affiliates will have any right, by
virtue of this Agreement, to share or participate in the Unrestricted Business
Assets of another Member or that Member’s Affiliates (excluding the Company and
its Subsidiaries), or to require an accounting of, or to share or participate
in, the income or proceeds derived from any Unrestricted Business Assets. For
the avoidance of doubt, nothing herein shall be construed as limiting or
modifying the restrictions set forth in (i) Section 4.2 (regarding individuals
holding Key Positions, as such term is defined in the MSA) of the MSA, which
shall continue in effect in accordance with the terms of the MSA and (ii) any
Contract to which a Management Member is a party, which shall continue in effect
in accordance with the terms of such Contract.
(d)Opportunities.
(i)For purposes of this Agreement, the term “Opportunity” means any opportunity
to, directly or indirectly, via the acquisition of equity interests in another
Person or otherwise, (a) develop, plan, design, engineer, procure, construct, or
install or (b) acquire from a Third Party, in either case, a Controlling
interest in gathering lines, field storage, treating or other gathering or
processing assets for water, natural gas, natural gas liquids, or oil (but
excluding any FERC-regulated transmission facilities or facilities (other than
any Straddle Plant Assets) downstream of such transmission facilities) and that
are within the Business Area and either (i) are directly related to the Company
Business or (ii) would reasonably be expected to compete with the Company
Business (the assets captured within the foregoing being the “Competitive
Assets”). However, neither of the following shall be deemed an Opportunity
hereunder (and, therefore, shall not be required to be submitted by any Member
hereunder): (x) any opportunity to acquire a non-Controlling interest in any
asset or Person, whether or not involving Competitive Assets and (y) any
opportunity involving Competitive Assets where the value of the Competitive
Assets and related tangible assets comprise less than 33% of the total value of
such opportunity (as determined in good faith by the Member that would otherwise
be responsible for proposing that opportunity). Competitive Assets described in
the immediately preceding clause (y) shall be deemed to be Unrestricted Business
Assets. As used herein, a “Package Opportunity” means an Opportunity where the
value of the Competitive Assets and related tangible assets is equal to or
greater than 33% (as determined in good faith by the Member responsible for
proposing the Opportunity), but less than 100%, of the total value of such
Opportunity.


    25

--------------------------------------------------------------------------------



(ii)If an Applicable Member or, for so long as UNT, Investor HoldCo or PG holds
a direct or indirect equity interest in the Company, UNT, Investor HoldCo or PG,
or any Person Controlled by UNT, Investor HoldCo or PG, as applicable, desires
to pursue an Opportunity, then, subject to Section 2.8(d)(viii), that Member (or
the Member that is an Affiliate of UNT, Investor HoldCo, or PG, as applicable)
(the “Presenting Member”) will promptly provide written notice (an “Opportunity
Notice”) of the Opportunity to the other Applicable Members (each, a
“Non-Presenting Member”). The notice must describe the Opportunity in reasonable
detail, to the extent known. The Opportunity Notice will be deemed to include
(x) subject to Section 2.8(d)(viii), an offer to permit the Company to pursue
the Opportunity and (y) an undertaking by the Presenting Member (or the
restricted Person with whom it is Affiliated, as applicable) not to undertake or
allow Persons Controlled by that Member (or, in the case of a Member that is an
Affiliate of UNT, Investor HoldCo or PG, UNT, Investor HoldCo or PG or Persons
Controlled by it, as applicable) to pursue the Opportunity unless and until the
Opportunity constitutes a Declined Opportunity.
(iii)The Board will, before the sixth Business Day following receipt of any
Opportunity Notice (or as soon as reasonably practicable thereafter), call a
meeting to be held within five Business Days to consider the applicable
Opportunity (however, if the Opportunity is under a preferential purchase right
arrangement where the response timeline is compressed, each Applicable Member
will use reasonable efforts to expedite review of the Opportunity so as to
preserve the ability of the Presenting Member (or its Affiliate) to undertake
the Opportunity if it becomes a Declined Opportunity). The Board will determine
at such meeting if the Company will (A) evaluate the Opportunity or (B) decline
the Opportunity (a “Declined Opportunity”) and will specify the latest date by
which a meeting of the Board will, if the evaluation thereof is approved, be
held to vote on whether the Company will pursue the Opportunity. If the Board
fails to approve the evaluation of the Opportunity or fails to decline the
Opportunity, in either case within 11 Business Days after receipt of an
Opportunity Notice, the Opportunity will be deemed a Declined Opportunity. In
lieu of a meeting, the Board may determine to evaluate or decline the
Opportunity by written consent, which consent may be provided by email
confirmation.
(iv)If an Opportunity becomes a Declined Opportunity, then (x) the Presenting
Member (or its Affiliate, as applicable) will be free to pursue the Declined
Opportunity (provided that, except as set forth in Section 2.8(d)(ix), its Board
Managers voted in favor of the Company evaluating and, if applicable, pursuing
the Declined Opportunity) and if acquired or developed shall be an Unrestricted
Business Asset, (y) the Non-Presenting Members will not (and will cause the
Persons Controlled by them, respectively, not to) pursue the Declined
Opportunity, and (z) none of the Company, the Members, or their Affiliates will
have any right to any accounting of it or income or proceeds associated with the
Declined Opportunity.


    26

--------------------------------------------------------------------------------



(v)If the Board timely determines that the Company should evaluate an
Opportunity, (A) the Company will cause the budget associated with evaluating
the Opportunity to be incorporated into the then-current Budget; (B) the Company
will perform the diligence and investigation as the Board determines reasonably
appropriate to evaluate that Opportunity, and will prepare or cause to be
prepared a multi-year budget for the Opportunity, the budget to include all
items of capital cost, expense, and revenue in reasonable detail, and an
anticipated schedule of Capital Contributions to fund the capital costs of that
Opportunity; and (C) the Company will call, on or before (but not more than five
Business Days prior to) the date set forth by the Board pursuant to Section
2.8(d)(iii), a meeting of the Board to be held within five Business Days after
notice of such is given (the “Meeting Deadline”).
(vi)At the meeting called under the prior paragraph, the Board will vote on
whether the Company will pursue the Opportunity. At the meeting each Applicable
Member will notify each other Applicable Member as to whether such notifying
Applicable Member elects to make its pro rata share (based on its Investor
Percentage Interest of the then applicable Investor Sharing Percentage, in the
case of an Investor Member and its UNT Percentage Interest of the then
applicable UNT Sharing Percentage, in the case of a UNT Member) of the Capital
Contributions required to fund the Opportunity if it is an Approved Opportunity.
Each Applicable Member will also indicate if it will make additional Capital
Contributions in an amount equal to the pro rata share of the Capital
Contributions of any Applicable Member declining to make its pro rata share of
Capital Contributions. If any Applicable Member at the meeting does not notify
each other Applicable Member at the meeting of its election, then that
Applicable Member will be deemed to have elected to not contribute its pro rata
share of the Capital Contributions. If fewer than all Applicable Members choose
to make their respective pro rata Capital Contributions (unless one or more
Participating Members has elected to make additional Capital Contributions in an
aggregate amount equal to the pro rata share of the non-Participating Members),
the Approved Opportunity will be deemed a Declined Opportunity. If more than one
Participating Member desires to make an additional Capital Contribution
regarding the share of the non-Participating Members, the additional Capital
Contribution that each Participating Member will be entitled to make will be
equal to its pro rata share (calculated in a manner consistent with the manner
in which such Participating Member’s pro rata share is calculated pursuant to
the preceding provisions of this Section 2.8(d)(vi), but disregarding for this
purpose the shares of all non-Participating Members) of all Participating
Members desiring to make additional Capital Contributions. An Opportunity
approved by the Board by the Meeting Deadline will be deemed an “Approved
Opportunity”. An Opportunity not approved by the Meeting Deadline will be deemed
a Declined Opportunity and Section 2.8(d)(iv) will apply. If, where applicable,
substantial progress on an Approved Opportunity has not been achieved within six
months following the date on which such Approved Opportunity was approved by the
Board, (a) any Participating Member shall have the right to send written notice
to the Company notifying the Company that substantial progress has not been made
    27

--------------------------------------------------------------------------------



on the Approved Opportunity and (b) if the Company does not commence activities
in good faith to pursue such Approved Opportunity within 30 days, such Approved
Opportunity shall be deemed a Declined Opportunity.
(vii)Unless an Approved Opportunity is deemed a Declined Opportunity, the
Company will cause the budget associated with pursuing the Approved Opportunity
to be incorporated into the then current Budget.
(viii)In addition to the preceding provisions of this Section 2.8(d), the
following provisions shall apply to each Package Opportunity:
(A)Although the Package Opportunity must be presented to the Non-Presenting
Members as contemplated by Section 2.8(d)(ii) and this Section 2.8(d)(viii), the
Opportunity Notice in respect of any Package Opportunity will be deemed to
include an offer to permit the Company to pursue only that portion of the
Package Opportunity comprised of Competitive Assets and related intangible
assets;
(B)Consistent with Section 2.8(d)(ii), the Presenting Member shall provide the
Non-Presenting Members with the Opportunity Notice as promptly as practicable
following the Presenting Member’s determination (or the determination of its
restricted Affiliate, as applicable) that it desires to pursue the Package
Opportunity. However, notwithstanding anything in Section 2.8(d)(ii) to the
contrary, the failure by a Presenting Member to present a Package Opportunity to
the Non-Presenting Members prior to consummation of the acquisition of that
Package Opportunity shall not be deemed a breach of this Agreement by that
Presenting Member if (i) the Presenting Member determined in good faith that it
was impracticable for the Presenting Member to present the Package Opportunity
to the Non-Presenting Members prior to the consummation of such acquisition (due
to confidentiality restrictions, timing concerns, or otherwise), and (ii) the
Presenting Member provides the Non-Presenting Members with an Opportunity Notice
in respect of such Package Opportunity promptly following the consummation of
such acquisition;
(C)The Presenting Member will, as promptly as practicable (and to the extent
practicable), involve the Non-Presenting Members in the process by which the
value of the Competitive Assets and related intangible assets included in the
Package Opportunity (relative to the other assets included in that Package
Opportunity) is determined;
(D)If the evaluation of the Package Opportunity is approved by the Board
pursuant to Section 2.8(d)(iii), the Applicable Members will negotiate in good
faith the price and other terms under which the Company would acquire the
Competitive Assets and related intangible assets included therein;
(E)If the Applicable Members agree on the price and other terms under which the
Company will acquire the Competitive Assets and related
    28

--------------------------------------------------------------------------------



intangible assets and the Package Opportunity becomes an Approved Opportunity
pursuant to Section 2.8(d)(vi), the Applicable Member will (or will cause its
applicable Affiliate to) sell the Competitive Assets and related intangible
assets to the Company at such price and on such terms; and
(F)If the Applicable Members are unable to agree on the price or other terms
under which the Company would acquire the Competitive Assets and related
intangible assets or the Package Opportunity otherwise fails to become an
Approved Opportunity pursuant to Section 2.8(d)(vi), then the Package
Opportunity shall be deemed a Declined Opportunity and the Competitive Assets
included therein shall be deemed to be Unrestricted Business Assets.
(ix)Where, with respect to an Opportunity that PG or any Person Controlled by it
(excluding Investor HoldCo) (any such Person, for purposes of this Section
2.8(d)(ix), a “Restricted Person”) desires to pursue, Investor HoldCo is the
Presenting Member, the following provisions shall apply:
(A)Investor HoldCo will be required to present an Opportunity Notice in respect
of that Opportunity even if it is apparent to Investor HoldCo that such
Opportunity will ultimately become a Declined Opportunity due to the desire of
fewer than all members of Investor HoldCo to pursue it;
(B)Each Board Manager appointed by the Investor Managers will be required to
indicate in writing (1) whether such Board Manager is in favor of, or against,
the evaluation or pursuit, as the case may be, by the Company of that
Opportunity and (2) if applicable, the Restricted Person of which such Board
Manager is a Representative. The written indication described in the immediately
preceding sentence shall be separate and apart from, and shall not constitute, a
vote by the Board Manager (or Investor HoldCo) as to such matter; and
(C)If (1) the Board Manager that is a Representative of the Restricted Person
desiring to pursue the Opportunity indicates in writing that such Board Manager
is in favor of the evaluation or pursuit, as the case may be, of that
Opportunity and (2) that Opportunity nevertheless becomes a Declined
Opportunity, then notwithstanding anything herein to the contrary, that
Restricted Person that desires to pursue that Opportunity may do so outside of
the Company, provided, that (i) nothing herein shall preclude any (x) UNT Member
or (y) any other Restricted Person that is Represented by a Board Manager that,
in the case of each of clauses (x) and (y), voted in favor of (or in the case of
such other Restricted Person, whose Board Manager indicated in writing that it
is in favor of) the pursuit by the Company of that Opportunity from pursuing
that Opportunity outside of the Company (either independently or in concert with
the first Restricted Person, to the extent not prohibited by any applicable
exclusivity agreement); and (ii) any other Restricted Person that is
    29

--------------------------------------------------------------------------------



Represented by a Board Manager that did not vote in favor of such pursuit may
not participate with the first Restricted Person in such Declined Opportunity.
(e)Fiduciary Duties.
(i)To the full extent permitted by Law, no Indemnitee will be liable to the
Company or any of its Subsidiaries or to any Member for any act performed or
omission made by that Person under this Agreement or the matters contemplated in
this Agreement, unless that act or omission resulted from fraud or a willful
illegal act by that Person. To the full extent permitted by Law, this Agreement,
if it eliminates or restricts the duties and liabilities of the Board or any
Indemnitee otherwise existing at Law or in equity, is agreed by the Members to
modify those duties and liabilities. If, at Law or in equity, any Indemnitee has
duties (including fiduciary duties) and liabilities relating to the Company or
any of its Subsidiaries or to another Member, that Indemnitee will not be liable
to the Company or to any other Person for its good faith reliance on this
Agreement. Except as provided in this Agreement, no Indemnitee will have any
fiduciary duties, or, to the full extent permitted by Law, other duties,
obligations, or liabilities to the Company, any of its Subsidiaries, any Member,
or any other Person bound by this Agreement, and, to the full extent permitted
by Law, the Indemnitees will only be subject to any contractual standards
imposed and existing under this Agreement.
(ii)To the maximum extent permitted under Law and despite any other provisions
of this Agreement or any other agreement contemplated in this Agreement or
applicable provisions of Law or in equity or otherwise, whenever an Indemnitee
is permitted or required to decide or take an action or omit to do the
foregoing: (A) in its “sole discretion” or “discretion” or under a similar grant
of authority or latitude or without an express standard of behavior (including
standards like “reasonable” or “good faith”), that Indemnitee may consider only
those interests and factors, including its own, as it desires, and will have no
duty or obligation to consider any other interests or factors, or (B) with an
express standard of behavior (including standards like “reasonable” or “good
faith”), then the Indemnitee will comply with that express standard and, to the
maximum extent permitted under Law, will not be subject to any other or
additional standard imposed by this Agreement or applicable Law. For purposes of
this Agreement, “good faith” will mean “subjective good faith” as understood and
interpreted under Delaware law.
(iii)The Company and the Members agree that any claims, actions, rights to sue,
other remedies, or recourse to or against any Member for or in connection with
any decisions or determinations by that Member, whether arising in common law or
equity or created by rule of Law, contract (including this Agreement) or
otherwise, are in each case (except as set forth above) released and waived by
the Company and each other Member (and each Assignee), to the full extent
permitted by Law, as a condition of and as part of the condition for signing
    30

--------------------------------------------------------------------------------



this Agreement and the undertaking to incur the obligations provided for in this
Agreement.
(iv)Nothing in this Agreement is intended to create a partnership, joint
venture, agency or other relationship creating fiduciary or quasi-fiduciary
duties or similar duties or obligations, or otherwise subject the Members to
joint and several liability or vicarious liability or to impose any duty,
obligation or liability that would arise from so regarding any Members or the
Company. Despite anything in this Section 2.8(e) to the contrary, nothing in
this Agreement will be construed to relieve any Person from its obligations
under Section 3.8 or to waive any claims of the Company relating to a breach of
that Section.
2.9Default. If any Member is a Defaulting Member, without limiting the
applicability of any other provision of this Agreement, this Section 2.9 will
apply.
(a)General Provisions.
(i)Each Member will notify the other Members within five Business Days of a
Fundamental Event regarding that Member.
(ii)A Defaulting Member’s right to pursue rights and remedies against any other
Member or the Company relating to this Agreement will not be suspended during
the time the Defaulting Member is in Default.
(iii)When a Default is cured, whether through payment or retention of a Total
Default Amount, the issuance of UNT Make Whole Units or Investor Make Whole
Units, the admission of the Transferee as a Substituted Member by consent of the
Members and the satisfaction of the requirements of Section 3.4(l), or
otherwise, as applicable, the Defaulting Member will no longer be deemed a
Defaulting Member and, unless the Members have admitted the Transferee/Assignee
as a Substituted Member regarding all of the Units previously owned by the
Defaulting Member, the Defaulting Member will be reinstated as a Member with
respect to the Units still owned by the Defaulting Member.
(iv)For so long as any Default continues, (A) the vote of the Defaulting Member
will be disregarded for purposes of all matters requiring the vote, approval,
decision, or consent of, the Members hereunder and (B) all Board Managers may
attend any meeting of the Board but the voting power of the Board Managers
appointed by the Investor Members (where the Defaulting Member is an Investor
Member) or the UNT Members (where the Defaulting Member is a UNT Member) will be
reduced by an amount equal to the Sharing Ratio of the Defaulting Member;
provided, that, unless the Default comprises a Fundamental Event regarding the
Defaulting Member, all Board Managers will nevertheless retain their full voting
power (including the Sharing Ratio of the Defaulting Member) as it relates to
those matters in Section 6.6(b) and the Defaulting Member will nevertheless
retain its right to vote, approve, decide, or consent to
    31

--------------------------------------------------------------------------------



those matters expressly requiring the unanimous agreement of the Applicable
Members hereunder.
(b)The UNT Members (without the vote of any Investor Member) will be entitled to
cause the Company to enforce any rights or remedies that the Company may have
against any Investor Member or any of their Affiliates regarding any breach of
this Agreement, and the Investor Members (without the vote of any UNT Member)
will be entitled to cause the Company to enforce any rights or remedies that the
Company may have against any UNT Member or any of their Affiliates regarding any
breach of this Agreement. Notwithstanding the foregoing provisions of this
Section 2.9(b), neither the UNT Members nor the Investor Members may cause such
enforcement of rights or remedies unless the UNT Members or the Investor
Members, as the case may be, shall have first (i) provided written notice of
such breach to the Person in breach of this Agreement and (ii) if such breach is
curable, given such Person a reasonable period of time (not to exceed 30 days)
to cure such breach; provided, that (x) if a different cure period is expressly
provided elsewhere in this Agreement, that different cure period shall instead
apply and (y) no cure period will be required if the breach is of a nature that
would reasonably be expected to cause imminent damage to any Person or property
during the pendency of that cure period.
Article 3
Membership Interests, Units and Transfers
3.1Units; Class and Series of Membership Interests; Members.
(a)Units; Class.
(i)There will be one class of Membership Interests of the Company, which will be
represented by units (each, a “Unit” and, collectively, the “Units”). Units may
be issued in whole or fractional increments.
(ii)The Membership Interests are divided into three series (each, a “Series”),
the UNT Units, the Investor Units and the Management Units. The Management Units
are divided into two classes, the “Management Backend Units” and the “Management
Incentive Units”. The Company may issue Management Units to individuals who
provide services to the Company or one of its Subsidiaries. The Company is
authorized to issue up to 100,000 Management Backend Units and 100,000
Management Incentive Units. As of the Effective Date, the Company has issued the
number of UNT Units, Investor Units, Management Backend Units and Management
Incentive Units set forth on Exhibit B. Subject to Section 6.6(b)(xviii) and
Section 6.6(b)(xxxiii), the Company is authorized to issue additional UNT Units,
Investor Units and Management Units.
The Members do not intend to create, and the Company will not be deemed to be, a
“series LLC” within the meaning of §18-215 of the Act.
(b)The holders of UNT Units, Investor Units and Management Units have the
rights, preferences, privileges, restrictions, and obligations set forth in this
Agreement and the Act.


    32

--------------------------------------------------------------------------------



(c)Members.
(i)Exhibit B sets forth, regarding each Member, (A) the name and address of that
Member (and, as of the date of this Agreement, for Investor HoldCo, the name,
address, and percentage of ownership of each owner of Investor HoldCo), (B) the
number and series of Units held by that Member, (C) the UNT Percentage Interests
of that Member if the Member is an UNT Member, (D) the Investor Percentage
Interest of the Member if that Member is an Investor Member, (E) the number of
Management Backend Units and the number of Management Incentive Units held by
the Member if that Member is a Management Member, and (F) the aggregate Capital
Contributions of the Member if that Member is an Applicable Member.
(ii)Exhibit B may be amended from time to time by the Board to reflect changes
and adjustments resulting from the admission of any new or Substituted Member
under this Agreement or any Transfer or adjustment to Units owned by the
Members, Capital Contributions, UNT Percentage Interests, Investor Percentage
Interests, Management Backend Units, or Management Incentive Units; provided
that a failure to reflect a change or adjustment on Exhibit B will not prevent
an otherwise valid change or adjustment from being effective. The Board will
provide each Applicable Member with a copy of any amendment to Exhibit B within
30 days after adoption of it. Unless otherwise specified, any reference to
Exhibit B will be deemed to refer to Exhibit B as may be amended and in effect
from time to time.
(d)Additional Members and Substituted Members. Additional Persons may be
admitted to the Company either as new Members or Substituted Members as provided
in this Agreement.
(e)Management Members. The Board shall have the authority to issue, on behalf of
the Company, Management Units in accordance with this Section 3.1(e).
(i)The Company, with Supermajority Interest approval of the Board, may from time
to time issue Management Units; provided that (x) upon commencement of the Stage
2 Period, the Company shall issue to the then-current Management Members fifty
percent (50%) of the authorized Management Backend Units, if any, that have not
yet been issued; (y) upon commencement of the Stage 3 Period, the Company shall
issue to the then-current Management Members all remaining authorized Management
Backend Units, if any, that have not yet been issued; and (z) upon the earliest
to occur of: (1) a Sale Event, (2) a Partial Sale Event in which the Board
elects to repurchase all outstanding Management Incentive Units pursuant to the
terms of the applicable Award Agreements and (3) December 31, 2020, the Company
shall issue to the then-current Management Members all remaining authorized
Management Incentive Units that have not yet been issued, in the case of each of
the foregoing clauses (x), (y) and (z), in amounts determined by Supermajority
Interest approval of the Board. For the avoidance of doubt, all Management Units
issued pursuant to
    33

--------------------------------------------------------------------------------



clauses (x), (y) and (z) of the previous sentence shall be subject to the terms
and conditions of an Award Agreement, which Award Agreement shall provide that
such Management Units shall vest, if at all, based on the same criteria
applicable to the applicable Management Member’s existing Management Units.
Management Units may be issued, and the Persons to whom such unissued Management
Units are issued may be admitted as a Management Member only after Supermajority
Interest approval of the Board and each such Management Member executes those
agreements and instruments as determined by the Board, in each case in form and
substance as the Board may deem necessary or desirable to effect such admission.
Management Units may be issued, and the Persons to whom such Management Units
are issued may be admitted as additional Management Members, only after (A)
Supermajority Interest approval of the Board, and (B) each such additional
Management Member executes an Award Agreement and any other agreements and
instruments as determined by the Board, in each case in form and substance as
the Board may deem necessary or desirable to effect such admission. The Company
shall maintain in its books and records a true and complete list of the
Management Members, the number of the Management Units of each class held by
such Management Member, the Grant Date thereof and the Threshold Value
applicable thereto. Any Management Units authorized but not yet issued and any
Management Units issued and subsequently reacquired by the Company (by
forfeiture or repurchase) shall remain available for future issuances in
accordance with the terms of this Agreement. Unvested Management Units shall
vest or remain unvested in the manner and subject to the conditions set forth in
the Award Agreement pursuant to which such Management Units are granted.
(ii)It is intended that the Management Units (other than the Compensatory
Membership Interests) will constitute Profits Interests. The Management Units
issued as of the Effective Date (the “Initial Management Units”) shall have a
Threshold Value and an initial Capital Account of zero dollars ($0.00). With
respect to any subsequent Management Units issued that the Company intends to
constitute Profits Interests, (A) the Board shall designate a “Threshold Value”
applicable to such Management Units which is intended to cause such Management
Units to constitute Profits Interests, but which shall not be less than zero
dollars ($0.00); and (B) the initial Capital Account associated with each
Management Unit at the time of its issuance shall be equal to zero dollars
($0.00). The Threshold Value for each such additional Management Unit shall be
equal to at least the amount that would, in the reasonable determination of the
Board, be distributed pursuant to Section 10.2(d) with respect to each then
outstanding Initial Management Unit if, immediately prior to the issuance of
such additional Management Units, all then-outstanding Unvested Management Units
became Vested Management Units, the assets of the Company were sold for Fair
Market Value, and the proceeds (plus, for this purpose, an amount equal to any
Tax Distributions previously made under Section 5.3(g) that have not resulted in
a reduction in distributions payable under pursuant to Sections 5.3(b), 5.3(c),
5.3(d), 5.3(e), 10.2(b), 10.2(c), or 10.2(d) in accordance with the last
sentence of Section 5.3(g)) were used to satisfy all liabilities of the Company
in accordance
    34

--------------------------------------------------------------------------------



with their terms (limited in the case of nonrecourse liabilities to the Fair
Market Value of the property securing such liabilities) and any excess proceeds
were distributed pursuant to Section 5.3. With respect to any Management Units
that the Company does not intend to constitute Profits Interests, (A) such
Management Units will constitute Compensatory Membership Interests, (B) the
grant of such Management Units will be taxable to the recipient thereof in
accordance with Code Section 83, and (C) the Capital Account associated with
each such Management Unit at the time of issuance shall be as provided in
Section 4.6(a). Management Units that have been forfeited and cancelled may be
reissued subject to the requisite approvals and other terms and conditions of
this Agreement and any applicable Award Agreement. Any reissued Management Units
may be Compensatory Membership Interests or Profits Interests and, if Profits
Interests, may have a Threshold Value that is different from the Threshold Value
of the Management Units so forfeited.
(iii)Absent a change in applicable Laws or authoritative guidance issued by the
Internal Revenue Service, the Company shall treat each Member holding a
Management Unit intended to constitute a Profits Interest as the owner of such
Management Unit from the date such Management Unit is granted, and shall file
the Company’s Internal Revenue Service Form 1065, and issue appropriate
Schedules K-1 to such Member, allocating to such Member such Member’s allocable
share of all items of income, gain, loss, deduction and credit associated with
such Management Unit (and, with respect to any Management Unit that remains an
Unvested Management Unit, as if such Management Unit constituted a Vested
Management Unit). Each Management Member holding Management Units intended to
constitute Profits Interests shall take into account such allocable share in
computing such Management Member’s U.S. federal income tax liability for the
entire period during which such Management Member holds such Management Units.
(iv)Except as required pursuant to a “determination” within the meaning of Code
Section 1313(a) or a change in applicable Laws or authoritative guidance issued
by the Internal Revenue Service, neither the Company nor any Member shall claim
a deduction (as wages, compensation or otherwise) for the fair market value of a
Management Unit intended to constitute a Profits Interest, either at the time of
issuance of such Management Unit or, with respect to any Unvested Management
Unit, at the time such Management Unit becomes a Vested Management Unit. The
undertakings contained in this Section 3.1(e) shall be construed in accordance
with Section 4 of Internal Revenue Service Revenue Procedure 2001-43. The
provisions of this Section 3.1(e) shall apply regardless of whether or not the
holder of a Management Unit intended to constitute a Profits Interest timely
files an election pursuant to Code Section 83(b) with respect to such Management
Unit.
(v)Each Member who acquires Units that are subject to a “substantial risk of
forfeiture” within the meaning of Code Section 83 at the time of such
acquisition shall consult with such Member’s tax advisor to determine the tax
    35

--------------------------------------------------------------------------------



consequences of such acquisition and the advisability of filing an election
under Code Section 83(b) with respect to such Units. Each Member who acquires
Management Units that are intended to constitute Profits Interests in accordance
with this Section 3.1(e) and at the time of such acquisition are subject to a
“substantial risk of forfeiture” within the meaning of Code Section 83 shall
make a timely election under Code Section 83(b) with respect to such Units. It
is the sole responsibility of a Management Member, and not the Company, to file
the election under Code Section 83(b) even if such Management Member requests
the Company or any of its representatives to assist in making such filing. Each
Management Member who files an election under Code Section 83(b) with respect to
Management Units (including each Management Member who is required to file such
an election under this Section 3.1(e)) shall provide a copy of such election to
the Company on or before the due date for the filing of such election.
3.2Number of Members. The number of Members of the Company will never be fewer
than one.
3.3Representations and Warranties. Each Member represents and warrants to the
Company and each other Member that such Member (i) if such Member is a
corporation, limited liability company, partnership or other entity, such Member
is duly formed, validly existing and in good standing under the Laws of the
jurisdiction of its formation, and if required by Law, is duly qualified to
conduct business and is in good standing in each jurisdiction where its
ownership of property or the character of its business requires that
qualification, unless failure to so qualify could not result in any material
impact on the Company, its Subsidiaries, their respective assets, or properties,
or that Member’s ownership of Membership Interests in the Company; (ii) has full
power and authority to sign and deliver this Agreement and to perform its
obligations under this Agreement, and (if applicable) all necessary actions and
consents required by the board of directors, board of managers, members,
partners or other Persons for the due authorization, signing, delivery, and
performance of this Agreement by that Member have been duly taken and obtained;
(iii) has duly authorized the signing, and delivery of this Agreement, and, when
signed and delivered, this Agreement constitutes an enforceable obligation
against that Member under this Agreement, subject to the Enforceability
Exceptions; (iv) that Member’s authorization, signing, delivery, and performance
of this Agreement does not breach or conflict with or violate or constitute a
default under (and will not constitute a breach, conflict with or violation or
default under with passing time, giving notice or both) (A) if such Member is a
corporation, limited liability company, partnership or other entity, that
Member’s Charter Documents, (B) any material obligation under any material
agreement or arrangement to which that Member is a party or by which it is
bound, or (C) any Laws applicable to that Member or its assets, properties, or
Membership Interests in the Company; (v) is acquiring and will hold its
Membership Interests for investment purposes and not with a view to the
distribution of it; (vi) has been informed and understands that the Company and
the other Members are relying on such Member’s representations and warranties in
this Agreement in determining the availability of exemptions from registration
or qualification of issuing the Membership Interests described herein under
Federal and state securities Laws, (vii) (A) has independently inquired and
investigated into, and based thereon has formed an independent judgment about,
the Company, its Subsidiaries, and the Member’s Membership Interests, (B) if
such Member is an Applicable
    36

--------------------------------------------------------------------------------



Member, (x) has adequate means of providing for its current needs and possible
contingencies, can bear the economic risks of this investment and has enough net
worth to sustain a loss of its entire investment in the Company if that loss
should occur, (y) has the knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company, and (z) is an “accredited investor” within the meaning of
“accredited investor” under Rule 501 of Regulation D of the Securities Act, and
(C) understands and agrees that its Membership Interest will not be offered,
sold, pledged, or otherwise Transferred except under this Agreement and under an
applicable exemption from registration or qualification under the Securities Act
and applicable state securities Laws, and (viii) if an individual, such Member
is of the full age of majority and is legally competent to execute this
Agreement and to take all action pursuant hereto. On the occurrence and during
the continuation of any event or condition which would cause a Member to be in
breach of a representation or warranty in clause (vii) of this Section 3.3, the
breaching Person will be treated as an Assignee.
3.4Restrictions on Transferring a Member’s Units.
(a)Units (which for all purposes in this Agreement includes the Membership
Interests represented by such Units) may not be Transferred if that Transfer
would (i) violate this Agreement or Laws; or (ii) be reasonably likely to cause
the Company to be treated other than as a partnership for U.S. federal income
tax purposes.
(b)From and after the end of the Lock-up Period, all or any portion of an
Applicable Member’s Units may be Transferred to a Permitted Transferee subject
to complying with the terms of this Section 3.4, Section 3.6, and, if
applicable, Section 3.7(e). Notwithstanding anything in this Agreement to the
contrary, except as may be expressly contemplated by the applicable Award
Agreement, no Management Member shall have the right to Transfer all or any
portion of its Management Units.
(c)During the first 24 months from the Effective Date (the “Lock-up Period”),
(i) Investor HoldCo may not experience a Change in Control; and (ii) no Member
may Transfer a part or all of that Member’s Units. Following the Lock-up Period,
should an Applicable Member desire to Transfer part or all of its Units (other
than under Section 3.4(b)), the other Applicable Members will have a right of
first offer under Section 3.11 (a “ROFO”) on 100% of the Units such Applicable
Member proposes to Transfer.
(d)Units may not be Transferred except under an applicable exemption from
registration under the Securities Act and other applicable securities Laws.
(e)Except as provided in Section 3.11 or in connection with the consummation of
a Sale Event under Section 3.12, the consent of the Board will be required for
any Person other than a Permitted Transferee to be admitted as a Member. A
Transfer of Units in accordance with Section 3.4(b) or Section 3.4(c) will be
deemed automatically approved by the Board and the Members.
(f)(i) Any Transfer in breach of the requirements of this Agreement will be
void, and the Company will not recognize that prohibited Transfer, unless it is
otherwise agreed by a Supermajority Interest of the Board to recognize that
Transferee (and such recognized
    37

--------------------------------------------------------------------------------



Transferee will be deemed an Assignee regarding any Units purported to be
Transferred to the Transferee); (ii) notwithstanding agreement of a
Supermajority Interest pursuant to Section 3.4(f)(i) to recognize a Transferee
from a Transfer in breach of the requirements of this Agreement as an Assignee
(A) the Transferring Member will be a Defaulting Member regarding all Units held
by the Transferring Member; and (B) no Transferee under Transfer in breach of
the requirements of this Agreement may become a Substituted Member unless and
until the requirements of this Agreement are satisfied, and (iii) unless a
Transferee is admitted as a Substituted Member, (A) the Transferee will have no
right to exercise the powers, rights, and privileges of a Member under this
Agreement other than to receive its share of allocations and Distributions under
this Agreement and (B) the Member who Transferred all or any part of its Units
to the Transferee will cease to be a Member regarding the Units that were
Transferred but will, unless otherwise relieved of those obligations as
contemplated hereby, remain liable for all obligations and duties as a Member
regarding the Units accrued before the Transfer.
(g)The Company may charge the Transferring Member and its Transferee (on
becoming a Substituted Member) a reasonable fee to cover administrative expenses
of the Company to carry out a Transfer. Any taxes arising as a result of a
Transfer will be paid by the Transferring Member.
(h)Any Distribution or payment made by the Company to the Transferring Member
before the time the Company is notified in writing of the applicable Transfer
will constitute a release of the Company and the Members of all liability to the
Assignee or Substituted Member who may be interested in such Distribution or
payment by reason of such Transfer.
(i)No Transfer may be made which would cause a material breach, event of
default, default, or acceleration of payments, or which would require the
Company to make any mandatory repurchase offer, mandatory repurchase, mandatory
redemption, or mandatory prepayment, under any agreement or instrument which the
Company or any of its Subsidiaries is a party; provided, that the foregoing
restriction will not apply to indebtedness of the Company that may become due as
a result of a Sale Event contemplated by Section 3.12 if the proceeds from that
Sale Event are used to repay that indebtedness and are sufficient to repay that
indebtedness.
(j)Neither the Company nor any Member will be bound or otherwise affected by any
Transfer of which that Person has not received notice under Section 3.5.
(k)A Defaulting Member may not Transfer (including a Transfer under Section
3.4(b)), and may not permit a Transfer of, all or any part of its Units unless
the Transferee expressly assumes all obligations of the Defaulting Member under
this Agreement and cures the applicable Default(s) as a condition precedent to
the Transfer.
(l)No Transfer of Units will cause a release of the Transferring Member (or its
applicable Affiliates) from any liabilities or obligations to the Company or the
other Members that accrued before the Transfer.
3.5Documentation; Validity of Transfer.


    38

--------------------------------------------------------------------------------



(a)Subject to Section 3.4(f), the Company will not recognize for any purpose any
purported Transfer of a Member’s Units unless (a) Article 3 has been satisfied,
and (b) the Company has received, for the benefit of the Company, the Adoption
Agreement required under Section 3.7(e).
(b)Each Member will notify the Company of any Transfer of Units within two
Business Days after the consummation thereof.
3.6Possible Additional Restrictions on Transfer. Despite anything to the
contrary in this Agreement, if (a) the enactment (or imminent enactment) of any
legislation, (b) the publication of any temporary or final Treasury Regulation,
(c) any ruling by the Service, or (d) any judicial decision that in the opinion
of counsel to the Company, would cause the taxation of the Company for federal
income tax purposes as a corporation or would otherwise subject the Company to
taxation as an entity for federal income tax purposes, this Agreement will be
deemed to impose those restrictions on transferring Units as required, in the
opinion of counsel to the Company, to prevent the Company from being taxed as a
corporation or otherwise taxed as an entity for federal income tax purposes, and
the Members will amend this Agreement to impose those restrictions.
3.7Additional Members; Substituted Members.
(a)Additional Persons may (or, to the extent provided herein, shall) be admitted
to the Company as Members or Substituted Members as provided under this Section
3.7. Any admission of an additional Member involving the issuance of additional
Units will be for new value provided to the Company and will require the
approval of the Board. However, any Transferee under a Transfer made in
compliance with Section 3.4 will be admitted automatically as a Substituted
Member on compliance with Section 3.5 without the consent or approval of any
other Person.
(b)Any Person who acquires Units pursuant to a Permitted Transfer will be
admitted automatically as a Substituted Member upon compliance with Section 3.4,
Section 3.6, and, if applicable, Section 3.7(e) with respect to such Permitted
Transfer, and the consent or approval of the Board shall not be required in
connection with such Permitted Transfer. Permitted Transfers will not be subject
to the terms of Section 3.11.
(c)The Membership Interests of all Members will be adjusted in connection with
the admission of any new Member (other than a Substituted Member) as determined
by the Applicable Members in connection with that admission.
(d)On becoming a Substituted Member (i) the Substituted Member will have all
powers, rights, privileges, duties, obligations, and liabilities of a Member, as
provided in this Agreement and by Laws for the Units Transferred and (ii) the
Member who Transferred the Units will be relieved of all obligations and
liabilities regarding those Units; but, except with respect to liabilities and
obligations assumed by the Transferee pursuant to Section 3.7(e), that Member
will remain liable for all liabilities and obligations relating to those Units
that accrued before the Transfer.


    39

--------------------------------------------------------------------------------



(e)In addition to the other requirements set forth in this Agreement which must
be satisfied before the admission of a Person as a Member, a Person will not be
admitted as a new Member or Substituted Member until that Person delivers to the
Company an agreement signed by both the Transferring Member and the Transferee
containing the information required in this Section 3.7(e) (the “Adoption
Agreement”); provided that a Person who is a Member of the Company immediately
before consummating the Transfer will not be required to sign and deliver an
Adoption Agreement. Each Adoption Agreement will (i) include the name and notice
address of the potential Transferee, (ii) contain a representation and warranty
that the Transfer was made under all Laws (including state and federal
securities Laws) and under this Agreement, (iii) include the Transferee’s
agreement to be bound by this Agreement regarding the Units being Transferred,
and an agreement that the Transferee expressly assumes all liabilities and
obligations of the Transferring Member to the Company or to the other Members
(A) arising after the Transfer, if the Transfer is made by a Member not in
Default or (B) if the Transfer is made by a Defaulting Member, including those
liabilities and obligations that accrued before or on the date of the Transfer
or thereafter arising and (iv) if the potential Transferee is to be admitted or
has requested to be admitted to the Company as a Substituted Member, include the
potential Transferee’s representation and warranty that the representations and
warranties in Section 3.3 are true and correct regarding that Person as of the
date of the Adoption Agreement. Each Transfer or admission complying with this
Section 3.7 and the other provisions of this Agreement is effective against the
Company as of the first Business Day of the calendar month immediately
succeeding the month in which (x) the Company receives the Adoption Agreement
(if required by this Section 3.7(e)) reflecting the Transfer, and (y) the other
requirements of this Agreement have been met. Despite anything else in this
Agreement, no Transfer will be recognized on the Company’s books and records if
the Transfer would violate or breach any Law.
(f)If, as a result of any pledge or grant of a Security Interest in all or any
part of any Units to secure obligations or liabilities owed by a Member to any
Person (a “Creditor”), a Creditor forecloses on or otherwise acquires all or any
part of those Units (the “Foreclosed Units”) or if as a result of a Fundamental
Event any Person acquires all or any portion of any Units (“Acquired Units”),
then (A) the Foreclosed Units or Acquired Units held by that Creditor or other
Person will automatically become Units held by an Assignee; (B) provided that
the Creditor is not a Restricted Transferee, the Member will not be deemed to be
a Defaulting Member; and (C) if the foreclosure was on the actual Units of the
Company, if the Creditor is not a Restricted Transferee, the Creditor may
receive Distributions in respect of them.
3.8Information.
(a)Besides the other rights specifically set forth in this Agreement, each
Applicable Member is entitled to all information to which that Member is
entitled under the Act and this Agreement.
(b)The Members acknowledge that they will receive information from or regarding
the Company and its Subsidiaries like trade secrets or that otherwise is
confidential information or proprietary information (as further defined below in
this Section 3.8(b), “Confidential Information”), the release of which would be
damaging to the Company, its Subsidiaries or Persons with whom the Company
conducts business. Each Member will hold in
    40

--------------------------------------------------------------------------------



strict confidence any Confidential Information that that Member receives, and
each Member will not disclose Confidential Information to any Person other than
an Affiliate of that Member, another Member, Manager, or Officer, or otherwise
use that information for any purpose other than to evaluate, analyze, and keep
apprised of the Company’s assets and its interest in the Company and for the
internal use by a Member and, in the case of any Affiliate of a Member, for uses
that would be mutually beneficial to Company and that Affiliate (as determined
by the disclosing Member in good faith), except for disclosures (i) to comply
with any Laws (including stock exchange or quotation system requirements) or
under any legal proceedings or because of any order of any Governmental
Authority binding on a Party; provided that a Member must notify the Board
promptly and in advance of any Confidential Information so required to be
disclosed, and that disclosure of Confidential Information will be to the
minimum extent required by those Laws, legal proceedings, or order, (ii) to the
respective partners, members, managers, stockholders, existing or prospective
investors, directors, officers, employees, agents, attorneys, professional
consultants, or existing or prospective lenders of the Member and its Affiliates
(collectively with Affiliates, “Representatives”); provided that the Member will
be responsible for assuring the Representative’s compliance with this Agreement,
(iii) to Persons to whom a Member’s Units may be Transferred, or that may
acquire equity interests in the Member, in each case, as permitted by this
Agreement, but only if the recipients of the information have agreed to be bound
by customary confidentiality undertakings similar to this Section 3.8(b), (iv)
of information that a Member also has received from a source independent of the
Company or its Subsidiaries and that the Member reasonably believes has been
obtained from the source without breach of any obligation of confidentiality to
the Company or its Subsidiaries, (v) of information obtained before the
formation of the Company or its Subsidiaries; provided this clause (v) will
relieve no Member or any of its Affiliates from any obligations it may have to
any other Member or any of its Affiliates under any existing confidentiality
agreement, (vi) that have been or that become independently developed by a
Member or its Affiliates using none of the Confidential Information, (vii) that
are or become generally available to the public (other than because of a
prohibited disclosure by the Member or its Representatives or the other Person
receiving Confidential Information under this Section 3.8(b)) or (viii) to the
extent the Company will have consented to the disclosure in writing.
Each Member agrees that breach of this Section 3.8(b) by that Member or that
Member’s Representatives or any other Person would cause irreparable injury to
the Company and its Subsidiaries for which monetary damages (or other remedy at
Law) would be inadequate because of (A) the complexities and uncertainties in
measuring the actual damages sustained by reason of that breach and (B) the
uniqueness of the Company’s business and the confidential nature of the
Confidential Information. The Members agree that this Section 3.8(b) may be
enforced by the Company (or any Member on behalf of the Company) by temporary or
permanent injunction (without the need to post bond or other security therefor),
specific performance, or other equitable remedy and by any other rights or
remedies that may be available at law or in equity.
The term “Confidential Information” will include any information pertaining to
the Company’s or any of its Subsidiaries’ business which is not available to the
public, whether written, oral, electronic, visual form, or in any other media,
including information that is proprietary, confidential, or about the Company’s
or any of its Subsidiaries’ ownership and
    41

--------------------------------------------------------------------------------



operation of the Company Assets, the Company Business, operations and business
plans, actual or projected revenues and expenses, finances, contracts and books,
and records.
(c)The Members acknowledge that, occasionally, the Company may need information
from Members for various reasons, including complying with various Laws. Each
Member will provide to the Company all information reasonably requested by the
Company to comply with Laws within a reasonable amount of time from the date the
Member receives a request; provided, no Member must provide information to the
Company to the extent disclosure (i) could reasonably be expected to result in
the breach or violation of any contractual obligation (if a waiver of the
restriction cannot reasonably be obtained) or Law or (ii) involves secret,
confidential or proprietary information of the Member or its Affiliates. The
Company and the other Members agree to keep the information received from any
Member under this Section 3.8(c) confidential under the standards in Section
3.8(b).
(d)The confidentiality obligations of this Section 3.8 will continue in full
force and effect regarding any Member that ceases to be a Member, and each
Affiliate thereof, until the second anniversary of the date that Member ceased
to be a Member of the Company.
3.9Liability to Third Parties. Except as required by Law or as otherwise
provided in this Agreement, no Member will be liable to any Person (including
any Third Party, the Company, or another Member) (a) as the result of any act or
omission of another Member or (b) for Company losses, liabilities, or
obligations (except as otherwise agreed to in writing by the Member or because
of that Member having provided to the Company, that Member’s insurance program
(commercial, self-funded, self-insured or other similar programs)).
3.10Resignation; Withdrawal. Each Member covenants and agrees that it will not,
and will have no right to, resign, or withdraw from the Company as a Member
before the dissolution and winding up of the Company. Each Member waives any
rights of a resigning or withdrawing member under Section 18-604 of the Act.
3.11Right of First Offer.
(a)In addition and subject to the restrictions contained in the other provisions
of this Article 3, if any Applicable Member that is not a Defaulting Member (in
that capacity, a “Transferring Member”) desires to Transfer all or a portion of
its Units (other than under Section 3.4(b)), then the Transferring Member must
deliver written notice (a “ROFO Notice”) to each other Applicable Member not
then in Default (any such Member receiving a ROFO Notice, a “Non-Transferring
Member”) setting forth the number and Series of Units that the Transferring
Member proposes to Transfer (the “Offered Units”).
(b)Each Non-Transferring Member will have a right but not an obligation (that
right, a “ROFO Right”) to make an all cash offer to purchase all the Offered
Units from the Transferring Member. To the extent a Non-Transferring Member
desires to exercise the ROFO Right, that Non-Transferring Member must, within 30
days after the receipt of the ROFO Notice (the “Response Deadline”), deliver a
notice (that notice, the “Election Notice”) to the Transferring Member setting
forth the price at which the Non-Transferring Member desires to purchase the
Offered Units pursuant to a purchase and sale agreement substantially in the
form
    42

--------------------------------------------------------------------------------



attached hereto as Exhibit D (the “Purchase and Sale Agreement”). Failure of a
Non-Transferring Member to deliver a timely Election Notice will constitute an
election by a Non-Transferring Member not to exercise the ROFO Right.
(c)If only one Election Notice is timely received, the Transferring Member will,
within 15 days after the Response Deadline, accept or reject the Election Notice
by delivering a written notice to the Non-Transferring Member that delivered the
Election Notice. If more than one Election Notice is timely received, the
Transferring Member will, within 15 days after the Response Deadline, (i) accept
or reject the Election Notice offering the highest cash consideration (the
“Prevailing Election Notice”) by delivering a written notice to the
Non-Transferring Member that delivered the Prevailing Election Notice and (ii)
reject all other received Election Notices.
(d)If a Transferring Member accepts an Election Notice as contemplated in
Section 3.11(c), then the Transferring Member and the Non-Transferring Member
that submitted the Election Notice (if only one Election Notice was received) or
the Prevailing Election Notice (if multiple Election Notices were received) will
(i) sign and deliver a Purchase and Sale Agreement in respect of the Offered
Units at the price specified in the applicable Election Notice or Prevailing
Election Notice and (ii) exercise commercially reasonable efforts to consummate
the sale of the Offered Units as soon as practicable and, in any event, no more
than 30 days after delivery by the Transferring Member to such Non-Transferring
Member of notice of the acceptance of the offer, which time period may be
extended for up an additional 15 days if reasonably necessary to secure required
governmental approvals (such time period, as may be extended, the “ROFO Outside
Date Period”). If a Transferring Member does not effect the Transfer to a
Non-Transferring Member of the Offered Units before the expiration of the ROFO
Outside Date Period (i) due to any breach by the Non-Transferring Member of any
of its obligations or any failure of the Non-Transferring Member to secure any
governmental approval applicable to it, the applicable Election Notice will be
deemed rejected by Transferring Member for all purposes or (ii) for any other
reason, then the Proposed Transfer will again be subject to this Section 3.11.
(e)If no Non-Transferring Member delivers a timely Election Notice, or if the
Transferring Member rejects (or is deemed to have rejected pursuant to Section
3.11(d)) all Election Notices received by the Transferring Member as
contemplated in Section 3.11(c), then, for a period of 150 days (i) from the
date the Transferring Member sends the Non-Transferring Member(s) written notice
rejecting the Election Notice(s), (ii) in the event the applicable Election
Notice is deemed rejected by the Transferring Member pursuant to Section
3.11(d), from the date the Transferring Member sent the Non-Transferring
Member(s) written notice accepting the Election Notice(s), or (iii) if no
Election Notices were received, from the date that is the 15th day following the
Response Deadline, the Transferring Member may Transfer all of the Offered Units
to a Third Party that is not a Restricted Transferee on such terms and
conditions that the Transferring Member and Third Party may agree and for (i) if
no Non-Transferring Member delivers a timely Election Notice, any purchase price
as the Transferring Member may agree in its sole discretion or (ii) if the
Transferring Member rejects (or is deemed to have rejected pursuant to Section
3.11(d)) all Election Notices received by the Transferring Member as
contemplated in Section 3.11(c), cash consideration greater than the cash
consideration in the applicable Election Notice or Prevailing Election Notice.
If a Transferring
    43

--------------------------------------------------------------------------------



Member does not effect the Transfer to a Third Party of the Offered Units within
the 150 day period, then any proposed Transfer will again be subject to this
Section 3.11.
(f)At closing of the purchase and sale of the Offered Units to a Third Party in
compliance with the preceding paragraph, the Third Party purchaser will, unless
otherwise restricted by Section 3.4 or Section 3.7, on delivery of the Adoption
Agreement specified in Section 3.7(e), be automatically admitted as a
Substituted Member holding the Offered Units and possessing the rights,
privileges and powers, including voting and consent rights, of the Transferring
Member regarding the Offered Units, and the Board will amend Exhibit B to
reflect the Transfer of the Offered Units to the Third Party.
3.12Sale Event.
(a)Sale Notice; Auction Process. An Applicable Member must offer to sell all of
its Units to the other Applicable Members pursuant to Section 3.11 (and fail to
effect a sale in accordance with that Section) before that Member shall have the
right to exercise any rights under this Section 3.12. In addition, if the
Response Deadline (in the case where no Election Notices were timely delivered)
or the date upon which all Election Notices and Prevailing Election Notices were
rejected or deemed rejected (in the case where one or more Election Notices was
timely delivered), in each case, for the proposed sale of the Offered Units
initiated pursuant to Section 3.11 expired more than 180 days prior to the date
that the Applicable Member provides a Sale Notice under this Section 3.12, then
that Member shall be required to again offer to sell all of its Units of the
Company pursuant to Section 3.11 before that Member shall have the right to
exercise any rights under this Section 3.12. Subject to the foregoing, at any
time from and after the fifth anniversary of the Effective Date, upon 60 days’
prior written notice by an Applicable Member that, together with its Affiliates,
holds not less than 30% of the then issued and outstanding Membership Interests
of the Company and is not a Defaulting Member (the “Selling Member”) may deliver
written notice to the other Applicable Members (which written notice may be
validly given up to 60 days prior to that fifth anniversary, but will not be
effective prior to such fifth anniversary) (a “Sale Notice”), in which Sale
Notice the Selling Member shall request that the Company, on behalf of the
Members, engage an investment banking firm to assist the Company and the Members
in consummating a Sale Event with a Third Party purchaser (the “Purchaser”)
pursuant to a sale process to be conducted in a manner generally consistent with
the manner recommended by that investment banking firm as the process intended
to attract the most favorable offers for the Sale Event (the “Auction Process”);
provided, however, that an Applicable Member may not deliver a Sale Notice or
exercise its right to initiate an Auction Process more than one time in any
12-month period. Within 30 days after the Sale Notice is given, the Company will
engage, on terms customary for similar engagements, an investment banking firm
(which firm will be a reputable firm with relevant experience and contacts in
the energy industry designated by the Selling Member, unless otherwise agreed by
majority vote of the Applicable Members) to conduct the Auction Process. Upon
such engagement, the Company will, and will direct the selected investment
banking firm to, conduct the Auction Process. The Applicable Members shall
determine, and the Company will confirm in a written notice to each Applicable
Member, the most favorable stated purchase price from the offers received
pursuant to the Auction Process, after reasonably taking into account purchase
price adjustments, covenants, conditions to closing and post-closing
    44

--------------------------------------------------------------------------------



indemnities or escrows/holdbacks to be imposed upon the Company or the
Applicable Members (that stated purchase price being referred to as the “Best
Price”).
(b)Approval. If an Applicable Member has provided a Sale Notice in accordance
with Section 3.12(a), then the Applicable Members shall, and shall cause the
Company to, use commercially reasonable efforts to arrange for a mutually
agreeable Sale Event, subject to the provisions of Section 3.12(c). Subject to
those provisions, the Applicable Members agree to vote in favor of, approve and
consent to and execute and deliver and cause the Company or its Subsidiaries to
execute and deliver the following, as applicable: those agreements,
certificates, instruments and other documents as may be requested by the
Purchaser providing the Best Price in that Auction Process and reasonably
acceptable to the Applicable Members holding a majority of the Membership
Interests (excluding, for this purpose, Membership Interests represented by
Management Units), provided the foregoing are in accordance with the terms set
forth herein (collectively, the “Sale Agreements”), to cause the approval of and
effect the Sale Event at the Best Price and on the terms set forth in this
Section 3.12. Subject to the provisions of Section 3.12(c), all Members agree
that, to the extent Member approval is required by Law to approve that
transaction, each Member (other than the Selling Member) shall vote in favor of,
consent to and approve and cause the Company or its Subsidiaries, as applicable,
to vote in favor of, consent to and approve the Sale Event at the Best Price and
the Sale Agreements; provided that those Sale Agreements are in accordance with
the terms set forth herein; and provided, further, that if the Selling Member
does not vote in favor of, consent to, or approve or cause the Company or its
Subsidiaries, as applicable, to effect the Sale Event, no other Member shall be
required to effect the Sale Event. In connection with the foregoing, the Members
hereby waive and agree not to exercise any dissenters’ rights or appraisal
rights which those Members may have in connection with that Sale Event.
(c)Second Offer. Notwithstanding anything in this Agreement to the contrary, if
any Non-Transferring Member(s) have validly and timely delivered an Election
Notice pursuant to Section 3.11 and the 180 day period following the applicable
ROFO Outside Date Period has not expired, then the Company, its Subsidiaries and
the Members shall not consummate the proposed Sale Event if that Election Notice
offers to purchase all of the Selling Member’s Units and if the Offer Price
thereunder equals or exceeds the consideration that would be received by the
Selling Member upon consummation of the proposed Sale Event. In such event, the
terms and conditions of this Section 3.12(c) shall apply.
(i)Each Non-Transferring Member that delivered an Election Notice or Prevailing
Election Notice, as the case may be, shall have the right, by delivery of
written notice to the Selling Member within 20 days after delivery of the
Company’s written notice of Best Price determination, to irrevocably elect to
purchase all of the Selling Member’s Units for the cash purchase price per Unit
offered in its Election Notice or Prevailing Election Notice and pursuant to the
Purchase and Sale Agreement (such written notice from the Non-Transferring
Member, a “Second Offer”). The Selling Member shall, within 20 days of its
receipt of any Second Offer, notify the Non-Transferring Member(s) as to whether
the Selling Member desires to accept or reject its Second Offer.


    45

--------------------------------------------------------------------------------



(ii)If no Second Offer is timely delivered to the Selling Member pursuant to
Section 3.12(c)(i), then the Selling Member may cause the Company to consummate
the Sale Event with the Purchaser that has provided the Best Price in accordance
with the terms of Section 3.12(b).
(iii)If (x) one or more Second Offers is timely delivered to the Selling Member
pursuant to Section 3.12(c)(i) and (y) the Selling Member rejects all Second
Offers, then the Selling Member shall again be required to comply with the terms
of Section 3.11 before consummating any proposed Sale Event.
(iv)If (x) the Non-Transferring Member(s) timely delivers a Second Offer to the
Selling Member pursuant to Section 3.12(c)(i) and the Selling Member accepts
such Second Offer, then the Selling Member and Non-Transferring Member(s) shall
execute and deliver a Purchase and Sale Agreement within 20 days thereafter to
effect the sale of all of the Selling Member’s Units to the Non-Transferring
Member(s) and, upon the execution and delivery thereof by the parties thereto,
the Non-Transferring Member(s) shall pay the cash purchase price payable to the
Selling Member. If the Non-Transferring Member(s) do not timely pay the Offer
Price to the Selling Member pursuant to the executed Purchase and Sale Agreement
between the Selling Member and the Non-Transferring Member(s), then that
Non-Transferring Member(s) shall be deemed to be Defaulting Member(s), which
Defaulting Member(s) and their Affiliates shall have no further rights under
this Section 3.12(c) and shall no longer have the right to require that another
Member comply with the terms of Section 3.11 as a condition precedent to
exercising the right to give a Sale Notice under this Section 3.12, and in
addition to all other remedies the Selling Member may have under this Agreement,
at law, or in equity, the Selling Member may cause the Company to consummate the
Sale Event with the Purchaser that has provided the Best Price.
(d)Sale Agreements. The Sale Agreements shall contain customary representations
and warranties, shall include one or more instruments of transfer in customary
form as the Purchaser reasonably requests Transferring all of the Units owned by
such Member (if the Sale Event is structured as a purchase of all of the Units
of the Company), and shall provide that (i) no Member shall be required to make
any representations or warranties as to any other Member or any Affiliate of a
Member or the Units held by any of them or provide any indemnities or otherwise
be liable for any breach of a representation or warranty by any other Member or
any Affiliate of a Member, (ii) no Member shall be liable for any breach of any
covenant or agreement of any other Member or its Affiliates, (iii) any liability
relating to representations and warranties (and related indemnities) and other
indemnification obligations regarding the Company’s and its Subsidiaries’
business and assets in connection with such Sale Event shall be shared by all
Members pro rata based on the aggregate amount of consideration such Member
receives (or is entitled to receive) in connection with such Sale Event compared
to the aggregate amount of consideration payable to all of the Members, (iv) no
Member shall be required to indemnify any Person (A) for representations and
warranties given by that Member that such Member owns such Member’s Units of the
Company free and clear of any Liens, in excess of the amount of consideration
such Member receives (or is entitled to receive) in connection with such Sale
Event and (B) for any other representation, warranty, covenant or
    46

--------------------------------------------------------------------------------



agreement, in excess of 10% of the consideration such Member receives (or is
entitled to receive) in connection with such Sale Event, (v) such Sale
Agreements shall not contain any covenants or agreements which restrict in any
way, including non-competition covenants, the operation of the business
(including the solicitation or hiring of employees) or assets, anywhere in the
world of any Member or any Affiliate of any Member and (vi) the Sale Agreements
shall not contain any covenants or agreements binding on any Member or its
Affiliates which survive the consummation of such Sale Event, except (x) as
permitted in clause (iv), (y) for the obligation to use commercially reasonable
efforts to take or cause to be taken all actions and to do or cause to be done
all things necessary to consummate and make effective the transactions
contemplated by the Sale Agreements (at the Purchaser’s cost) and (z) for the
obligation of the UNT Members, if SPC Midstream Operating, L.L.C. or an
Affiliate thereof is the Operator on the date of the consummation of such Sale
Event, to provide customary transition services to the Purchaser on terms
reasonably agreed to by such Operator. Copies of the Sale Agreements (or
substantially final forms thereof, including all material terms) agreed between
the Purchaser and the Selling Member shall be delivered to the Members and their
Affiliates for review at least 20 days prior to the consummation of the Sale
Event, but to the maximum extent permitted by Law, no Member vote or consent
shall be required in connection with approving any Sale Event and such Sale
Event.
(e)Consideration. The Members agree that the consideration payable upon
consummation of a Sale Event (and after the payment of any fees as contemplated
by Section 3.12(g)) shall be payable to the Members in the manner set forth for
distributions to the Members in Section 10.2(d).
(f)Sale Consummation Notice. The Company shall deliver written notice to each
Member at least 20 days prior to the proposed closing date under the Sale
Agreements (the “Sale Consummation Notice”). The Sale Consummation Notice will
contain a copy of the Sale Agreements and will state the expected closing date
of such Sale Event, and a detailed description of the consideration payable to
each Member upon consummation of such Sale Event (including a detailed
description of the portions payable in the Stage 1 Period, the Stage 2 Period
and the Stage 3 Period). Each Member, as part of its participation in the Sale
Event, agrees to execute and deliver to the Purchaser, the Sale Agreements.
(g)Fees. The Members agree that the fees, expenses and costs incurred by the
Company for investment bankers, attorneys and accountants in connection with the
Sale Event shall be paid by the Company and shall reduce the amounts otherwise
distributable to the Members; provided that the Selling Member shall be
responsible for all fees, expenses and costs incurred by the Company in the
event that a Sale Event is not consummated as a result of (i) the Selling Member
failing to vote in favor of, consent to or approve or cause the Company or its
Subsidiaries, as applicable, to vote in favor of, consent to or approve the Sale
Event at the Best Price or the Sale Agreements, to the extent Member approval is
required by Law or (ii) the Selling Member otherwise determining not to
consummate a Sale Event as permitted by Section 3.12(i).
(h)Release. The Members, effective upon the consummation of the Sale Event,
waive all claims against each other, the Company and its Subsidiaries in
connection with the Sale Agreements, the agreements with the investment banking
firm that effects the Auction
    47

--------------------------------------------------------------------------------



Process and the Sale Event pursuant to such agreements, including claims
relating to the amount of the consideration payable to such Members (provided
that no Member waives (i) such Member’s right to receive the consideration for
such Member’s Units as described in this Agreement and in the Sale Agreements
(which shall be in accordance with the terms set forth in this Agreement) or
(ii) any claim based on fraud or intentional misrepresentation by the Company,
its Subsidiaries, a Member, or a Member’s Affiliates).
(i)No Requirement to Effect Sale. For purposes of clarity, nothing in this
Section 3.12 shall be construed as requiring a Selling Member to cause the
Company to consummate a Sale Event or to otherwise Transfer such Selling
Member’s Units where such Selling Member is not satisfied (in its sole
discretion) with the Best Price or Second Offer, as applicable.
(j)Cooperation. In connection with any Sale Event or potential Sale Event, in
the event SPC Midstream Operating, L.L.C. or one of its Affiliates or any UNT
Member or one of its Affiliates is the then-current Operator under the MSA, then
the UNT Members shall cause the Operator to, cooperate with the Company and the
Members as may be reasonably requested by the Company and the Members with
respect to such Sale Event. Such cooperation shall include:
(i)providing the Company, the Members and their respective Representatives
reasonable access, during normal business hours, to all records, financial data,
operating data and other information, books and contracts pertaining to the Sale
Event, the Company, the Company Assets or the Company Business in the possession
or control of the Operator or its Affiliates;
(ii)participating in a reasonable number of due diligence sessions in connection
with the Sale Event and the Auction Process including direct contact between
senior management (with appropriate seniority and expertise) and Representatives
of the Operator, on the one hand, and the potential purchaser in such Sale
Event, on the other hand;
(iii)providing information reasonably requested by the Company or the Members
for its preparation of material for confidential information memoranda,
marketing materials and similar documents required in connection with the Sale
Event and the Auction Process;
(iv)assisting the Company and the Members with the preparation of a virtual data
room in connection with the Sale Event and the Auction Process; and
(v)assisting the Company and the Members in the review of disclosure schedules
related to the Sale Event for completeness and accuracy.
3.13Equitable Relief. Without limiting the provisions of Section 3.8(b), the
Members agree that breaches of Article 3 by a Member or a Member’s
Representatives or any other Person would cause irreparable injury to the
Company and its Subsidiaries for which monetary damages (or other remedy at Law)
would be inadequate because of (A) the complexities and uncertainties in
measuring the actual damages sustained by reason of that breach and (B) the
uniqueness of the
    48

--------------------------------------------------------------------------------



Company’s business. The Members agree that Article 3 may be enforced by the
Company (or any Member on behalf of the Company) by temporary or permanent
injunction (without the need to post bond or other security therefor), specific
performance, or other equitable remedy and by any other rights or remedies that
may be available at law or in equity.
3.14Time is of the Essence. Time is of the essence with respect to the
obligations under Section 3.11 and Section 3.12.
Article 4
Capital Contributions; Member Loans
4.1Capital Contributions. No Member must make any additional Capital
Contributions to the Company except as set forth in this Section 4.1 or as
otherwise agreed to in writing by that Member.
(a)Mandatory Capital Calls. If (i) a Mandatory Opportunity Contribution is
required in connection with an Approved Opportunity or (ii) the Applicable
Members have otherwise unanimously agreed to make additional Capital
Contributions to the Company, then the Company will send, no later than 30 days
before the date by which the Capital Contributions are required to be funded to
the Company, written notice (a “Mandatory Call Notice”) to all of the Applicable
Members stating the aggregate amount of the additional Capital Contributions to
be made to the Company (the “Mandatory Call Amount”). The Mandatory Call Notice
will also include the date by which Capital Contributions equal to the Mandatory
Call Amount are required to be funded to the Company (that date, the “Mandatory
Funding Deadline”). A Mandatory Funding Deadline will not be less than 30 days
after the date the Mandatory Call Notice is provided to the Members.
If a Mandatory Call Notice is given, then, by the Mandatory Funding Deadline
specified in the Mandatory Call Notice, and except as provided in the
immediately succeeding sentence or otherwise unanimously agreed by the
Applicable Members: (x) each UNT Member covenants and agrees to make a Capital
Contribution to the Company equal to (i) the Mandatory Call Amount multiplied by
the UNT Sharing Percentage, with the result thereof multiplied by (ii) the UNT
Member’s UNT Percentage Interest; and (y) each Investor Member covenants and
agrees to make a Capital Contribution to the Company equal to (i) the Mandatory
Call Amount multiplied by the Investor Sharing Percentage, with the result
thereof multiplied by (ii) the Investor Member’s Investor Percentage Interest.
If a Mandatory Call Notice is given regarding an Approved Opportunity, then by
the Mandatory Funding Deadline specified in the Mandatory Call Notice, each
Participating Member in the Approved Opportunity covenants and agrees to make a
Capital Contribution to the Company equal to its pro rata share (based on its
Mandatory Opportunity Contribution relative to all Mandatory Opportunity
Contributions of all Participating Members regarding the Approved Opportunity)
of the amount applicable to the Approved Opportunity in the Mandatory Call
Notice. Any Capital Contributions funded under a Mandatory Call Notice will be
paid by wire transfer in immediately available funds to any of the bank accounts
maintained in the name of the Company (each, a “Company Bank Account”)
designated in writing by the Company.


    49

--------------------------------------------------------------------------------



(b)Default Amount.
(i)Default Deadline. If any Applicable Member Defaults on that Applicable
Member’s obligation to make Capital Contributions as required under a Mandatory
Call Notice by the Mandatory Funding Deadline, and in each case, the failure
continues for 30 days (the last day of the 30-day period, the “Default
Deadline”) after written notice of it has been given by any other Applicable
Member, (the default amount being the “Default Amount”), then from and after the
Default Deadline, that Applicable Member will be deemed a Defaulting Member (and
a “Non-Funding Member”), and (without limiting the applicability of any other
provisions of this Agreement) the terms of Section 4.1(c) will apply to that
Non-Funding Member.
(ii)Elective Contributions. The Applicable Members other than the Non-Funding
Member will have the right but not the obligation for so long as the Default
Amount remains outstanding, to deliver written notice (a “Contribution Notice”)
to all other Applicable Members and the Non-Funding Member stating that such
Applicable Member(s) agrees to fund and contribute all or any portion of the
Default Amount to the Company (an “Elective Contribution”). An Applicable Member
providing an Elective Contribution is a “Contributing Member.” All Elective
Contributions will be payable by wire transfer in immediately available funds to
a Company Bank Account designated in writing by the Company within ten Business
Days after the Contribution Notice. However, an Applicable Member may not give a
Contribution Notice or make an Elective Contribution before the Default
Deadline. If more than one Contributing Member desires to make an Elective
Contribution, each Contributing Member will be entitled to make its pro rata
share of the aggregate Elective Contribution (based on its Investor Percentage
Interest of the then applicable Investor Sharing Percentage, in the case of an
Investor Member, and its UNT Percentage Interest of the then applicable UNT
Sharing Percentage, in the case of a UNT Member, in each case, considering only
the Membership Interests of the Contributing Members desiring to make an
Elective Contribution).
(iii)(A) A Defaulting Member will continue to be required to make Capital
Contributions under any Mandatory Call Notice and (B) the Capital Contribution
payable by the Defaulting Member will be calculated by reference to the
Defaulting Member’s Investor Percentage Interest, or UNT Percentage Interest, as
applicable, immediately preceding Default; provided, that, despite the
foregoing, if the Mandatory Call Notice is regarding an Approved Opportunity,
the Capital Contribution payable by the Defaulting Member will instead be
calculated under the second to last sentence of Section 4.1(a).
(c)Certain Remedies.
(i)Retained Distributions. If an Applicable Member is a Non-Funding Member, then
for so long as an Applicable Member is a Defaulting Member, any Distributions to
which the Non-Funding Member would otherwise have been
    50

--------------------------------------------------------------------------------



entitled under this Agreement will instead be paid to the Contributing Member(s)
(to the extent the Default Amount was funded under an Elective Contribution), or
retained and used by the Company (to the extent the Default Amount was not
funded under an Elective Contribution), until the Total Default Amount is paid
in full to the Contributing Member(s) (solely to the extent an Elective
Contribution is made) or retained by the Company until the Total Default Amount
is retained by the Company (to the extent all or any portion of the Default
Amount was not funded under an Elective Contribution). All retained
Distributions under the preceding sentence are “Retained Distributions.”
(ii)When the amount of the Retained Distributions equals the Total Default
Amount, the Default shall be deemed cured, and the Non-Funding Member will no
longer be deemed to be Non-Funding Member or a Defaulting Member and may receive
Distributions (liquidating or otherwise) (other than the Retained Distributions)
under this Agreement.
(iii)(A)    If an Investor Member is a Non-Funding Member and one or more UNT
Members makes an Elective Contribution in respect thereof, for purposes of
calculating IRR Hurdle No. 1, IRR Hurdle No. 2, and the Liquidation IRR Hurdle,
(x) that Elective Contribution will be deemed to be a Capital Contribution by
the UNT Member(s) as the Contributing Member(s) and (y) the Distributions that
are made to the UNT Member(s) up to an amount equal to the Elective Contribution
in satisfaction of the Total Default Amount will be deemed to have been
distributed to the Investor Member as the Non-Funding Member and no other
Retained Distributions paid to the UNT Member(s) as the Contributing Member(s)
will be taken into account.
(iv)If a UNT Member is a Non-Funding Member and one or more Investor Members
makes an Elective Contribution in respect thereof, for purposes of calculating
IRR Hurdle No. 1, IRR Hurdle No. 2, and the Liquidation IRR Hurdle, (x) that
Elective Contribution will be deemed to be a Capital Contribution by the
Investor Member(s) as the Contributing Member and (y) the Distributions that are
made to the Investor Member(s) up to an amount equal to the Elective
Contribution in satisfaction of the Total Default Amount will be deemed to have
been distributed to the UNT Member(s) as the Non-Funding Member(s) and no other
Retained Distributions paid to the Investor Member(s) as the Contributing Member
will be taken into account.
(v)Remedies. If one or more Contributing Members make one or more Elective
Contributions which in the aggregate fund 100% of the Default Amount, then
neither the Company nor the Contributing Member(s) will have any remedies or
other rights against the Non-Funding Member other than those described in this
Section 4.1(c); provided, that despite the foregoing, the Contributing Member(s)
may seek specific enforcement, injunctive relief, declaratory relief, or other
equitable remedies to enforce this Section 4.1(c) without the obligation to post
bond or other security. If no Elective Contribution is made to fund the Default
Amount or if Elective Contributions are made for less
    51

--------------------------------------------------------------------------------



than 100% of the Default Amount, then besides any rights and remedies of an
Applicable Member or the Company in this Agreement in connection with an
Applicable Member’s Default (other than as described above in this Section
4.1(c) regarding the portion of the Default Amount funded by an Elective
Contribution), the Company and the Applicable Members will have all rights and
remedies available at Law or in equity regarding the portion of the Default
Amount not funded by an Elective Contribution, and those rights and remedies are
to be cumulative.
(d)Allocation of Capital Contributions; Issuance of Units.
(i)If, regarding an Approved Opportunity, (A) all Applicable Members are
Participating Members and (B) each Participating Member makes its Mandatory
Opportunity Contributions, no additional Units will be issued to any Member in
connection therewith;
(ii)If, regarding an Approved Opportunity, fewer than all Applicable Members are
Participating Members, then, on a funding by a Participating Member of its
Mandatory Opportunity Contributions, the Company will issue to that
Participating Member the applicable number of (x) with respect to an Investor
Member, Investor Make-Whole Units and (y) with respect to a UNT Member, UNT
Make-Whole Units;
(iii)Except as provided in the preceding provisions of this Section 4.1(d),
unless otherwise agreed by the Applicable Members, (A) Capital Contributions
made by the UNT Members under this Section 4.1 will be deemed to be Capital
Contributions made regarding the issued and outstanding UNT Units held by the
UNT Members, (B) Capital Contributions made by the Investor Members under this
Section 4.1 will be deemed to be Capital Contributions made regarding to the
issued and outstanding Investor Units held by the Investor Members, and (C) no
additional Units will be issued to the UNT Members or Investor Members for those
Applicable Members making Capital Contributions under this Section 4.1;
(iv)On issuance of any Investor Make-Whole Units, (A) the Investor Sharing
Percentage during each of the Stage 1 Period, Stage 2 Period, and Stage 3 Period
will, in each case, be equal to the sum of (x) the then current Investor Sharing
Percentage for the applicable period plus (y) the Investor Unit Percentage
Adjustment Amount; and (B) the UNT Sharing Percentage during each of the Stage 1
Period, Stage 2 Period, and Stage 3 Period will, in each case, be equal to the
difference of (x) the then current UNT Sharing Percentage for the applicable
period minus (y) the Investor Unit Percentage Adjustment Amount;
(v)On issuance of any UNT Make-Whole Units, (A) the UNT Sharing Percentage
during each of the Stage 1 Period, Stage 2 Period, and Stage 3 Period will, in
each case, be equal to the sum of (x) the then current UNT Sharing Percentage
for the applicable period plus (y) the UNT Unit Percentage
    52

--------------------------------------------------------------------------------



Adjustment Amount; and (B) the Investor Sharing Percentage during each of the
Stage 1 Period, Stage 2 Period, and Stage 3 Period will, in each case, be equal
to the difference of (x) the then current Investor Sharing Percentage for the
applicable period minus (y) the UNT Unit Percentage Adjustment Amount; and
(vi)On issuance of any Units under the preceding provisions of this Section
4.1(d), the Sharing Ratios of the Applicable Members will be adjusted and, if
applicable, the Default in respect of which such Units were issued will be
deemed cured and the Non-Funding Member will no longer be deemed a Non-Funding
Member or a Defaulting Member.
4.2Emergencies.
(a)If the Operator provides the Company with notice of an Emergency Expenditure
or Emergency Service (as such term is defined in the MSA), the Managing Member
will immediately provide each of the Applicable Members with notice and details
of the same (each, an “Emergency Notice”) and promptly, but in no event later
than 48 hours after receipt by the Company of such notice, convene a meeting of
the Applicable Members. The Managing Member shall, or shall cause the Operator
to, include in the Emergency Notice the aggregate required Emergency
Expenditures (“Emergency Expenditure Amount”) and, if applicable, a calculation
of required additional cash funds in excess of the Emergency Reserves (any such
excess being the “Emergency Shortfall Amount”) and the date by which funds to
pay such Emergency Expenditures would need to be funded into or otherwise
available in the Company Bank Accounts (such date, the “Emergency Funding
Deadline”), which Emergency Funding Deadline will not be less than 20 days after
the date the Emergency Notice is delivered to the Applicable Members.
(b)If, at the meeting of the Applicable Members convened pursuant to Section
4.2(a), the Applicable Members unanimously agree to fund the Emergency
Expenditure Amount as a Capital Contribution, then the applicable Emergency
Notice will be deemed a Mandatory Call Notice subject to Section 4.1 and, by the
Emergency Funding Deadline, (i) each UNT Member will make a Capital Contribution
to the Company equal to (A) the Emergency Expenditure Amount multiplied by the
UNT Sharing Percentage, with the result thereof multiplied (B) by that UNT
Member’s UNT Percentage Interest, and (ii) each Investor Member will make a
Capital Contribution to the Company equal to (A) the Emergency Expenditure
Amount multiplied by the Investor Sharing Percentage, with the result thereof
multiplied by (B) that Investor Member’s Investor Percentage Interest. Any
Capital Contributions funded under an Emergency Notice will be paid by wire
transfer in immediately available funds to a Company Bank Account designated in
writing by the Company.
(c)If (i) at the meeting of the Applicable Members convened pursuant to Section
4.2(a), the Applicable Members do not unanimously agree to each fund Capital
Contributions equal to its respective share of the full Emergency Expenditure
Amount and (ii) there is no Emergency Shortfall Amount, then the Company shall
use the Emergency Reserves to pay the Emergency Expenditure Amount. If (x) at
the meeting of the Applicable Members convened pursuant to Section 4.2(a), the
Applicable Members do not unanimously agree to each fund Capital Contributions
equal to its respective share of the full Emergency Expenditure
    53

--------------------------------------------------------------------------------



Amount and (y) there is an Emergency Shortfall Amount, then by the Emergency
Funding Deadline, any Applicable Member(s) that is not a Defaulting Member and
that was in favor of funding its respective share of the full Emergency
Expenditure Amount as a Capital Contribution, as contemplated by Section 4.2(b),
may choose to provide a Member Loan to the Company in a principal amount equal
to all or a portion of the Emergency Shortfall Amount. If multiple Applicable
Members desire to make such a Member Loan, each such Applicable Member shall be
entitled to provide to the Company a Member Loan in respect of its pro rata
share (based on its Investor Percentage Interest of the then applicable Investor
Sharing Percentage, in the case of an Investor Member, and its UNT Percentage
Interest of the then applicable UNT Sharing Percentage, in the case of a UNT
Member) of the Emergency Shortfall Amount. Any Member Loan made under an
Emergency Notice will be paid by wire transfer in immediately available funds to
a Company Bank Account designated in writing by the Company. The Company must
repay the full principal amount of the Member Loan and any accrued interest on
the Member Loan as provided in the definition of Member Loan, before making any
Distributions of Available Cash to the Member(s). Despite Section 4.4(b), (i) if
any Investor Member elects not to fund its share of the Emergency Shortfall
Amount and a UNT Member provides a Member Loan to the Company in respect of it
under this Section 4.2(c), solely to calculate IRR Hurdle No. 1, IRR Hurdle No.
2 and the Liquidation IRR Hurdle, (A) the principal amount of that Member Loan
provided by the UNT Member will be deemed a Capital Contribution by the UNT
Member and (B) the principal amount of the Member Loan and any interest accrued
on it repaid by the Company to the UNT Member will be deemed to have been
distributed to the Investor Member and (ii) if any UNT Member elects not to fund
its share of the Emergency Shortfall Amount and an Investor Member provides a
Member Loan to the Company in respect of it under this Section 4.2(c), solely to
calculate IRR Hurdle No. 1, IRR Hurdle No. 2 and the Liquidation IRR Hurdle, (A)
the principal amount of the Member Loan provided by the Investor Member will be
deemed to be a Capital Contribution by the Investor Member and (B) the principal
amount of the Member Loan and any interest accrued thereon repaid by the Company
to the Investor Member will be deemed to have been distributed to the UNT
Members.
4.3Non-Emergency Shortfalls.
(a)For purposes of this Section 4.3, the term “Approved Costs” will exclude
Emergency Expenditures. If the Operator has delivered an Operations Shortfall
Notice (as defined in the MSA) to the Company, then, within five Business Days
after receipt of the Operations Shortfall Notice, the Company will send written
notice (a “Shortfall Notice”) to all Applicable Members. The Shortfall Notice
will provide (i) the estimated Approved Costs to be incurred in the calendar
month or calendar months covered by the Operations Shortfall Notice; (ii)
current cash assets held in any of the Company Bank Accounts; (iii) the
Company’s projected cash available to satisfy the estimated Approved Costs for
the calendar month or months; (iv) amounts available to the Company under
working capital lines of credit or other committed facilities; and (v)
considering amounts available to the Company under clauses (ii) through (iv)
above and the Company’s need to maintain reasonable cash reserves and borrowing
capability under the Company’s credit facilities to fund ongoing operations and
other contingencies as set forth in the then applicable Budget (as those amounts
may be adjusted by the Board at the time of the Shortfall Notice), the amount of
the Operations Shortfall as to which additional funds are required (the
“Shortfall Amount”). The Shortfall Notice will also set forth the date by which
the Shortfall Amount is requested to be funded (the “Shortfall Deadline”).
    54

--------------------------------------------------------------------------------



(b)Not later than five Business Days before the Shortfall Deadline, the
Applicable Members may unanimously agree to fund the full Shortfall Amount as
Capital Contributions to the Company. If the Applicable Members so agree, then
the applicable Shortfall Notice will be deemed a Mandatory Call Notice subject
to Section 4.1 and, by the Shortfall Deadline, (i) each UNT Member will make a
Capital Contribution to the Company equal to (A) the Shortfall Amount multiplied
by the UNT Sharing Percentage, with the result thereof multiplied (B) by that
UNT Member’s UNT Percentage Interest, and (ii) each Investor Member will make a
Capital Contribution to the Company equal to (A) the Shortfall Amount multiplied
by the Investor Sharing Percentage, with the result thereof multiplied by (B)
that Investor Member’s Investor Percentage Interest. Any Capital Contributions
funded under a Shortfall Notice will be paid by wire transfer in immediately
available funds to a Company Bank Account designated in writing by the Company.
(c)If the Applicable Members do not unanimously agree to each fund Capital
Contributions equal to its respective share of the full Shortfall Amount by five
Business Days before the Shortfall Deadline under Section 4.3(b), then by the
Shortfall Deadline, any Applicable Member(s) that is not a Defaulting Member and
that was in favor of funding its respective share of the full Shortfall Amount
as a Capital Contribution, as contemplated by Section 4.3(b), may choose to
provide a Member Loan to the Company in a principal amount equal to all or a
portion of the Shortfall Amount. If multiple Applicable Members desire to make
such a Member Loan, each such Applicable Member shall be entitled to provide to
the Company a Member Loan in respect of its pro rata share (based on its
Investor Percentage Interest of the then applicable Investor Sharing Percentage,
in the case of an Investor Member, and its UNT Percentage Interest of the then
applicable UNT Sharing Percentage, in the case of a UNT Member) of the Shortfall
Amount. Any Member Loan made under a Shortfall Notice will be paid by wire
transfer in immediately available funds to a Company Bank Account designated in
writing by the Company. The Company must repay the full principal amount of the
Member Loan and any accrued interest on the Member Loan as provided in the
definition of Member Loan, before making any Distributions of Available Cash to
the Member(s). Despite Section 4.4(b), (i) if any Investor Member elects not to
fund its share of a Shortfall Amount and a UNT Member provides a Member Loan to
the Company in respect of it under this Section 4.3(c), solely to calculate IRR
Hurdle No. 1, IRR Hurdle No. 2 and the Liquidation IRR Hurdle, (A) the principal
amount of that Member Loan provided by the UNT Member will be deemed a Capital
Contribution by the UNT Member and (B) the principal amount of the Member Loan
and any interest accrued on it repaid by the Company to the UNT Member will be
deemed to have been distributed to the Investor Member and (ii) if any UNT
Member elects not to fund its share of the Shortfall Amount and an Investor
Member provides a Member Loan to the Company in respect of it under this Section
4.3(c), solely to calculate IRR Hurdle No. 1, IRR Hurdle No. 2 and the
Liquidation IRR Hurdle, (A) the principal amount of the Member Loan provided by
the Investor Member will be deemed to be a Capital Contribution by the Investor
Member and (B) the principal amount of the Member Loan and any interest accrued
thereon repaid by the Company to the Investor Member will be deemed to have been
distributed to the UNT Members.
4.4No Requirement to Provide Member Loans.
(a)Despite the other terms of this Article 4 or anything else in this Agreement
to the contrary, (i) unless the Applicable Members have unanimously agreed
otherwise in
    55

--------------------------------------------------------------------------------



accordance with the preceding provisions of this Article 4, the Members will
have no obligation to make any Capital Contributions for any Emergency Notice or
Shortfall Notice and no Member will be considered in Default under this
Agreement because of any failure to fund any Capital Contribution to the Company
under Section 4.2 or Section 4.3, and (ii) the Members will have no obligation
to provide any Member Loan to the Company under Section 4.2(c) or Section 4.3(c)
and no Member will be considered in Default because of any failure to provide
any Member Loan.
(b)For clarity, except as provided in Section 4.2(c) or Section 4.3(c), a Member
Loan is not a Capital Contribution to the Company for any purpose under this
Agreement.
4.5Return of Contributions. A Member is not entitled (a) to the return of any
part of any Capital Contributions or (b) to be paid interest regarding either
its Capital Account or its Capital Contributions. An unrepaid Capital
Contribution is not a liability of the Company or of any Member. A Member need
not contribute or lend any cash or property to the Company to enable the Company
to return any other Member’s Capital Contributions.
4.6Capital Accounts. For each Member, the Company will maintain a separate
Capital Account under the rules of Treasury Regulation Section 1.704-1(b)(2)(iv)
and under these provisions:
(a)Each Member’s Capital Account will be increased by (i) all Capital
Contributions made (or deemed made, other than pursuant to Section 4.2(c) or
Section 4.3(c)) to the Company by that Member under this Agreement, (ii) that
Member’s share of Profits as determined under Section 5.1, (iii) any Company
liabilities assumed by that Member or that are secured by any Company Asset
distributed to that Member, and (iv) in the case of a Member receiving a
Compensatory Membership Interest, the amount included in the Member’s
compensation income under Code Section 83(a), 83(b) or 83(d)(2), and decreased
by (x) the cash or Agreed Value of property actually or deemed distributed to
that Member under this Agreement, (y) that Member’s share of Losses as
determined under Section 5.1 and (z) any liabilities of that Member assumed by
the Company or that are secured by any property contributed by that Member to
the Company.
(b)A Transferee will succeed to the pro rata part of the Capital Account of the
Transferor relating to the Membership Interest so Transferred. Except as
otherwise provided herein, all items of income, gain, expense, loss, deduction,
and credit allocable to any Membership Interest that may have been Transferred
during any Fiscal Year will, if permitted by Law, be allocated between the
Transferor and the Transferee based on the part of the Fiscal Year during which
each was recognized as owning that Membership Interest, based on the interim
closing of the books method or any other method agreed between the Transferor
and the Transferee; provided, this allocation must be made under a method
permissible under Code § 706 and the Treasury Regulations.
(c)The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts and allocations are intended to comply
with
    56

--------------------------------------------------------------------------------



Treasury Regulations Section 1.704-1(b) and will be interpreted and applied in a
manner consistent with those Treasury Regulations.
4.7Contributions of Contributed Property. All Capital Contributions contemplated
by this Agreement are to be made in readily available cash funds. If, with the
unanimous agreement of the Applicable Members, any Capital Contribution is made
in Contributed Property, any costs or expenses associated with the transfer,
assignment, conveyance, or recordation of such Contributed Property, including
any Taxes in respect of it, will be borne by the Member making the contribution,
and those costs or expenses, whether paid directly by the Member or reimbursed
to the Company, will not be deemed Capital Contributions of the Member.
4.8Working Capital Loans by UNT Member. Prior to the date on which the Company
enters into a credit facility or other debt financing arrangement (the “Credit
Facility Date”), if any Applicable Member determines in good faith that the
Company reasonably requires additional working capital in connection with any
Capital Expenditures or Operating Expenses approved in the Initial Budget (or
the then-current Budget), then the Company shall request that the UNT Member
provide to the Company one or more interest free loans, the outstanding amount
of which shall not exceed $5,000,000 in the aggregate, and UNT Member shall
provide any such loan within 5 Business Days of the Company’s request. Within 5
Business Days following the Credit Facility Date, the Company shall make
borrowings under the credit facility or other debt financing and shall (a) repay
to the UNT Member the aggregate amount of any loans made by the UNT Member to
the Company pursuant to this Section 4.8 and (b) draw a letter of credit under
the credit facility or other debt financing and replace the (i) letter of credit
issued by UNT Member to Northern Natural Gas Company as described in line item 3
of Section 7.6 of the Seller Disclosure Schedules to the Purchase Agreement and
(ii) letter of credit issued by UNT Member to Kay Electric Cooperative as
described in line item 2 of Section 7.6 of the Seller Disclosure Schedules to
the Purchase Agreement.
Article 5
Allocations and Distributions
5.1Allocations for Capital Account Purposes. To maintain the Capital Accounts,
the Company’s Profits and Losses (and, to the extent determined by the Managing
Member, items of income, gain, loss and deduction) will be allocated among the
Members in each taxable year (or part of it) as provided below. Except as
otherwise provided in this Agreement, Profits and Losses will be allocated
between the Members in a manner that, after giving effect to the special
allocations in Section 5.1(a), the Capital Account of each Member, immediately
after making the allocation, is, as nearly as possible, equal (proportionately)
to (i) the Distributions that would be made to the Members if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Company liabilities were satisfied (limited regarding each
Nonrecourse Liability to the Carrying Value of the assets securing that
liability), all Unvested Management Units became Vested Management Units and the
net assets of the Company were distributed under Article 10 to the Members
immediately after making the allocation, minus (ii) the amount the Member must
contribute to the Company, the Member’s share of Company Minimum Gain and Member
Nonrecourse Debt Minimum Gain, computed immediately before the hypothetical sale
of assets and any amounts a Member must restore under the standards set
    57

--------------------------------------------------------------------------------



by Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (the excess of (i) over (ii)
is referred to herein as the “Target Capital Accounts”).
(a)Special Allocations. Notwithstanding the other provisions of this Section
5.1, these special allocations will be made for that taxable period in this
order and priority:
(i)Company Minimum Gain Chargeback. Despite the other provisions of this Section
5.1, if there is a net decrease in Company Minimum Gain during any Company
taxable period, each Member will be allocated items of Company income and gain
for the taxable period (and, if necessary, subsequent taxable periods) in the
manner and amounts provided in Treasury Regulation Sections 1.704-2(f)(6) and
(g)(2) and Section 1.704-2(j)(2)(i), or any successor provisions. This Section
5.1(a)(i) is intended to comply with the Company Minimum Gain chargeback
requirement in Treasury Regulation Section 1.704-2(f) and will be interpreted
consistently with that Section.
(ii)Chargeback of Minimum Gain Because Of Member Nonrecourse Debt. Despite the
other provisions of this Section 5.1 (other than Section 5.1(a)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain during any Company taxable
period, any Member with a share of Member Nonrecourse Debt Minimum Gain at the
beginning of that taxable period will be allocated items of Company income and
gain for the taxable period (and, if necessary, subsequent taxable periods) in
the manner and amounts provided in Treasury Regulation Sections 1.704-2(i)(4)
and 1.704-2(j)(2)(ii), or any successor provisions. This Section 5.1(a)(ii) is
intended to comply with the chargeback of items of income and gain requirement
in Treasury Regulation Section 1.704-2(i)(4) and will be interpreted
consistently with that Section.
(iii)Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4) through (6), items of Company income and gain
will be specially allocated to that Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Code § 704(b), the Member’s Adjusted Capital Account Deficit created by those
adjustments, allocations or distributions as quickly as possible; provided that,
an allocation under this Section 5.1(a)(iii) will be made only if the Member
would have an Adjusted Capital Account Deficit after all other allocations
provided in this Article 5 have been tentatively made as if this Section
5.1(a)(iii) were not a part of this Agreement. This Section 5.1(a)(iii) is
intended as a “qualified income offset” as that term is used in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and will be interpreted consistently
with that Section.
(iv)Stop Loss. No amount of loss or deduction will be allocated under Section
5.1(a) if allocation would cause any Member to have an Adjusted Capital Account
Deficit at the end of the taxable period (or increase any existing Adjusted
Capital Account Deficit). All loss and deductions more than the limitation in
the
    58

--------------------------------------------------------------------------------



prior sentence will be allocated among the other Members, who do not have
Adjusted Capital Account Deficits, in proportion to their respective Membership
Interests until each Member’s Adjusted Capital Account Deficit is zero.
(v)Gross Income Allocations. If a Member has an Adjusted Capital Account Deficit
at the end of any Company taxable period, that Member will be specially
allocated items of Company gross income and gain in the excess as quickly as
possible; provided that, an allocation under this Section 5.1(a)(v) will be made
only if and to the extent that the Member would have an Adjusted Capital Account
Deficit after all other allocations provided in this Section 5.1 have been
tentatively made as if this Section 5.1(a)(v) and Section 5.1(a)(iii) were not
in the Agreement.
(vi)Nonrecourse Deductions. Nonrecourse Deductions for any taxable period will
be allocated to the Members as determined by the Members under the Treasury
Regulations.
(vii)Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable period will be allocated 100% to the Member that bears the Economic Risk
of Loss regarding the Member Nonrecourse Debt to which the Member Nonrecourse
Deductions are attributable under Treasury Regulation Section 1.704-2(i). If
more than one Member bears the Economic Risk of Loss regarding a Member
Nonrecourse Debt, the Member Nonrecourse Deductions attributable thereto will be
allocated between or among the Members under the ratios in which they share the
Economic Risk of Loss.
(viii)Excess Nonrecourse Liabilities. For Treasury Regulation Section
1.752-3(a)(3), the Members agree that Nonrecourse Liabilities of the Company
more than the sum of (A) the Company Minimum Gain and (B) the total Nonrecourse
Built-in Gain will be allocated among the Members as determined by the Members
under the Treasury Regulations.
(ix)Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company Assets under Code Section 734(b) or Section 743(b) is
required, under Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or (4), to
be taken into account in determining Capital Accounts, the adjustment to the
Capital Accounts will be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis), and the
item of gain or loss will be specially allocated to the Members consistent with
how their Capital Accounts must be adjusted under that section of the Treasury
Regulations.
(x)Curative Allocation. Despite any other provision of this Section 5.1, other
than the Required Allocations, the Required Allocations shall be taken into
account in making the Agreed Allocations so that, to the extent possible, the
net items of income, gain, loss, or deduction allocated to each Member under the
Required Allocations and the Agreed Allocations, together, will be equal to the
    59

--------------------------------------------------------------------------------



net items that would have been allocated to each Member under the Agreed
Allocations had the Required Allocations and the related Curative Allocations
not otherwise been provided in this Section 5.1. It is the intention of the
Members that allocations under this Section 5.1(a)(x) be made among the Members
in a manner likely to minimize economic distortions.
5.2Allocations for Tax Purposes.
(a)Except as otherwise provided in this Section 5.2, for federal income tax
purposes, each item of income, gain, loss, and deduction will be allocated among
the Members in the same manner as its correlative item of “book” income, gain,
loss, or deduction is allocated under Section 5.1.
(b)Solely for federal (and applicable state and local) income tax purposes,
items of income, gain, loss, and deduction (including depreciation and
amortization) regarding property for which a Book-Tax Disparity exists will be
allocated to take into account the variation between the Company’s tax basis in
the property and its Carrying Value consistent with Treasury Regulations
Sections 1.704-1(b)(4)(i) and 1.704-3. The allocation will be made using the
“remedial method” under Treasury Regulations Section 1.704-3(d).
(c)For the proper administration of the Company, the Members will (i) adopt
those conventions as they deem appropriate in determining the depreciation,
amortization, and cost recovery deductions; and (ii) amend this Agreement to
reflect the proposal or promulgation of Treasury Regulations under Code § 704(b)
or Section 704(c). The Members may adopt those conventions, make the allocations
and make such amendments to this Agreement as provided in this Section 5.2(c)
only if those conventions, allocations, or amendments follow the principles of
Code § 704 and would not have a material adverse effect on the Members.
(d)All recapture of income tax deductions resulting from the taxable sale or
other disposition of Company Assets will, to the maximum extent possible, be
allocated to the Member to whom the deduction that gave rise to the recapture
was allocated under this Agreement if the Member is allocated any gain from the
disposition of the property.
(e)If any Management Units held by any holder of Management Units are forfeited,
such holder shall be allocated items of loss and deduction in the taxable year
of such forfeiture in the manner and to the extent required by proposed Treasury
Regulation Section 1.704-1(b)(4)(xii) (as such proposed Treasury Regulation may
be amended or modified, including upon the issuance of temporary or final
Treasury Regulations).
(f)All items of income, gain, loss, deduction, and credit recognized by the
Company for federal income tax purposes and allocated to the Members under this
Agreement will be determined without regard to the election under Code § 754
made by the Company; provided, that the allocations, once made, will be adjusted
(in any manner determined by the Members) as necessary or appropriate to
consider those adjustments permitted or required by Code §§ 734 and 743.
(g)Notwithstanding anything in this Article 5 to the contrary, all Compensatory
Membership Interests (including any Management Units that were not Profits
    60

--------------------------------------------------------------------------------



Interests when granted) that are subject to a “substantial risk of forfeiture”
within the meaning of Code § 83 and for which no Code § 83(b) election was made
shall not be treated as outstanding Units of the Company for purposes of
Sections 4.6(a), 5.1, and 5.2(a) through (e) and such Units shall not have a
corresponding Capital Account balance until such time as such Units are not
subject to a substantial risk of forfeiture within the meaning of Code § 83.
5.3Requirement of Distributions. Subject to Section 4.1, Section 4.2, and
Section 10.2(d) and Section 18-607 of the Act, after the Effective Date, all
Available Cash of the Company (as determined by the Board) at the end of each
calendar quarter will be distributed by the Company to the Members within 30
days following the end of that calendar quarter under the terms of this Section
5.3. Distributions of Distributed Property made from time to time will be made
only with the approval of the Board or the Applicable Members and, subject to
Section 4.1 and Section 10.2(d) and Section 18-607 of the Act, on determining
the Agreed Value of the Distributed Property; provided that any distribution of
Distributed Property will be made under the terms of this Section 5.3 as if the
Distributed Property were cash or cash equivalents equal to the determination of
the Agreed Value. Except as set forth in Section 3.12(e), Section 4.1, Section
4.2, and Section 10.2(d), all Distributions under this Agreement will be made to
the Members as set forth in this Section 5.3 and shall be accompanied by a
notice to the Members receiving such Distributions duly delivered pursuant to
Section 13.12 identifying the characterization of such Distribution according to
the Company’s accounting policy. Distributions will be made to the Members as
follows:
(a)First, until the Distributions to the Members have caused the Stage 1 Period
to expire and terminate, Distributions to the Members will be made to the
Members as follows:
(i)an amount equal to the amount to be distributed under this Section 5.3(a)
multiplied by the Investor Sharing Percentage during the Stage 1 Period will be
distributed to the Investor Members in accordance with their relative Investor
Percentage Interests; and
(ii)an amount equal to the amount to be distributed under this Section 5.3(a)
multiplied by the UNT Sharing Percentage during the Stage 1 Period will be
distributed to the UNT Members in accordance with their relative UNT Percentage
Interests.
Notwithstanding the preceding provisions of this Section 5.3(a), if a
Distribution is to be made to the Members, and the Stage 1 Period will expire
and terminate during and because of the effectuation of that Distribution, then
all funds to be distributed over those required to achieve the expiration and
termination of the Stage 1 Period will be distributed under Section 5.3(b), and
all other funds in that Distribution before the expiration and termination of
the Stage 1 Period will be distributed under this Section 5.3(a).
(b)Second, following the the expiration and termination of the Stage 1 Period
and continuing until the aggregate Distributions to the Members have caused the
Stage 2 Period to expire and terminate, all Distributions will be made to the
Members as follows:


    61

--------------------------------------------------------------------------------



(i)an amount equal to the amount to be distributed under this Section 5.3(b)
multiplied by the Investor Sharing Percentage in the Stage 2 Period will be
distributed to the Investor Members under their relative Investor Percentage
Interests;
(ii)subject to Section 5.3(d), an amount equal to the amount to be distributed
under this Section 5.3(b) multiplied by the UNT Sharing Percentage during the
Stage 2 Period will be distributed to the UNT Members under their relative UNT
Percentage Interests; and
(iii)an amount equal to the amount to be distributed under this Section 5.3(b)
multiplied by the Management Incentive Sharing Percentage will be distributed to
the Management Members in accordance with their relative Management Incentive
Percentage Interests.
Notwithstanding the preceding provisions of this Section 5.3(b), if a
Distribution is to be made to the Members, and the Stage 2 Period will expire
and terminate during and because of the effectuation of that Distribution, then
all funds to be distributed over those required to achieve the expiration and
termination of the Stage 2 Period will be distributed under Section 5.3(c), and
all other funds in that Distribution before the expiration and termination of
the Stage 2 Period will be distributed under this Section 5.3(b).
(c)Third, starting on the expiration and termination of the Stage 2 Period and
continuing during the Stage 3 Period, all Distributions will be made to the
Members as follows:
(i)an amount equal to the amount to be distributed under this Section 5.3(c)
multiplied by the Investor Sharing Percentage in the Stage 3 Period will be
distributed to the Investor Members under their relative Investor Percentage
Interests;
(ii)subject to Section 5.3(d), an amount equal to the amount to be distributed
under this Section 5.3(c) multiplied by the UNT Sharing Percentage during the
Stage 3 Period will be distributed to the UNT Members under their relative UNT
Percentage Interests; and
(iii)an amount equal to the amount to be distributed under this Section 5.3(c)
multiplied by the Management Incentive Sharing Percentage will be distributed to
the Management Members in accordance with their relative Management Incentive
Percentage Interests.
(d)Notwithstanding anything herein to the contrary, if a Management Trigger
Event has occured, amounts otherwise distributable to the UNT Members pursuant
to Sections 5.3(b) and (c) and Section 10.2(d)(v) shall be reduced by the
product of the applicable Management Backend Sharing Percentage multiplied by
the aggregate amount distributed to all Members pursuant to Sections 5.3(a)-(c),
and 10.2(d)(ii)-(v), and such amount shall instead be distributed to the
Management Members in accordance with their Management Backend Percentage
Interests.


    62

--------------------------------------------------------------------------------



(e)Withholdings.
(i)The Company may withhold from distributions to any Member and pay over to any
Governmental Authority any amounts required to be withheld under the Code or any
provisions of any other Law regarding any payment or Distribution to the Member
by the Company and will allocate those amounts to the Member regarding which the
amount was withheld. All amounts withheld (including amounts contributed by the
Member) will be treated as amounts distributed to the Member, will reduce the
amount otherwise distributable to the Member under this Agreement, and will be
considered for purposes of maintaining a Member’s Capital Account. If the
Distributions or proceeds to the Company are reduced because of taxes withheld
at the source or any taxes are otherwise required to be paid by the Company and
the taxes are imposed on or regarding one or more, but not all of the Members,
the reduction will be borne by the relevant Members and treated as if it were
paid by the Company as a withholding payment regarding those Members under this
Section 5.3(e). Taxes imposed on the Company where the rate of tax varies
depending on the characteristics of the Members will be treated as taxes imposed
on or regarding the Members for this Section 5.3(e). Any amounts treated under
this Section 5.3(e) as withholding payments regarding a Member and that exceed
the amounts otherwise distributable to the Member will be treated as a demand
loan payable by the Member to the Company with interest at the Default Interest
Rate. The Company may either (A) demand payment of the principal and accrued
interest on the demand loan on 30 days’ notice, and enforce payment by legal
process, or (B) withhold from one or more Distributions otherwise payable to the
applicable Member amounts sufficient to satisfy that Member’s obligations under
any demand loan.
(ii)Any “imputed underpayment” within the meaning of Code § 6225 paid by the
Company as a result of an adjustment with respect to any Company item, including
any interest or penalties with respect to any adjustment (collectively, an
“Imputed Underpayment Amount”), will be treated as if it were paid by the
Company as a withholding payment regarding to the appropriate Members as
described in Section 5.3(e)(i). In making the determination described in Section
5.3(e)(i) regarding an Imputed Underpayment Amount, the Partnership
Representative will use its reasonable efforts to implement any procedures
established under Section 6225(c)(3) of the Code that may reduce that amount.
The part of the Imputed Underpayment Amount that the Company attributes to a
former member of the Company will be treated as a withholding payment regarding
both the former member and the former member’s Transferee(s) or assignee(s), and
the Company may exercise its rights under this Section 5.3(e) regarding either
or both former Member and its Transferee or assignee. Imputed Underpayment
Amounts treated as withholding payments also will include any imputed
underpayment within the meaning of Code § 6225 paid (or payable) by any entity
treated as a partnership for U.S. federal income tax purposes in which the
Company holds (or has held) a direct or indirect interest other than through
entities treated as corporations for U.S. federal income tax purposes if the
    63

--------------------------------------------------------------------------------



Company bears the economic burden of those amounts, whether by law or agreement.
(f)Tax Distributions. Notwithstanding anything to the contrary in this Section
5.3, the Company shall, subject to the availability of proceeds (as determined
by the Board in good faith), make cash distributions to each Member on the Tax
Distribution Date with respect to each Fiscal Year to the extent of the required
Tax Distribution, if any, of such Member for such Fiscal Year; provided,
however, the Company may, upon election by the Board in its sole discretion,
make such cash distributions on a quarterly basis based upon estimates of the
required Tax Distribution in a manner sufficient to permit the Members to
satisfy their respective quarterly estimated tax payment obligations. All
quarterly tax distributions to a Member shall be treated as an advance of, and
shall offset, the cash distribution payable to the Member (pursuant to this
Section 5.3(f)) on the next Tax Distribution Date. Any distributions made
pursuant to this Section 5.3(f) to a Member shall be treated as an advance
payment of, and shall reduce, the amounts otherwise distributable to such Member
pursuant to Sections 5.3(b), 5.3(c), 5.3(d), 10.2(b), 10.2(c), or 10.2(d) in
subsequent distributions.
(g)In applying the provisions of this Section 5.3, (i) if, at the time a
distribution is made pursuant to this Section 5.3, any Management Units remain
Unvested Management Units, such Unvested Management Units shall not be treated
as outstanding for purposes of this Section 5.3 (and such Unvested Management
Units shall not be entitled to receive any portion of such distribution pursuant
to this Section 5.3), and (ii) if, after the Effective Date, any Management Unit
is issued with a Threshold Value greater than zero dollars ($0.00), such
Management Unit (although treated as outstanding for tax purposes) shall not be
treated as outstanding for purposes of this Section 5.3 (and such Management
Unit will not be entitled to receive distributions pursuant to this Section 5.3)
until at least a cumulative amount of distributions have been made with respect
to each Initial Management Unit pursuant to this Section 5.3 after the date of
issuance of such Management Unit equal to the Threshold Value of such Management
Unit.
5.4Emergency Reserves and Draws on Guarantees.
(a)In the event the Emergency Reserves are used to pay the Emergency Expenditure
Amount in accordance with Section 4.2(c), the Company shall make no
distributions to any Member pursuant to Section 5.3 until the Emergency Reserves
have been restored to the level prior to the payment of such Emergency
Expenditure Amount (which restoration, for the avoidance of doubt, may be
accomplished by an additional allocation from working capital lines of credit).
(b)In the event Investor HoldCo is required to indemnify UNT pursuant to Section
10.2(b)(iii) of the Purchase Agreement as a result of a draw on a Seller
Guarantee (as defined in the Purchase Agreement), any Distributions that would
otherwise be payable to the Investor Member shall be paid to the UNT Member
until the amount of such Distributions that the UNT Member has received pursuant
to this Section 5.4(b) equals the amount for which Investor HoldCo is required
to indemnify UNT pursuant to Section 10.2(b)(iii) of the Purchase Agreement,
plus interest at the Agreed Interest Rate. Solely to calculate IRR Hurdle No. 1,
IRR Hurdle No. 2 and the Liquidation IRR Hurdle, the amount of all Distributions
paid to the UNT
    64

--------------------------------------------------------------------------------



Member pursuant to this Section 5.4(b) that would otherwise have been payable to
the Investor Member will be deemed to have been distributed to the Investor
Member.
Article 6
Management
6.1General. Subject to the provisions of the Act, any limitations in the
Certificate, and in this Agreement (as to action required to be authorized or
approved by the Members), the business and affairs of the Company will be
managed, and all its powers will be exercised by the Board of Managers (the
“Board”).
6.2Authority of Board.
(a)Subject to the non-waivable provisions of applicable Law and except for
situations in which this Agreement requires the approval of the Applicable
Members, all management powers over the business and affairs of the Company will
be exclusively vested in the Board. The Board will conduct, direct, and exercise
full control over all activities of the Company.
(b)UNT will be the initial “Managing Member”. Except for situations in which
this Agreement requires the approval of the Applicable Members, the Managing
Member will have the authority and will perform those duties expressly provided
herein or otherwise delegated to it by unanimous vote of the Board from time to
time. Vacancies in the position of Managing Member will be filled by the Board.
The Managing Member may:
(i)resign by giving written notice to the Board. Unless otherwise specified in
the notice, the resignation will take effective on receipt by the Board, and the
acceptance of the resignation will not be necessary to make it effective;
(ii)serve as an authorized signatory of the Company under the MSA (subject, in
all cases, to the Board and Member approval requirements set forth herein, and
to the limitations on the Operator’s authority under the MSA absent Company
consent); and
(iii)(A) from time to time, delegate to one or more Representatives of the
Company that authority and duties as the Managing Member may deem advisable (to
the extent within the authority or scope of duties of the Managing Member), and
(B) make recommendations to the Board regarding titles (including chief
executive officer, president, chief financial officer, chief operating officer,
vice president, secretary, assistant secretary, treasurer or assistant
treasurer) and scope of authority and duties to be assigned to those Persons
from time to time. Any number of titles may be held by the same individual.
(c)The Managing Member will not be compensated for its services as Managing
Member except as provided in this Agreement.
6.3Limitation on Liability of Managing Member. Except as otherwise provided in
this Agreement, neither the Managing Member nor the Managing Member’s Affiliates
(including
    65

--------------------------------------------------------------------------------



the Operator in its capacity as an Affiliate of the Managing Member, but not in
its capacity as Operator) will be liable to the Company or to any Member that is
not the Managing Member for any act or omission performed or omitted by the
Managing Member in its capacity as such, the authority granted to the Managing
Member by this Agreement; provided, except as otherwise stated in this
Agreement, this limitation of liability will not apply to the extent the act or
omission was because of the Managing Member’s gross negligence, willful
misconduct, knowing violation of Law, or for any present or future breaches of
any representations, warranties, or covenants by the Managing Member or its
Affiliates in this Agreement. The Managing Member may rely on the advice of
legal counsel, independent public accountants, and other experts, including
financial advisors, and any act or failure to act by the Managing Member in good
faith reliance on that advice will not subject the Managing Member to liability
to the Company or any other Member.
6.4Board of Managers.
(a)Decisions or actions taken by the Board under this Agreement will constitute
decisions or actions by the Company and will bind the Managing Member, each
Member, Officer, and employee of the Company. Any Person (other than a Member or
a Member’s Affiliate dealing with the Company) may rely on the authority of the
Board without inquiry into this Agreement or compliance with it. Except as
expressly provided herein, no Member in its capacity as a Member will have any
unilateral right or authority to take any action on behalf of the Company or to
bind or commit the Company to any agreement, transaction, or other arrangement
with respect to Third Parties or otherwise to hold itself out as an agent of the
Company. Each Board Manager will have the full authority to act on behalf of the
Members that appointed that Board Manager, and the action of a Board Manager at
a meeting (or through a written consent) of the Board will bind the Members that
appointed the Board Manager. The other Members may rely without further inquiry
or investigation on the actual authority (or lack of authority) of the Board
Manager.
(b)The Board will consist of eight managers (collectively, the “Board
Managers”). The Investor Members, on the one hand, and the UNT Members, on the
other hand, will each have the right to appoint four Board Managers as follows:
(i)For so long as Investor HoldCo remains a Member, Investor HoldCo will have
the right to appoint the four Board Managers allocated to the Investor Members.
If Investor HoldCo ceases to be a Member, then the four Board Manager positions
allocated to the Investor Members will be filled by majority vote of the
Investor Members;
(ii)For so long as UNT remains a Member, UNT will have the right to appoint the
four Board Managers allocated to the UNT Members. If UNT ceases to be a Member,
then the four Board Manager positions allocated to the UNT Members will be
filled by majority vote of the UNT Members; and
(iii)The initial Board Managers are set forth on Exhibit B.


    66

--------------------------------------------------------------------------------



(c)The Member(s) owning the UNT Units may remove and replace (in accordance with
Section 6.4(b)) all or any of its appointed Board Managers, with or without
cause. The Member(s) owning the Investor Units may remove and replace (in
accordance with Section 6.4(b)) all or any of its appointed Board Managers, with
or without cause. On the death, resignation, or removal of a Board Manager, the
Member(s) that appointed the Board Manager may fill the vacancy and will have
power to appoint a successor to take office when the resignation, removal, or
deemed vacancy becomes effective. Those Member(s) will promptly notify the other
Members in writing of any change regarding its Board Managers, including that
Board Manager’s address, phone number, and email address. If the Member(s) fails
to notify the other Members of a change in its appointed Board Managers at least
three Business Days before the scheduled date for a meeting of the Board, then
any newly appointed Board Manager must present written evidence of his or her
authority at the start of the meeting. Each Member will bear its own costs
associated with the participation of its appointed Managers on the Board.
(d)A Board Manager may resign effective on written notice to each Member of the
Company, unless the notice specifies a later time for the effectiveness of the
resignation.
(e)The Board Managers will hold office until their removal under this Agreement
or until their respective successors are elected and qualified under this
Agreement.
(f)Board Managers, as such, will not be entitled to compensation, unless
otherwise unanimously approved by the Members.
(g)The owners of the Investor Units may have no more than 15 representatives in
the aggregate attend any meeting of the Board as observers.
(h)The Company specifically delegates to the Operator the authority, rights and
powers to perform the Services (as such term is defined in the MSA) and manage
and control the business and affairs of the Company in accordance with the
provisions of, and to the extent authorized and empowered, by the MSA.
(i)Except for the Services (as such term is defined in the MSA) that the
Operator is delegated and authorized to undertake and perform and such other
actions as and to the extent set forth in the MSA, and except for any matters
that are delegated by the Board to the Managing Member or the Officers of the
Company in accordance herewith, all other matters will be subject to the vote or
consent by the Board, including the matters set forth in Section 6.6.
6.5Fiduciary Duties of Board Managers. Each Board Manager will owe fiduciary
duties exclusively to the Member(s) appointing that Board Manager. No Person may
institute an action against a Board Manager for breach of fiduciary duty other
than the Member(s) to whom a fiduciary duty is owed under this Section.
6.6Required Approvals by the Board.
(a)The Board Managers appointed by the Investor Members will vote as a block and
will, collectively, have voting authority equal to the Investor Members’
aggregate Sharing Ratio. The Board Managers appointed by the UNT Members will
vote as a block and will, collectively, have voting authority equal to the UNT
Members’ aggregate Sharing Ratio.
    67

--------------------------------------------------------------------------------



As used herein, “Supermajority Interest” means Board Managers representing at
least 70% of the Sharing Ratios; and “Majority Interest” means Board Managers
representing greater than 50% of the Sharing Ratios.
(b)Unless expressly stated otherwise, actions of the Board will require Majority
Interest approval. Without the approval of a Supermajority Interest, the Company
(either directly or through any Subsidiaries), the Managing Member, the
Operator, and the Officers on behalf of the Company will not:
(i)(A) enter into any amendment, modification, restatement or supplement to the
MSA or any replacement management services agreement or similar contract or
enter into, amend, modify, restate, supplement or terminate any replacement MSA
or other management services agreement or similar contract for the management or
operations of the Company or its Subsidiaries or its or their assets; or (B)
amend, modify, restate or supplement the Certificate or this Agreement (except
for those amendments or restatements of Exhibit B which under this Agreement
have been deemed approved by the Board);
(ii)without limiting Section 6.6(b)(i), enter into, amend, modify, restate,
supplement, terminate, or grant any waiver or consent under, any other Material
Contract (other than an amendment of an Affiliate Contract that Operator is
permitted to enter into under Section 5.4(a) of the MSA);
(iii)fail to enforce the Company’s rights under the MSA after request for
enforcement has been made in writing by a majority of the Investor Units;
(iv)appoint, designate, or engage any Person (A) as the Operator or Successor
Operator (as that term is defined in the MSA) under the MSA or (B) as the
operator under any replacement management services agreement or similar contract
for the management or operations of the Company or its Subsidiaries or its or
their assets;
(v)approve or consent to any action by the Operator which expressly requires the
approval or consent of the Company under the MSA;
(vi)enter into, amend, modify or restate any credit facility, or otherwise incur
any indebtedness (regarding borrowed money or otherwise);
(vii)purchase or otherwise acquire Company Assets which (individually or taken
together within the same transaction or related set of transactions) exceed
$5,000,000, except to the extent included in the then-current Budget, or to the
extent that acquisition would otherwise be an Approved Cost;
(viii)except as provided in Section 3.12 or for the winding up, liquidation or
dissolution of the Company duly approved under the terms set forth in
Article 10, effect a Sale Event or cause the Company or any Subsidiary to enter
into any business combination transaction, including any merger, consolidation,
equity exchange, asset or equity acquisition or sale (other than the sale of
worn
    68

--------------------------------------------------------------------------------



out or obsolete equipment in the ordinary course of business), joint venture,
partnership or similar arrangement by the Company or any Subsidiary, whether in
one or more related transactions, that involves, or is reasonably expected to
involve, total consideration with a value over $5,000,000 or that would
constitute a sale of all or substantially all of the Company Assets determined
on a consolidated basis;
(ix)pursue any business or activities other than the Company Business;
(x)form any Subsidiaries of the Company (other than those Subsidiaries of the
Company existing as of the Effective Date) or cause or permit the acquisition by
the Company of any equity interests in any Person;
(xi)incur or pay any Capital Expenditure or Operating Expense unless that
Capital Expenditure or Operating Expense is not more than $5,000,000 in total
per year (unless it is an Approved Cost);
(xii)without limiting the foregoing provisions of this Section 6.6(b), approve
of the investigation, means of evaluation, or pursuit by the Company of any
Opportunity;
(xiii)approve any Budget or any amendment to the Initial Budget or any Budget;
(xiv)approve of Distributions of any assets or property (other than cash) of any
Subsidiary;
(xv)approve of Distributions of cash, assets, or property of the Company or any
Subsidiary in a manner inconsistent with Article 5 (and subject to Sections 4.1
and 4.2);
(xvi)voluntarily file a bankruptcy petition in a court of competent jurisdiction
or a petition seeking a reorganization, liquidation, dissolution or similar
relief under any Law;
(xvii)settle or compromise any claim or dispute for an amount more than $500,000
or in a manner that would materially restrict the ability of the Company or any
Subsidiary to engage in any aspect of the Company Business;
(xviii)except under Article 3, issue any equity securities of the Company or any
Subsidiary of the Company or any warrants, options, or rights convertible into
or exercisable or exchangeable for equity securities of the Company or any
Subsidiary of the Company, or admit any Person as a new Member of the Company or
as an equity owner of any Subsidiary of the Company;
(xix)except as contemplated by Section 3.12, engage any consultants, investment
bankers, or financial advisors regarding, or initiate any plans regarding, an
initial public offering of equity securities of the Company, a Sale
    69

--------------------------------------------------------------------------------



Event, or any other sale of all or a material part of the Company’s equity
securities to a Third Party;
(xx)establish, implement, amend, or modify any hedging strategy or facility;
(xxi)directly or indirectly create, assume, or permit to exist any restriction
on the ability (A) of the Company to make or pay dividends or Distributions of
Available Cash or (B) of the Company’s Subsidiaries to make or pay dividends or
other Distributions to the Company (other than reserves for liabilities and
expenses for the Subsidiary recommended by the Managing Member and approved, in
a Budget or otherwise, by the Board);
(xxii)directly or indirectly enter into or assume any contract, agreement, or
understanding which prohibits or restricts the granting, conveying, creation, or
imposition of any Security Interest on the Company’s or its Subsidiaries’
property or assets, except those restrictions existing under or by: (A)
applicable Law, (B) customary non-assignment provisions in contracts entered
into in the ordinary course of business and consistent with past practices, or
(C) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired;
(xxiii)wind up, liquidate, or dissolve the Company or any of its Subsidiaries;
(xxiv)hire or terminate the services of the Company’s certified public
accounting firm;
(xxv)change the accounting policy of the Company other than as required by
changes in GAAP;
(xxvi)hire or terminate the employment of any employees of the Company or any of
its Subsidiaries;
(xxvii)issue any guarantee by the Company or any of its Subsidiaries;
(xxviii) directly or indirectly grant, create, incur, or assume any Security
Interest on the Company’s or any of its Subsidiary’s assets, properties or
rights, other than Permitted Liens;
(xxix)convert the Company or any Subsidiary of the Company into any other entity
form or elect for the Company or any Subsidiary to be taxed for federal income
tax purposes as a corporation;
(xxx)redeem any Unit in a manner that is not proportional to all outstanding
Units;
(xxxi)replace the Managing Member;


    70

--------------------------------------------------------------------------------



(xxxii)modify the amount of Emergency Reserves in effect from time to time or,
subject to Section 4.2(d), approve of the payment or incurrence by or on behalf
of the Company or any of its Subsidiaries of any Emergency Expenditures in
excess of the Emergency Reserve;
(xxxiii) issue any Management Units, admit any Management Member, or, except in
connection with a Sale Event, requiring any Management Member to Transfer to an
acquiring party all or any portion of its Management Units;
(xxxiv) make any determination that any performance goal specified in any Award
Agreement has been achieved;
(xxxv)repurchase Management Incentive Units from any Management Member pursuant
to the terms of an Award Agreement in connection with a Partial Sale Event; or
(xxxvi)determine the purchase price to be paid upon repurchase of Management
Units pursuant to the terms of an Award Agreement in connection with a Partial
Sale Event, which purchase price shall be borne 100% by the UNT Members with
respect to any repurchased Management Backend Units.
(c)Despite any other provision in this Agreement, (i) if any Applicable Member
proposes that the Company or any of its Subsidiaries (A) enter into, modify,
restate, supplement, or otherwise amend any Affiliate Contract (other than any
amendment of an Affiliate Contracts that Operator is permitted to enter into
under Section 5.4(a) of the MSA); (B) remove, or initiate and participate in the
process to remove, key personnel under any Affiliate Contract (if the Company or
its Subsidiary has the express right to remove, or to initiate and participate
in the process to remove, key personnel under those Affiliate Contracts); (C)
exercise any audit, participation, consultation, collaboration, oversight,
information, or review rights under any Affiliate Contract; (D) dispute invoices
with respect to any Affiliate Contract; (E) assert a default by the other party
under any Affiliate Contract; (F) terminate any Affiliate Contract; (G) grant or
agree to any consent, approval or waiver by the Company or any of its
Subsidiaries under any Affiliate Contract; (H) grant or agree to any consent,
approval, or waiver under this Agreement with respect to any matter involving an
Applicable Member or any Affiliate of an Applicable Member; or (I) in the case
of the Midstream Services Right of First Offer Agreement, exercise its ROFO
Right (as defined therein) or negotiate any agreement thereunder (each of the
matters described in the preceding clauses (A) through (I), a “Contract
Decision”), or (ii) if a dispute arises between the Company or any of its
Subsidiaries and any Member or any Affiliate of a Member, or any matter arises
between the Company or any of its Subsidiaries and any Member or any Affiliate
of a Member regarding the enforcement or pursuit of rights or remedies under
this Agreement or any Affiliate Contract, then, in all those cases, (x)
regarding any matter involving an Affiliate Contract, the Member that is a
party, or has an Affiliate that is a party, to the Affiliate Contract will not
participate in (and (1) if that Member is a UNT Member, the Board Managers
appointed by the UNT Members will not participate in and (2) if that Member is
an Investor Member, the Board Managers appointed by the Investor Members will
not participate in) the decisions of the Company regarding that Contract
Decision, dispute, or enforcement or pursuit of rights or remedies; (y)
regarding any other matter, the
    71

--------------------------------------------------------------------------------



Member that is, or through an Affiliate that is, involved in the matter opposite
the Company or any of its Subsidiaries will not participate in (and (1) if that
Member is a UNT Member, the Board Managers appointed by the UNT Members will not
participate in and (2) if that Member is an Investor Member, the Board Managers
appointed by the Investor Members will not participate in) the decisions of the
Company regarding the Contract Decision, dispute, or enforcement or pursuit of
rights or remedies; and (z) the determination of whether a consent of the Board
has been obtained about any matter relating to the Contract Decision, dispute,
enforcement, or pursuit of rights or remedies will be made without reference to
that Member and that Member’s Affiliate (or their respective Sharing Ratios);
provided, that no Member or Board of Manager approval is required for the
extension by a Lending Member to the Company of a Member Loan under this
Agreement.
(d)Without limiting Section 6.6(c), only the Board Managers appointed by
Investor Members will have the right (i) to vote on whether to cause the Company
to give notice of a default or breach under the MSA and to sign, on behalf of
the Company and in its name, those documents as are necessary to cause the
Company to give notice of default or breach, (ii) to take all actions and sign
and deliver all documents necessary to cause the Company to enforce the
Company’s rights (other than the right to give notice of termination, which will
be subject to clause (iii)) under the MSA and (iii) to cause the Company to
terminate the MSA pursuant to the terms thereof and to sign, on behalf of the
Company and in its name, those documents necessary to cause the Company to give
notice of termination.
(e)Regarding any vote, consent, or approval, subject to Section 2.9(a)(iv), the
Defaulting Member’s Sharing Ratio will be disregarded in calculating voting
requirements.
6.7Meetings of the Board.
(a)The Board will meet each Fiscal Quarter, subject to adjustment on approval of
the Board. The Chair will provide notice of, and an agenda for the meeting, to
all Board Managers at least 15 days before the date of each meeting, together
with proposed minutes of the previous meeting (if those minutes have not been
previously ratified). Special meetings of the Board may be called at reasonable
times as any Board Manager representing Applicable Member(s) holding a Sharing
Ratio of at least 25% deems necessary, provided, that such Board Manager must
notify all Board Managers of the date and agenda for the meeting at least 15
days before the date of the meeting. Unless otherwise agreed, all meetings of
the Board will be held in Tulsa, Oklahoma at a location designated by the Board
Manager who called the meeting. Attendance of a Board Manager at a meeting will
constitute a waiver of notice of the meeting, unless the Board Manager attends
the meeting for the sole purpose of objecting to the transaction of any business
because the meeting is not properly called or convened.
(b)Each Board meeting notice will identify the matters and proposals to be
considered and voted on at the meeting with enough information to enable the
Board Managers to be reasonably informed on the nature of those matters and
proposals. A Board Manager may, by notice to all the other Board Managers given
not less than 10 days before a meeting of the Board, add matters to the agenda
for the meeting, provided, that reasonable information is provided with the
notice to permit the other Board Managers to consider the matters properly and
effectively to be discussed at the meeting. At the request of a Board Manager
and provided that a
    72

--------------------------------------------------------------------------------



Supermajority Interest approves, the Board may at any meeting consider and
decide any other matters not on the agenda for that meeting.
(c)The UNT Members will designate a Board Manager to serve as the initial Chair
of the Board, to preside over meetings of the Board. The Board Managers may
replace the initial Chair with a new Chair from among the Board Managers. The
Chair is not entitled to a casting vote on matters to be determined by the Board
solely because of his or her capacity as Chair.
(d)The Board may adopt whatever rules and procedures relating to its activities
as it may deem appropriate, provided, those rules and procedures are not
inconsistent with or violate this Agreement.
(e)The duties of the Chair regarding meetings of the Board will include:
(i)timely preparation and distribution of the agenda, including supporting
materials as are appropriate or necessary for the Board Managers to consider the
agenda items before the meeting properly and effectively and to make an informed
decision regarding the same at the meeting where the agenda item is to be
discussed;
(ii)organization and conduct of the meeting; and
(iii)preparation of meeting minutes.
(f)The Chair will cause to be maintained written minutes of each Board meeting,
which will be submitted for approval within 30 days after each meeting. The
minutes of a meeting will include the names of the Board Managers present and
the Applicable Members they represent, a description of the matters reviewed,
the result of any votes conducted at the meeting, and a summary of any
dissenting Board Manager’s opinion. Each Board Manager will have 30 days after
receipt of the minutes to give notice specifying objection to the minutes. A
failure to give notice specifying objection to the minutes within the 30-day
period will act as approval of those minutes.
(g)The presence of Board Managers sufficient to approve the matter in question
will constitute a quorum for the transaction of business at any meeting of the
Board. Failure to satisfy the quorum requirement for a vote does not preclude
the Board Managers from voting on any other matter for which a quorum for that
vote is present. If a quorum for a meeting of the Board is not met at a duly
constituted meeting of the Board, that meeting will be adjourned, but may be
reconvened on not less than 48 hours prior notice given by any Board Manager to
the other Board Managers, provided always that the quorum requirements must be
met to conduct a meeting. Failure to attend the reconvened Board meeting will be
deemed a negative vote by the Board Manager regarding items for approval.
WITH RESPECT TO ANY VOTE, CONSENT OR APPROVAL AT ANY MEETING OF THE BOARD OR
OTHERWISE UNDER THIS AGREEMENT, EACH BOARD MANAGER MAY GRANT OR WITHHOLD THAT
VOTE, CONSENT, OR APPROVAL (A) IN HIS OR HER SOLE AND ABSOLUTE DISCRETION, (B)
WITH OR WITHOUT CAUSE,
    73

--------------------------------------------------------------------------------



(C) SUBJECT TO THOSE CONDITIONS AS HE OR SHE MAY DEEM APPROPRIATE, AND (D)
WITHOUT TAKING INTO ACCOUNT THE INTERESTS OF, AND WITHOUT INCURRING LIABILITY
TO, THE COMPANY, ANY OTHER MEMBER, BOARD MANAGER, OR ANY OFFICER OR EMPLOYEE OF
THE COMPANY. THE PROVISIONS OF THIS PARAGRAPH WILL APPLY NOTWITHSTANDING THE
NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER
FAULT OR RESPONSIBILITY OF A BOARD MANAGER.
(h)Any action required or permitted to be taken at a meeting of the Board may be
taken without a meeting, without prior notice, and without a vote if a consent
or consents in writing, setting forth the action so taken, is signed by the
Board Managers that could have taken the action at a meeting of the Board. Such
written consent may be provided by email confirmation.
(i)Board Managers may participate in and hold meeting by means of conference
telephone, videoconference or similar communications equipment if all persons
participating in the meeting can hear and communicate with each other
simultaneously.
(j)Each Board Manager may, by written notice to the Chair, appoint an alternate
(which may be the other Board Manager appointed by that Board Manager’s
appointing Member(s)) to attend and vote at meetings, or at any meeting, if the
Board Manager cannot attend. The presence of an alternate at any meeting will be
deemed to be the presence of the Board Manager at the meeting for all purposes,
and the vote of the alternate will be deemed to be the vote of the Board
Manager. No Board Manager may retract the vote of any duly appointed alternate
on behalf of the Board Manager after the close of the meeting at which the vote
is made. If the Board Manager who appointed an alternate attends a meeting, the
appointment of the alternate will be ineffective for the meeting, and the
alternate will (except where the alternate is also a Board Manager) have no
right to be present or to participate in that meeting.
Budgets
6.8Budgets.
(a)2018 Budget. The budget for Capital Expenditures and Operating Expenses
(including general and administrative expenditures) of the Company for the
period beginning on the date of the Purchase Agreement and ending at the close
of business on December 31, 2018 is set forth in Exhibit C (the “Initial
Budget”). The Initial Budget is hereby approved by all the Applicable Members
(and the Board). The Company will use reasonable commercial efforts to conduct
its business and operations, including incur Capital Expenditures, (i) during
the period commencing at the Effective Date and ending on the close of business
on December 31, 2018 consistent with the Initial Budget and (ii) after December
31, 2018, in a manner consistent with the then-applicable Budget.
(b)Annual Budgets. For each Fiscal Year starting January 1, 2019, the Capital
Expenditures and Operating Expenses (including general and administrative
expenditures) to be made by the Company for that Fiscal Year and the sources of
funding (cash flow from operations, financing activities or capital
contributions) for the Capital Expenditures
    74

--------------------------------------------------------------------------------



and Operating Expenses is to be set forth in a budget (a “Draft Budget”) to be
considered and adopted by the Board (as adopted, a “Budget”). Each Budget will
be prepared and approved or disapproved by the Board in this manner:
(i)The Managing Member and Operator, or any operator under any successor
agreement approved by the Board will prepare and submit for approval of the
Board a Draft Budget reflecting the matters described in Article 5 of the MSA or
any functionally equivalent provision of any successor agreement regarding the
operation and maintenance of the Company Assets during the next succeeding
Fiscal Year after consulting with the Board regarding the proposed plans of the
Company for that Fiscal Year. The Draft Budget will itemize the costs estimated
in the Budget by individual line items and by categories as are reasonably
requested by any Board Manager and will set forth the sources of funding (cash
flow from operations, financing activities, or capital contributions) for the
Capital Expenditures and Operating Expenses to be made in the Draft Budget. The
Managing Member will submit to the Board a Draft Budget by December 1 of any
Fiscal Year for the next succeeding Fiscal Year. The Operator will (under the
MSA) cooperate and meet with the Board about the Draft Budget and make changes
as requested by the Board.
(ii)The Board will approve or disapprove a Draft Budget within thirty days after
distribution by the Managing Member. If the Board has failed to approve a Draft
Budget by the start of a Fiscal Year, then, until the Board has approved a
Budget for that Fiscal Year, (A) the Company may incur costs consistent with the
Default Budget (as defined in the MSA) and (B) the Default Budget will be deemed
the Budget, and the Operator may incur Approved Costs and any other amounts in
the Default Budget. Despite the absence of an approved Budget, besides the
foregoing, the Operator may approve the Company’s incurrence of Capital
Expenditures or Operating Expenses to the extent necessary or appropriate to
address any Emergency Expenditures. If a Budget has not been approved by the
start of a Fiscal Year, the Board will endeavor to work with the Operator on
modifications to the Draft Budget so the Board can approve same as promptly as
practicable.
(iii)If, during the period covered by an approved Budget, the Managing Member or
any Board Manager determines that an adjustment to the estimated costs,
expenses, or Capital Expenditures of any line item(s) set forth in the Budget is
necessary or appropriate, then the Managing Member or the Operator will submit
(or cause to be submitted) to the Board for approval an adjusted Draft Budget
prepared by the Managing Member or the Operator in a manner consistent with
Article 5 of the MSA, setting forth the adjusted or additional line items as are
necessary or required. The Board will approve or disapprove the adjusted Draft
Budget as promptly as practicable, but in any event within fifteen days after
receipt of the adjusted Draft Budget.


    75

--------------------------------------------------------------------------------



Officers
6.9Officers. The Managing Member may designate one or more Persons to be
Officers of the Company. Any Officers so designated will have those titles and,
subject to the other provisions of this Agreement, the authority and perform
those duties delegated to them by the Managing Member; provided that no Officer
shall be granted any authority in excess of Operator’s authority pursuant to the
MSA. Each Officer will serve at the pleasure of the Board and report to the
Managing Member. The Board may remove and replace any Officer at any time and
for any reason, but that removal shall be without prejudice to the contract
rights, if any, of the person so removed. Appointment of an Officer shall not
itself create contract rights.
6.10Compensation and Reimbursement. The Officers will not be compensated by the
Company for managing the affairs of the Company.
Article 7
Indemnification
7.1Right to Indemnification. Subject to the limitations and conditions in this
Agreement or under Laws, each Indemnitee who was or is made a party or is
threatened to be made a party to any Proceeding, or any appeal in a Proceeding
or any inquiry or investigation that could lead to a Proceeding will be
indemnified by the Company to the full extent permitted by Law, as the same
exists or may hereafter be amended (but in the case of any amendment, only if
the amendment permits the Company to provide broader indemnification rights than
the Law permitted the Company to provide before the amendment), against
judgments, penalties (including excise and similar taxes and punitive damages),
fines, amounts paid in settlements, and reasonable expenses (including
attorneys’ and experts’ fees) actually incurred by the Indemnitee because of the
Proceeding, and indemnification under this Article 7 will continue as to an
Indemnitee who has ceased to serve in the capacity which initially entitled the
Indemnitee to indemnity hereunder for any liabilities and damages related to and
arising from the Indemnitee’s activities while acting in that capacity. The
rights granted under this Article 7 will be deemed contract rights, and no
amendment, modification, or repeal of this Article 7 will limit or deny any
rights regarding actions taken or Proceedings arising before the amendment,
modification or repeal. IT IS EXPRESSLY ACKNOWLEDGED THAT THE INDEMNIFICATION
PROVIDED IN THIS Article 7 COULD INVOLVE INDEMNIFICATION FOR NEGLIGENCE
(REGARDLESS OF WHETHER ARISING FROM ANY ACT OR OMISSION WHICH CONSTITUTED SOLE,
PARTIAL OR CONCURRENT NEGLIGENCE (WHETHER ACTIVE OR PASSIVE) OF THE INDEMNITEE)
OR UNDER THEORIES OF STRICT LIABILITY.
7.2Advance Payment. Any right to indemnification in this Article 7 will include
the right to be paid or reimbursed by the Company for all reasonable expenses as
they are incurred by the Person entitled to indemnification under Section 7.1
who was, or is threatened, to be made a named defendant or respondent in a
Proceeding described in Section 7.1 in advance of the final disposition of the
Proceeding and without any determination as to that Person’s ultimate
entitlement to indemnification; provided, the payment of the expenses incurred
by any Person in advance of final disposition of the Proceeding will be made
only on delivery to the Company of a written affirmation by that Person of that
Person’s good faith belief that that Person has met the
    76

--------------------------------------------------------------------------------



requirements necessary for indemnification under this Article 7 and a written
undertaking, by or on behalf of that Person, to repay all amounts advanced if it
is ultimately determined that that Person is not entitled to be indemnified
under this Article 7 or otherwise (an “Undertaking”).
7.3Appearance as a Witness. Despite any other provision of this Article 7, the
Company will pay or reimburse expenses incurred by any Person entitled to be
indemnified under this Article 7 for that Person’s compulsory appearance as a
witness or other participation in a Proceeding described in Section 7.1 (other
than a Proceeding brought by that Person against the Company) regardless of
whether that Person is a named defendant or respondent in the Proceeding. If
that Person is a named defendant or respondent, the claims in the Proceeding are
indemnifiable under this Article 7.
7.4Non-exclusivity of Rights. The right to indemnification and the advancement
and payment of expenses conferred in this Article 7 will not be exclusive of any
other right that a Person indemnified under Section 7.1 may have or later
acquire under any Laws, this Agreement, or any other agreement, vote of the
Board, or otherwise.
7.5Insurance. The Company shall, directly or indirectly, maintain, or cause to
be maintained through UNT or another Person, insurance (including directors’ and
officers’ insurance), at its expense, to protect each Board Manager and Officer,
and the Company may purchase and maintain indemnification insurance, at its
expense, to protect itself and any other Persons from any expenses, liabilities,
or losses that may be indemnified under this Article 7.
7.6General. Any indemnification or advance of expenses to any Person entitled to
be indemnified under this Article 7 will be reported in writing to the
Applicable Members with or before the notice or waiver of notice of the next
Member meeting. Any indemnification under Section 7.1 will be made by the
Company without Board approval being required if an executed Undertaking is
received by the Company.
7.7Savings Clause. If this Article 7 or any part is invalidated on any ground by
a court of competent jurisdiction, then the Company will nevertheless indemnify
and hold harmless a Person entitled to be indemnified under this Article 7 for
costs, charges, and expenses (including reasonable attorneys’ fees), judgments,
fines, and amounts paid in settlement regarding a Proceeding to the full extent
permitted by any part of this Article 7 not invalidated and to the full extent
permitted by Laws.
7.8Scope of Indemnity. For this Article 7, references to the “Company” include
all constituent entities, whether corporations or otherwise, absorbed in a
consolidation or merger and the resulting or surviving entity. Any Person
entitled to be indemnified or receive advances under this Article 7 will stand
in the same position under this Article 7 regarding the resulting or surviving
entity as he or she would have if the merger, consolidation, or other
reorganization never occurred.
7.9Other Indemnities.
(a)The Company agrees that the obligation of the Company under this Agreement to
indemnify or advance expenses to any Indemnitee for the matters covered hereby
will be the primary source of indemnification and advancement for the Indemnitee
in connection
    77

--------------------------------------------------------------------------------



therewith and any obligation of any Person under any Other Indemnification
Agreement to indemnify or advance expenses to the Indemnitee will be secondary
to the Company’s obligation and will be reduced by any amount that the
Indemnitee may collect as indemnification or advancement from the Company. If
the Company fails to indemnify or advance expenses to an Indemnitee as required
or contemplated by this Agreement, and a Person pays the Indemnitee regarding
indemnification or advancement of expenses under any Other Indemnification
Agreement because of the Unpaid Indemnity Amounts, the other Person will be
subrogated to the rights of the Indemnitee under this Agreement regarding the
Unpaid Indemnity Amounts.
(b)The Company, as an indemnifying party, agrees that, to the full extent
permitted by Law, its obligation to indemnify Indemnitees under this Agreement
will include any amounts expended by any other Person under any Other
Indemnification Agreement regarding indemnification or advancement of expenses
to any Indemnitee regarding any Proceedings to the extent the amounts expended
by the other Person are because any Unpaid Indemnity Amounts.
7.10Limitation on Indemnification. No Person will be entitled to indemnification
or payment of expenses if the Proceeding involves acts or omissions of that
Person which constitute an intentional breach of this Agreement, fraud, gross
negligence, or willful misconduct by that Person. No Member and no Affiliate of
a Member will be entitled to claim any right of indemnification in connection
with a Default by that Member or its Affiliate under this Agreement. Despite
anything contained in this Article 7 to the contrary, except for Proceedings to
enforce rights to indemnification or to include the Company as a proper party in
any Proceeding, the Company will not be obligated to indemnify any Indemnitee
for a Proceeding (or part of it) initiated by that Person (excluding any
counterclaim, cross-claim or other claim brought by the Indemnitee in response
to a Proceeding in which the Indemnitee is a named party) unless the Proceeding
(or part of it) was authorized by the Board.
7.11Exculpation. No Member, Managing Member, Manager, or Officer, nor any
Affiliate of a Member, will be liable to the Company or any Member for monetary
damages arising from any actions taken, or actions failed to be taken, as a
Member, Managing Member, Board Manager, or Officer except for (a) liability for
acts or omissions which involve fraud, gross negligence, intentional misconduct,
or a knowing violation of Law or (b) liability regarding any transaction from
which the Person derived an improper personal benefit, in each case described in
clauses (a) and (b) as determined by a final, non-appealable order of a court of
competent jurisdiction.
Article 8
Taxes
8.1Tax Returns. The Company will cause to be prepared and filed all necessary
federal, state, and local tax returns for the Company, including making the
elections described in Section 8.2; provided that any U.S. federal or state
income tax returns (including, any information returns) will be prepared by the
Company and reviewed and signed by a Nationally Recognized Accounting Firm. No
Company tax return shall be filed unless it is consistent with the tax elections
described in Section 8.2 and Section 8.3 (unless determined otherwise by the
requisite approval of the Board or Applicable Members, as applicable). The
Company will, to the extent practicable, provide each Applicable Member with a
draft of each Company tax return
    78

--------------------------------------------------------------------------------



with sufficient time to review the same and, prior to filing that return, will
consider in good faith any objections any Member may have thereto. On written
request on behalf of the Company, each Member will furnish to the Company all
information in its possession relating to Company operations that is necessary
to enable the Company’s tax returns to be prepared and filed.
8.2Tax Elections. The Company will make these elections on the appropriate tax
returns:
(a)to adopt the accrual method of accounting;
(b)an election under Code Section 754;
(c)the remedial method under Treasury Regulation Section 1.704-3(d);
(d)choose to deduct or amortize the organizational expenses of the Company as
permitted by Code Section 709(b);
(e)choose to deduct or amortize the start-up expenditures of the Company as
permitted by Code Section 195(b); and
(f)any other election that the Board (by Supermajority Interest vote) may deem
appropriate and in the best interests of the Company or Members.
It is the intention of the Members that the Company be treated as a partnership
for U.S. federal income tax purposes and neither the Company nor any Member may
make any election to the contrary, including an election under Treasury
Regulation Section 301.7701-3(c) or any similar provisions of state law, and no
provision of this Agreement will be construed to sanction or approve that
election.
8.3Partnership Representative. UNT is designated as the “partnership
representative” of the Company for purposes of Code Section 6223 and the
Treasury Regulations promulgated thereunder (the “Partnership Representative”),
and all federal, state and local tax audits and litigation will be conducted
under the direction of the Partnership Representative. The Partnership
Representative will inform each Applicable Member of all significant matters
that may come to its attention as Partnership Representative by giving notice of
it by the fifth Business Day after becoming aware of it and, within that time,
will forward to each other Applicable Member copies of all significant written
communications it may receive in that capacity. The Partnership Representative
will provide any Applicable Member, on request, access to all accounting and tax
information, workpapers, and schedules related to the Company. Without the
consent of the Applicable Members, the Partnership Representative will not
extend the statute of limitations, file a request for administrative adjustment,
sue about any tax refund or deficiency relating to any Company administrative
adjustment or enter into any settlement agreement relating to any Company item
of income, gain, loss, deduction, or credit for any Fiscal Year of the Company.
The Members agree that the Company will, under Code Section 6221(b) elect out of
applying Code Section 6221(a) for each taxable year, if possible. If that
election out is impossible, each of the Members acknowledges that, unless
otherwise agreed by all Applicable Members in writing, the Company will elect
the application of Code Section 6226 if the Company receives a “notice of final
partnership adjustment” that would otherwise permit
    79

--------------------------------------------------------------------------------



collection from the Company of an “imputed underpayment” (and any penalties and
interest associated therewith) for each relevant year.
8.4Revised Partnership Audit Provisions. The Members agree that the amendments
to Subchapter C of Chapter 63 of the Code made by the Bipartisan Budget Act of
2015 (that subchapter, as amended, the “New Partnership Audit Rules”) may have a
significant effect on them, and therefore the Members covenant to work together,
reasonably and in good faith, to amend this Agreement if they deem the amendment
to be reasonably necessary in connection with the effective date of the Treasury
Regulations implementing the New Partnership Audit Rules. Notwithstanding the
foregoing, the Partnership Representative shall not take any action under the
New Partnership Audit Rules that would disproportionately impact any other
Member, without first obtaining any such Member’s written consent, not to be
unreasonably withheld, conditioned or delayed.
8.5Texas Franchise Tax Sharing Arrangement. If Texas Law requires the Company or
any Subsidiary of the Company and a Member or an Affiliate of a Member (the
“Consolidating Group”) to participate in the filing of a Texas franchise tax
combined group report (the “Combined Report”), and a member of the Consolidating
Group other than the Company and/or any Subsidiary of the Company files the
Combined Report and pays the associated Taxes (that member, the “Paying
Entity”), the Parties agree that the Company will promptly reimburse the Paying
Entity for the franchise tax paid on behalf of the Company and/or any Subsidiary
of the Company in the Combined Report as a combined group member. If UNT and/or
any Affiliates of UNT (besides the Company and/or any Company Subsidiary) are
included in the Consolidating Group, the Consolidating Group will not choose the
Company and/or any Subsidiary of the Company to be the Paying Entity. The
franchise tax paid on behalf of the Company and/or any Subsidiary of the Company
included in the Combined Report will be equal to the franchise tax that the
Company and/or any Subsidiary of the Company in the Combined Report would have
paid if the Company and/or any Subsidiary in the combined group had computed the
franchise tax liability for the report period on (a) a separate entity basis, if
only one entity out of the Company and the Company’s Subsidiaries is included in
the Combined Report, or (b) a combined group basis, if more than one entity out
of the Company and the Company’s Subsidiaries is included in the Combined
Report, where that combined group basis includes only the entities out of the
Company and/or any Subsidiary of the Company included in the Combined Report
rather than all of the members of the combined group in the Combined Report.
Article 9
Books, Records, Reports, and Bank Accounts
9.1Maintenance of Books. The Company will keep books and records of accounts
(including a list of the names, addresses, Capital Contributions, and issued and
outstanding Units) and will keep minutes of the proceedings of the Board. The
books of account for the Company will be maintained on an accrual basis under
this Agreement and GAAP, except that the Capital Accounts of the Members will be
maintained under Section 4.6. The accounting year of the Company will be the
Fiscal Year.


    80

--------------------------------------------------------------------------------



9.2Reports.
(a)The Company will provide, or cause to be provided, to each Applicable Member
these reports:
(i)within 45 days after the end of each calendar quarter, a quarterly
Distribution calculation report allocated by Member (including enough
information to permit the Members to calculate their tax accruals);
(ii)within 45 days of the end of any Fiscal Quarter, quarterly consolidated
financial statements of the Company (including an unaudited consolidated balance
sheet of the Company and its consolidated Subsidiaries as of the end of that
Fiscal Quarter and the related unaudited consolidated income statement and
statement of cash flows of the Company and its consolidated Subsidiaries for the
Fiscal Quarter then ended) for the previous quarter, prepared under GAAP,
subject to normal year-end adjustments, and a schedule showing any variance
between actual and budgeted figures;
(iii)within 90 days of the Company’s Fiscal Year-end, audited consolidated
financial statements of the Company prepared under GAAP (including an audited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
of December 31 of each Fiscal Year and the related audited consolidated income
statement and statement of cash flows of the Company and its consolidated
Subsidiaries for the Fiscal Year then ended), accompanied by an opinion of an
independent certified public accounting firm of nationally recognized standing
and a schedule showing any material variance between actual and budgeted
figures;
(iv)copies of Budgets (including default Budgets) and all amendments thereto,
within 10 days after the approval (or deemed approval) thereof; and (ii) any
amended Budget within 10 days of such Budget being amended;
(v)notice of (A) any investigation (excluding routine inspections) being
conducted by any Governmental Authority, (B) any initiated administrative or
judicial proceedings, (C) any material Third Party claims or lawsuits or (D)
written notices provided to Operator by any Third Party regarding material
violations of applicable Law related to the Company Assets or the performance of
the Services, in each of (A) through (D) to the extent they relate to the
Company, its Subsidiaries, the Company Assets, the Company Business or the
Operator in its performance of services on behalf of the Company under the MSA,
which such notice shall be delivered to the Applciable Members on a reasonably
prompt basis; provided, however, that notice of any incident or occurrence
resulting in death or severe physical harm of any individual on or near any of
the Company Assets (or arising out of or resulting from the operations of the
Company) or any allegation of fraud, bribery, corruption or forced or child
labor in the supply chain shall be delivered to the Applicable Members within
twenty-four (24) hours of such incident, occurrence or receipt of notice of such
allegation;


    81

--------------------------------------------------------------------------------



(vi)on a monthly basis, notice of material environmental events, including those
events described in Section 9.5(b), to the extent that such event could
reasonably be expected to result in liability to the Company in excess of
$50,000;
(vii)a monthly written report regarding the Company Business during the
immediately preceding month, including (A) a written description of the
financial and operational performance of the Company; (B) subject to contractual
confidentiality obligations, a summary of business development activities
relating to the Company and the Company Business, and of material activity
related to natural gas, natural gas liquids or oil gathering, processing,
treating, compression, dehydration, transportation, and marketing in the
Business Area, including (to Operator’s knowledge) any related material
construction, expansion or development projects being conducted by either Third
Parties or Affiliates of the Operator in the Business Area; (C) a written
summary of all outstanding claims, proceedings, disputes, and investigations
(excluding routine inspections) (and any resolution of same); and (D) such other
information as the Board may from time to time determine appropriate for
inclusion in such monthly report;
(viii)such other reports and information (in any form, electronic, or otherwise)
as that Applicable Member may reasonably request or as the Board may reasonably
determine, including:
(A)copies of current maps with respect to Company Assets (including pipelines);
(B)engineering studies, development schedules and annual progress reports on
development projects related to the Company Assets;
(C)Company Asset performance reports;
(D)copies of all material reports provided to any Governmental Authority by
Operator related to the Company Assets or the performance of the Services;
(E)copies of any material correspondence between Operator and any Governmental
Authority related to the Company Assets or the performance of the Services;
(F)when any Capital Project is in progress, Capital Project plans and quarterly
project progress reports through the completion of such Capital Project;
(G)monthly reports to Company on status of EHS program activities, concerns and
compliance;


    82

--------------------------------------------------------------------------------



(H)copies of written notices provided by Operator or by any Third Party
regarding violations or potential violations of applicable Law related to the
Company Assets or the performance of the Services; and
(I)copies of all material information related to any pending or material
threatened litigation or insurance claim affecting the Company.
(b)Besides the information in Section 9.2(a), the Managing Member will cause the
Operator to be available for monthly business performance calls with the
Applicable Members and their respective Representatives on dates and at times as
the Board may agree.
(c)Within ten days after submission to the Service by the Company, the Company
will provide the Members with a copy of the Company’s Form 1065, U.S. Return of
Partnership Income.
(d)The Company will deliver to each Member these schedules and tax returns: (i)
within 45 days after the Company’s year-end, an estimated Schedule K-1 for the
immediately preceding taxable year based on best-available information, and (ii)
not less than 15 days before the due date, including extensions, for filing the
Company’s federal information return for the immediately preceding taxable year
and in no event later than June 1 of the taxable year immediately after the
taxable year for which the Schedule K-1 is issued, a final Schedule K-1 with
copies of all other federal income tax returns or reports filed by the Company
for the previous year, as required because of the operations of the Company, and
a schedule of Company book-tax differences for the immediately preceding tax
year.
9.3Accounts. Funds of the Company will be deposited in banks or other
depositories as designated by the Board. The Company will not commingle the
Company’s funds with the funds of any other Person. All accounts will be and
remain the property of the Company and all funds will be received, held, and
disbursed for the purposes specified in this Agreement. Withdrawals of funds
from Company accounts will be made on the signature or signatures as approved by
the Board from time to time.
9.4Accountants. Subject to Section 6.6, the Board will annually engage a
nationally recognized firm of independent certified public accountants for the
Company (the “Accountants”) (commencing with the Fiscal Year ending December 31,
2018). The Accountants will perform an audit of the Company’s financial
statements for each Fiscal Year. The Board will have the authority in its
discretion to remove the Accountants and to select replacement Accountants. The
Applicable Members hereby approve of the engagement of (a)
PricewaterhouseCoopers and (b) Deloitte (for tax purposes only) as the initial
Accountants for the Company.
9.5Environmental, Health and Safety Program.
(a)The Company will maintain an environmental health and safety (“EHS”) program
reasonably acceptable to the Applicable Members in conformance with Laws and
prudent industry practice. That program will provide for: (i) identification of
EHS concerns associated with all Laws addressing EHS matters that apply to the
operations of the Company; (ii) adoption and implementation of environmental and
health and safety management systems to
    83

--------------------------------------------------------------------------------



assess and control the EHS impact of the operations of the Company; and (iii)
implementation of periodic EHS audits conducted either internally or by
independent consultants as determined by the Managing Member with documented
corrective action responding to those audits. In addition, the program will
include written environmental, health and safety policies and identify by name
or position the person(s) with overall responsibility for EHS compliance. The
Company will provide or cause to be provided updates on the status of the EHS
program (including EHS compliance) at each Board meeting.
(b)The Company will direct the Operator to promptly and, in any event, within
five (5) Business Days, notify the Board in writing or by email of any EHS
notice of violations or noncompliance issued by Governmental Authorities, any
investigation the Operator has been informed is being conducted by Governmental
Authorities regarding EHS matters, any pending administrative or judicial EHS
proceedings of which Operator has been notified, any Third Party lawsuit or
written claims involving EHS matters, and any known material release of
hazardous substances as defined under Laws.
Article 10
Dissolution, Liquidation and Termination
10.1Dissolution. Subject to the provisions of Section 10.2 and any applicable
Laws, the Company will wind up its affairs and dissolve only on the first to
occur of the following (each, a “Dissolution Event”):
(a)approval of dissolution by all of the Applicable Members;
(b)consummating the sale of all or substantially all of the assets of the
Company or all or substantially all of the assets of the Company’s Subsidiaries;
or
(c)entry of a decree of judicial dissolution of the Company under Section 18-802
of the Act.
Dissolution of the Company will be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been liquidated and the assets distributed as
provided in Section 10.2 and the Certificate has been canceled.
10.2Liquidation and Termination. Relating to the winding up and dissolution of
the Company, the Managing Member will act as a liquidator (“Liquidator”), unless
otherwise determined by the Applicable Members. The Liquidator will proceed
diligently to wind up the affairs of the Company in an orderly manner and make
final Distributions as provided in this Agreement and in the Act. The Liquidator
will use commercially reasonable efforts to complete the liquidation of the
Company within two years after an applicable Dissolution Event; provided that
period may be extended for up to two additional one-year periods on approval by
the Applicable Members. The costs of liquidation will be borne as a Company
expense. Until final Distribution, the Liquidator will continue to operate or
cause to be operated the Company properties for a reasonable period to allow for
the sale of all or a part of the assets of it with the power and authority of
the Members. The steps to be accomplished by the Liquidator are:


    84

--------------------------------------------------------------------------------



(a)First, promptly after approval of the winding up and dissolution of the
Company and again after final liquidation, the Liquidator will cause a proper
accounting to be made of the Company’s assets, liabilities and operations
through the last day of the calendar month in which the winding up and
dissolution is approved or the final liquidation is completed;
(b)Second, the Liquidator will cause any notices required by Laws to be sent to
each known creditor of and claimant against the Company in the manner described
by Laws;
(c)Third,
(i)on approval of the winding up and dissolution of the Company by the
Applicable Members, the Liquidator will, unless otherwise determined by the
Applicable Members, be prohibited from distributing assets in kind and will
instead sell for cash the equity of the Company or the Company Assets at the
best price available. The Company will be liquidated as promptly as is
consistent with obtaining the Fair Market Value of it. The Liquidator may sell
all of the Company Assets, including to one or more of the Members (other than
any Defaulting Member at the time of dissolution), provided that any sale to a
Member must be made on an arm’s-length basis under terms in the best interest of
the Company as determined and approved by the Applicable Members. If any assets
are sold or otherwise liquidated for value, the Liquidator will proceed as
promptly as practicable in a commercially reasonable manner to implement the
procedures of this Section 10.2(c), and any resulting gain or loss from each
asset sold will be computed and allocated to the Capital Accounts of the Members
as provided in Article 5; and
(ii)Regarding the Company’s assets that cannot be sold, the Fair Market Value of
those assets will be determined, and the Capital Accounts of the Members will be
adjusted to reflect how the unrealized income, gain, loss, and deduction
inherent in property or assets not reflected in the Capital Accounts previously
would be allocated among the Members under Article 5 if there were a taxable
transfer of those assets for the Fair Market Value of those assets on the date
of Distribution; and
(d)Fourth, subject to the terms of this Agreement and the Act (including Section
18-804 of the Act), the Liquidator will distribute the assets of the Company in
this order of priority:
(i)first, the Liquidator will pay, satisfy, or discharge from Company Assets the
debts, liabilities, and obligations of the Company, including all expenses
incurred in liquidation or otherwise make adequate provision for payment,
satisfaction, and discharge of it (including the establishment of a cash escrow
fund for contingent liabilities in an amount and for a term as the Liquidator
may reasonably determine, which amount may not exceed the maximum amount which
the Company could reasonably be held liable; provided, that on payment or
discharge of the contingent liability, the amount remaining in
    85

--------------------------------------------------------------------------------



the cash escrow fund after the payment or discharge will promptly be distributed
under Section 10.2(d)(ii) and, if applicable, Section 10.2(d)(iv);
(ii)second, one hundred percent (100%) of the assets of the Company will be
distributed to the Investor Members (pro rata based on their respective Investor
Percentage Interests) until the aggregate Distributions to the Investor Members
cause the Liquidation IRR Hurdle with respect to the Investor Units to equal
zero;
(iii)third, one hundred percent (100%) of the assets of the Company will be
distributed to the UNT Members (pro rata based on their respective UNT
Percentage Interests) until the aggregate Distributions to the UNT Members cause
the Liquidation IRR Hurdle with respect to the UNT Units to equal zero;
(iv)fourth,
(A)if a Management Trigger Event has occurred, assets of the Company will be
distributed to the Management Members in accordance with their relative
Management Incentive Percentage Interests until the the assets received by the
Management Members pursuant to this Section 10.2(d)(iv) equal the Management
Incentive Sharing Percentage of the aggregate distributions made pursuant to
Section 10.2(d)(ii), Section 10.2(d)(iii) and this Section 10.2(d)(iv) (the
“Management Catch-Up Distribution’); or
(B)if a Management Trigger Event has not occurred, the remaing assets of the
Company will be distributed pursuant to Section 5.3(a); and
(v)fifth, following the satisfaction of the Management Catch-Up Distribution and
continuing until the Stage 1 Period has expired and terminated, assets of the
Company will be distributed to the Members as follows:
(A)an amount equal to the amount to be distributed under this Section 10.2(d)(v)
multiplied by the Investor Sharing Percentage in the Stage 1 Period will be
distributed to the Investor Members under their relative Investor Percentage
Interests;
(B)subject to Section 5.3(d), an amount equal to the amount to be distributed
under this Section 10.2(d)(v) multiplied by the UNT Sharing Percentage during
the Stage 1 Period will be distributed to the UNT Members under their relative
UNT Percentage Interests; and
(C)an amount equal to the amount to be distributed under this Section 10.2(d)(v)
multiplied by the Management Incentive Sharing Percentage will be distributed to
the Management Members in accordance with their relative Management Incentive
Percentage Interests.


    86

--------------------------------------------------------------------------------



(vi)all remaining assets of the Company will be distributed to the Members under
Section 5.3(b)-(d) and those Distributions will be made by the end of the
taxable year of the Company during which the liquidation of the Company occurs
(or, if later, 90 days after the date of the liquidation).
A “Management Trigger Event” shall be deemed to have occurred if, immediately
following the making of all required distributions of Company assets pursuant to
Section 10.2(d)(iii), the Board of Managers determines that the distribution of
the remaining Company assets would, if made pursuant to Section 5.3(a), result
in the IRR Hurdle No. 1 being reduced to zero.
(e)In applying the provisions of this Section 10.2, if, after the Effective
Date, any Management Unit is issued with a Threshold Value greater than zero
dollars ($0.00), such Management Unit shall not be treated as outstanding for
purposes of this Section 10.2 (and such Management Unit will not be entitled to
receive distributions pursuant to this Section 10.2) until a cumulative amount
of distributions have been made with respect to each Initial Management Unit
pursuant to Section 5.3 or this Section 10.2 after the date of issuance of such
Management Unit equal to the Threshold Value of such Management Unit.
(f)All Distributions to the Members under Section 10.2(d)(ii) and Section
10.2(d)(iv) will be in cash, unless otherwise approved by the Board.
(g)When the Liquidator has complied with the foregoing liquidation plan, the
Liquidator (or any Member), on behalf of all Members, will sign, acknowledge,
and cause to be filed a Certificate of Cancellation with the Secretary of State
of the State of Delaware and any other certificates in those States where the
Company is qualified to conduct business to cause the withdrawal and termination
of that qualification.
10.3Provision for Contingent Claims. The Liquidator will make a reasonable
provision to pay all claims and obligations, including all contingent,
conditional or unmatured claims and obligations, actually known to the Company
but for which the identity of the claimant is unknown; and if there are
insufficient assets to both pay the creditors under Section 10.2 and to
establish the provision contemplated by this Section 10.3, the claims will be
paid as provided for in accordance to their priority and, among claims of equal
priority, ratably to the extent of assets therefor.
10.4Deficit Capital Accounts. No Member will have any obligation to restore any
negative balance in its Capital Account on liquidation of the Company.
10.5Deemed Contribution and Distribution. If the Company is “liquidated” within
the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g) but no
Dissolution Event has occurred, the Company’s property will not be liquidated,
the Company’s liabilities will not be paid or discharged, and the Company’s
affairs will not be wound up. Instead, solely for federal income tax purposes,
the Company will be deemed to have contributed all Company Assets and
liabilities to a new limited liability company in exchange for an interest in
the new limited liability company and, immediately thereafter, the Company will
be deemed to liquidate by distributing interests in the new limited liability
company to the Members.


    87

--------------------------------------------------------------------------------



Article 11
Amendment of the Agreement
11.1Amendments to be Adopted by the Company. Each Member agrees that the
Managing Member, under and subject to the limitations in Article 6, may sign,
swear to, acknowledge, deliver, file, and record whatever documents, including
an amendment to this Agreement (including Exhibit B), as required to reflect:
(a)a change in the name of the Company approved by the Board;
(b)the location of the principal place of business of the Company or the
registered agent or office of the Company approved by the Managing Member;
(c)admission or substitution of Members whose admission or substitution has been
made under this Agreement;
(d)a change that the Managing Member believes is reasonable and necessary or
appropriate to qualify or continue the qualification of the Company as a limited
liability company under the Laws of any state or that is necessary or advisable
in the opinion of counsel to the Company to ensure that the Company will not be
taxable as a corporation or otherwise taxed as an entity for federal income tax
purposes; and
(e)an amendment that is necessary, in the opinion of counsel to the Company, to
prevent the Company or its officers from in any manner being subjected to the
Investment Company Act of 1940, as amended, or “plan asset” regulations adopted
under the Employee Retirement Income Security Act of 1974, as amended, whether
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor.
11.2Amendment Procedures. Except (a) as provided in Section 11.1, (b) for
amendments expressly permitted or required by this Agreement, and (c) for
amendments that do not adversely and disproportionately affect one Member
relative to the other Members, all amendments to this Agreement must be in
writing and approved by a Supermajority Interest; provided that no such
amendment shall, without the consent of all Applicable Members, (i) amend this
Section 11.2, Section 3.4, Section 3.6, Section 3.11, Section 3.12, Section 2.8,
Section 2.9, Section 6.6, Section 7.1, Section 7.10, or Section 10.1, (ii)
adversely affect the limited liability of a Member, or (iii) eliminate any
unanimous Applicable Member voting requirement expressly set forth herein.
Article 12
Membership Interests
12.1Certificates. Membership Interests will not be certificated unless otherwise
approved by, and subject to the provisions set by, the Board.
12.2Registered Holders. The Company may recognize the exclusive right of a
Person registered on its books and records as the owner of the indicated Units
and will not be bound to recognize any equitable or other claim to or interest
in those Units by any Person other than the registered owner, whether or not it
has express or other notice of it, except as otherwise provided
    88

--------------------------------------------------------------------------------



by Law and except that any Assignee will, on written notice to the Company, have
the rights of an Assignee described in this Agreement.
12.3Security. To provide for Transfer of, perfecting a Security Interest in, and
other relevant matters related to, any Units, the Units will be deemed to be a
“security” subject to Article 8 and Article 9 of the Delaware Uniform Commercial
Code and any similar Uniform Commercial Code provision adopted by any relevant
jurisdiction.
Article 13
General Provisions
13.1Offset. Despite anything to the contrary in this Agreement, whenever the
Company is to pay any sum to a Member, any amounts that Member owes the Company
for which that Member is past due may be deducted from that sum before payment.
13.2Supersedure. If a conflict arises between this Agreement and any mandatory
provision of the Act or other Laws, the provision of the Act or other Laws will
control. This Agreement constitutes the entire agreement among the Members
regarding the matters in this Agreement and supersedes all prior or
contemporaneous oral or written proposals or agreements.
13.3Waivers. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Party entitled to the benefits of that term, but that waiver will be
effective only if it is in a writing signed by the Party entitled to the
benefits of the term and against which the waiver is to be asserted. Unless
otherwise provided in this Agreement, no delay or omission by any Party in
exercising any right or privilege under this Agreement will operate as a waiver
of it, nor will any waiver by any Party of any right or privilege under this
Agreement operate as a waiver of any other right or privilege under this
Agreement nor will any single or partial exercise of any right or privilege
preclude any other or further exercise of it or the exercise of any other right
or privilege under this Agreement.
13.4Binding Effect. This Agreement will bind and inure to the benefit of the
Members, the Company and their respective heirs, legal representatives,
successors, and permitted assigns.
13.5Severability. If any term or other provision of this Agreement, or applying
this Agreement to any Person or circumstance, is held invalid, illegal, or
unenforceable to any extent by any rule of Law or public policy, the remainder
of this Agreement will remain in full force and effect if the economic or legal
substance of this Agreement is not affected in any adverse manner to any Party
and will be enforced to the greatest extent permitted by the Act or other Laws.
On a determination that any term or other provision is invalid, illegal or
unenforceable, then the Parties will negotiate in good faith to amend that
provision or modify this Agreement to effect the original intent of the Parties
as closely as possible in an acceptable manner to the end that the interest of
this Agreement is fulfilled to the extent possible, and if the Parties cannot
agree, then a court of competent jurisdiction in any Proceeding will amend the
provision to the minimum extent required to make the provision valid, legal, and
enforceable and if the provision is incapable of being so amended, then the
provision will be deemed excised from this
    89

--------------------------------------------------------------------------------



Agreement, and in all circumstances the remainder of this Agreement will remain
in full force and effect.
13.6Further Assurances. Subject to this Agreement, each of the Parties agrees to
use all reasonable commercial efforts to take, or to cause to be taken, all
actions, and to do, or to cause to be done, all things necessary, proper, or
advisable under Laws to consummate and make effective the transactions
contemplated by this Agreement. In case, after this Agreement is signed, any
further action is necessary or desirable to carry out its purposes, the proper
officers or directors of the Parties will take or cause to be taken that
necessary action.
13.7Exercise of Certain Rights. No Member will have any right to maintain any
action for partition of the property of the Company. The Members agree not to
maintain any action for dissolution and liquidation of the Company under Section
18-802 of the Act or any similar applicable statutory or common law dissolution
right without approval by the Applicable Members.
13.8Notice to Members of Provisions of this Agreement. By signing this
Agreement, each Member acknowledges that it has actual notice of the provisions
of this Agreement. Each Member hereby agrees this Agreement constitutes adequate
notice of all those provisions.
13.9Counterparts. This Agreement may be signed in multiple counterparts and
delivered by electronic transmission, including by facsimile or attached to an
electronic mail in portable document format, each of which will be deemed an
original, and which when taken together will constitute one and the same
instrument.
13.10Inspection and Audit Rights. Each Investor Member, or a professional
consultant appointed by it, on not less than 30 days prior written notice to the
Company, will have the right at any time to inspect, at its sole expense, the
books and records of the Company; provided that inspection will not unreasonably
interfere with the conduct of the Company’s business and will be completed
during normal business hours, and with respect to each Investor Member, will not
occur more than once in any 12-month period. Any Applicable Member (or group of
Applicable Members) holding not less than 25% of the then issued and outstanding
Membership Interests of the Company will have the right at any time to audit (or
cause a certified public accounting firm to audit) the books and records of the
Company in accordance with the Act and this Section 13.10 (the “Audit”).
(i)Any Audit will be conducted at the cost of the Member(s) requesting it.
(ii)Subject to Section 13.10(iii), for a period of twelve calendar months
following receipt of the Company’s audited financial statements for the Fiscal
Year ending on the last day of the Audit Period immediately preceding such
twelve calendar-month period, an Applicable Member will have the right to give
written notice to the Company (an “Audit Notice”) that one or more Applicable
Members desires to Audit the Company for such Audit Period. An Applicable Member
may exercise its audit rights by giving at least 60 days’
    90

--------------------------------------------------------------------------------



advance written notice to the Company of the desire to perform the Audit, which
notice will include the estimated timing and other particulars related to the
Audit.
(iii)If any Officer has been convicted of fraud, theft, or other crimes of moral
turpitude, then, despite any temporal restrictions otherwise imposed under the
immediately preceding clause (ii), the Applicable Members and their
representatives may conduct an Audit of any one or more Fiscal Years of the
Company (A) for which an Audit was not conducted by or on behalf of the Members
and (B) during which the Officer acted as an Officer of the Company.
(iv)The Audit will be conducted during normal business hours of the Company and
will not unreasonably interfere with the operation of the Company.
(v)Absent receipt of an Audit Notice before the expiration of the Audit Period,
the books and records and bills, statements, invoices, charges and expenses of
the Company for the Audit Period will be conclusively deemed correct and not
subject to further dispute.
(vi)The Member(s) requesting the Audit may request information before the
commencement of the Audit, and the Company will, to the extent available,
provide the information requested as soon as practical to facilitate the
forthcoming Audit. The Company will, to the extent practicable, provide the
information in electronic format or hard copy within the earlier of (i) 30 days
after the written request or (ii) 60 days after the initial Audit Notice from
the Member(s) requesting the Audit. The information requested will be limited to
that normally used for pre-Audit work.
(vii)Any information obtained by any Member in connection with an Audit will be
subject to Section 3.8.
(viii)The Member(s) conducting the Audit or causing the Audit to be conducted
will provide a written report to the Company as soon as reasonably practicable
and in any event with 120 days after the conclusion of each Audit (an “Audit
Report”). The Audit Report will include a copy of any audit report prepared by a
Third Party and all claims related to the Audit for the Audit Period with any
pertinent comments.
(ix)The Company will reply to the Audit Report in writing within 120 days after
delivery of the Audit Report, and the Member(s) requesting the Audit will
respond to the Company’s report in writing within 120 days after receipt of
same. The Company and the Member(s) requesting the Audit will endeavor to settle
outstanding matters expeditiously.
(x)All adjustments resulting from an Audit agreed to between the Member(s) and
the Company will be reflected promptly in the books and records of the Company.
Any dispute regarding an Audit will be reported to and discussed by the senior
executives of the Company and the Members within 60 days after receipt of the
Company’s response to the Audit Report. If no settlement can be
    91

--------------------------------------------------------------------------------



reached by the parties to the dispute within 120 days after the Member(s)
conducting the Audit have responded to the Company’s report, unless otherwise
agreed by the parties, Section 13.14 will apply.
13.11No Third Party Beneficiaries. This Agreement is exclusively for the benefit
of the Members and the Company, and their respective successors and permitted
assigns and, solely regarding Article 7, the Indemnitees and other indemnified
Persons described therein. Except for the foregoing, nothing in this Agreement,
express or implied, is intended to confer on any other Person or Governmental
Authority, including (a) any Person or Governmental Authority to whom any debts,
liabilities or obligations are owed by the Company or any Member or (b) any
liquidator, trustee or creditor any rights, remedies, or obligations under or by
reason of this Agreement, and no such liquidator, trustee, creditor or any other
Person or Governmental Authority will have any rights under this Agreement,
including rights regarding enforcing the payment of Capital Contributions.
13.12Notices. Except as otherwise provided in this Agreement to the contrary,
any notice or communication required or permitted to be given under this
Agreement will be in writing and sent to the address of the Party set forth
below. Each such notice or other communication will be sent by personal
delivery, by United States Postal Service registered or certified mail (return
receipt requested) or by reputable international courier service (such as
Federal Express or United Parcel Service) to the address provided.
(a)if to the Company, to:
Superior Pipeline Company, L.L.C.
8200 South Unit Drive
Tulsa, Oklahoma 74132
Attn: Bob Parks
Telephone: (918) 493-7700
Email: bob.parks@unitcorp.com
with a copy to:
Office of the General Counsel
Unit Corporation
8200 South Unit Drive
Tulsa, Oklahoma 74132
(b)if to the Members, to each of the Members on Exhibit B at the designated
address or in the applicable Award Agreement (in the case of a Management
Member).
Any notice in accordance with this Agreement will be deemed to have been given
(i) when delivered to the addressee in person or (ii) when delivered to the
address by the courier. As a courtesy, a copy of any notice may be given by
electronic mail but will not constitute notice for this Agreement. Any Person
may change their contact information for notice by giving written notice to the
other Persons in this Section 13.12 in the manner provided in this Section
13.12. If the date specified in this Agreement for giving any notice or taking
any action is not a Business Day (or if the period during which any notice must
be given or any action taken expires on a date
    92

--------------------------------------------------------------------------------



which is not a Business Day), or if a notice is given on a day other than a
Business Day, then the date for giving the notice or taking the action (and the
expiration date of the period during which notice must be given or action taken)
will be the next day which is a Business Day.
13.13Remedy Not Exclusive.
(a)Except as set forth in Section 4.1(c), nothing in this Agreement will be an
election of remedies and the rights of the Members and the Company in this
Agreement will be besides those other rights and remedies that may exist at law,
in equity or under contract because of the provisions of this Agreement not
having been performed under their specific terms or having otherwise been
breached. Without limiting the generality of the foregoing, except with respect
to the terms set forth in Article 4, the Members acknowledge that irreparable
damage would occur if the provisions of this Agreement were not to be performed
under its terms and an award of damages for failure to comply with this
Agreement would not be an adequate remedy, and so the Members expressly
authorize any such Members or the Company to sue the other Members or the
Company, as applicable, for a permanent or temporary injunction, to compel the
specific performance or any other equitable remedy by the other Members of their
obligations to comply with their obligations under this Agreement without the
necessity of posting bond or other security in connection therewith.
13.14Dispute Resolution.
(a)Dispute Resolution. Should a controversy, claim or dispute arise among the
Parties relating to or arising out of or in connection with this Agreement,
including any controversy, claim, or dispute based on allegations of breach or
default under this Agreement and whether the controversy, claim, or dispute
arises in common law, tort, by statute, by strict liability, at law or in equity
(collectively, a “Dispute”), then the Dispute will be resolved in accordance
with this Section 13.14.
(b)Before initiating any legal proceeding relating to any Dispute, the Party
asserting the Dispute must provide the other Parties with a notice in writing,
setting forth a complete statement detailing the Dispute, the factual and legal
grounds for the Dispute, and the position of the Party asserting the Dispute on
what actions should be taken to cure the Dispute and the appropriate amount of
time within which to cure the Dispute (the “Executive Negotiation Notice”).
Within 15 days after a Party receives the Executive Negotiation Notice, the
Parties will engage in good faith in person “executive-to-executive”
negotiations with executives familiar with the matters related to the Dispute.
Those executives will have authority to negotiate and settle the dispute subject
to the executives first obtaining the consent for any settlement from the Party
which they represent.
(c)If the Parties are unsuccessful in resolving the Dispute within 30 days after
receipt of the Executive Negotiation Notice, then any Party may institute a
Proceeding in accordance with Section 13.15.
13.15Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
(a)THIS AGREEMENT HAS BEEN SIGNED AND DELIVERED AND WILL BE CONSTRUED,
INTERPRETED, AND GOVERNED UNDER THE LAWS OF THE
    93

--------------------------------------------------------------------------------



STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES WHICH, IF
APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(b)THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY, AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY ACTION WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
(c)Each Party irrevocably consents and submits to personal jurisdiction in any
action brought in the United States federal courts in the State of Delaware (or,
if jurisdiction is not available in the United States federal courts in the
State of Delaware, to personal jurisdiction in any action brought in state
courts in the State of Delaware) regarding any Dispute arising out of or in
relation to or in connection with this Agreement, and each of the Parties
irrevocably agrees that any action instituted by it against the other regarding
any Dispute will be instituted exclusively in those courts. The Parties
irrevocably consent to the exclusive jurisdiction of the foregoing courts and
irrevocably agree that all Proceedings arising out of or in relation to this
Agreement or the transactions contemplated in this Agreement (whether based in
statute, common law, tort, contract or otherwise) will be litigated in those
courts. The Parties agree not to attempt to defeat or deny the personal
jurisdiction of those courts by motion or other action. The Parties waive any
defense of forum non-conveniens in connection with the venue of any of the
foregoing courts.
13.16Non-Compensatory Damages. TO THE FULL EXTENT PERMITTED BY LAW, THE PARTIES
AGREE THAT IN ANY DISPUTE, NO PARTY WILL BE ENTITLED TO AN AWARD OF, AND NO
PARTY WILL BE OBLIGATED TO PAY, EXEMPLARY, PUNITIVE, INDIRECT, SPECIAL,
EXEMPLARY, REMOTE, OR SPECULATIVE DAMAGES EVEN IF THOSE DAMAGES OR LOSSES ARE
CAUSED BY THE SOLE, JOINT, AND/OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR
OTHER FAULT OF THE PARTY WHOSE LIABILITY IS BEING WAIVED HEREBY; PROVIDED, THAT
A PARTY MAY BE AWARDED, AND A PARTY MAY BE OBLIGATED TO PAY, ALL COSTS, EXPENSES
OR DAMAGES, INCLUDING EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, CONSEQUENTIAL, REMOTE, SPECULATIVE OR OTHER DAMAGES PAID OR OWED TO
ANY THIRD PARTY FOR WHICH A PARTY HAS A RIGHT TO RECOVER FROM ANOTHER OTHER
PARTY UNDER THE TERMS OF THIS AGREEMENT.
13.17Repurchase of Management Units. In the event of a Partial Sale Event in
which the Company repurchases any Management Units, (a) any Available Cash that
would otherwise be distributed to the UNT Members who sold UNT Units in such
Partial Sale Event (the “Selling UNT Members”) pursuant to Section 5.3 shall be
used to pay (i) first, the aggregate purchase
    94

--------------------------------------------------------------------------------



price of all Management Backend Units respurchased in connection with such
Partial Sale Event and (ii) second, the Selling UNT Members’ pro rata share of
the aggregate purchase price of all Management Incentive Units repurchased in
connection with such Partial Sale Event based on the number of Units held by the
Selling UNT Members immediately prior to such Partial Sale Event (the “Pro Rata
UNT Purchase Price”); (b) any Available Cash that would otherwise be distributed
to the Investor Members who sold Investor Units in such Partial Sale Event (the
“Selling Investor Members”) pursuant to Section 5.3 shall be used to pay the
Selling Investor Members’ pro rata share of the aggregate purchase price of all
Management Incentive Units repurchased in connection with such Partial Sale
Event based on the number of Units held by the Selling Investor Members
immediately prior to such Partial Sale Event (the “Pro Rata Investor Purchase
Price”) and (c) if the Available Cash referenced in the foregoing clauses (a)
and (b) is insufficient to pay the aggregate purchase price of all Management
Backend Units or Management Incentive Units, as applicable, repurchased in
connection with such Partial Sale Event, (1) the Selling UNT Members shall
contribute an amount of cash to the Company sufficient to satisfy the remaining
aggregate purchase price of all Management Backend Units repurchased in
connection with such Partial Sale Event, if any, (2) the Selling UNT Members
shall contribute an amount of cash to the Company sufficient to satisfy the
remaining Pro Rata UNT Purchase Price, if any, and (3) the Selling Investor
Members shall contribute an amount of cash to the Company sufficient to satisfy
the remaining Pro Rata Investor Purchase Price, if any, in the case of the
foregoing clauses (a), (b) and (c), as determined with Supermajority Interest
Approval of the Board as constituted immediately prior to such Partial Sale
Event.
13.18Publicity. No Member or the Company will issue, or permit any of its
Affiliates, its or its Affiliate’s directors, officers, employees, consultants,
agents or other representatives to issue, any press releases or otherwise make,
or cause any of its Affiliates, its or its Affiliate’s directors, officers,
employees, consultants, agents or other representatives to make, any public
statements or other public disclosures regarding this Agreement, or the
transactions contemplated in this Agreement without the prior written consent of
the other Members and the Company; provided, that the foregoing requirement to
obtain prior written consent will not apply where the release, statement, or
disclosure is deemed in good faith by the releasing or disclosing Member (or any
of its Affiliates) to be required by Law or under the rules and regulations of a
recognized stock exchange on which shares of that Member (or any of its
Affiliates) are listed, so long as before making the release, statement, or
disclosure and to the extent legally permitted and possible, the releasing or
disclosing Member will provide reasonable advance notice to the other Members
and Company, consult in good faith with the other Members and Company on the
form, contents and timing of the release or disclosure and, when available,
provide a copy of the release, statement, or disclosure containing that
information to the Company and other Members.
13.19Member Trademarks. Neither the Company nor any Member may use any trademark
owned by any other Member or its Affiliates without the express written consent
of that Member or its Affiliate or as otherwise required by Law.
[Remainder of page intentionally left blank. Signature pages follow.]


    95


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Members sign this Agreement effective as of the date
first set forth in this Agreement.
SP INVESTOR HOLDINGS, LLC
a Delaware limited liability company


By:     /s/ Patrick Langan     
Name:    Patrick Langan
Title:     Authorized Signatory




By:     /s/ Ryan McGovern
Name:    Ryan McGovern
Title:     Authorized Signatory
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



UNIT CORPORATION
a Delaware Corporation


By:     /s/ Mark E. Schell
Name:    Mark E. Schell
Title:    Senior Vice President and General Counsel
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



Robert H. Parks, Jr.
an Individual


By:     /s/ Robert H. Parks, Jr.
Name:    Robert H. Parks, Jr
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



Micheal L. Hicks
an Individual


By:     /s/ Micheal L. Hicks
Name:    Micheal L. Hicks
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



William F. Ward
an Individual


By:     /s/ Williams F. Ward
Name:    William F. Ward
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



Edward K. Alexander
an Individual


By:     /s/ Edward K. Alexander
Name:    Edward K. Alexander
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



Kevin E. Koerner
an Individual


By:     /s/ Kevin E. Koerner
Name:    Kevin E. Koerner
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



Arthur E. Smith
an Individual


By:     /s/ Arthur E. Smith
Name:    Arthur E. Smith
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



James D. Leathers
an Individual


By:     /s/ James D. Leathers
Name:    James D. Leathers
    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]

--------------------------------------------------------------------------------



David M. Hodges
an Individual


By:     /s/ David M. Hodges
Name:    David M. Hodges


    [Signature Page to Second Amended and Restated
    Limited Liability Company Agreement of Superior Pipeline Company, L.L.C.]


--------------------------------------------------------------------------------



EXHIBIT B
Ownership Information

As of the Effective DateName of UNT MemberBoard MembersCapital ContributionUNT
UnitsUNT Percentage Interest


Unit Corporation
8200 South Unit Drive
Tulsa, Oklahoma 74132
Attn: Mark Schell
Telephone: (918) 493-7700
Email: mark.schell@unit.com




Larry Pinkston, Mark E. Schell, David Merrill, and David Dunham

$300,000,000

300,000

100%

As of the Effective Date
Name of Investor Member
Board Members
Capital Contribution
Investor UnitsInvestor Percentage Interest
SP Investor Holdings, LLC
c/o:


OPTrust
1 Adelaide Street East, 11th Floor
Toronto, Ontario M5C 3A7
Attn: Ryan McGovern
Telephone: (416) 681-3045
Email: RMcGovern@optrust.com


and


Partners Group (USA) Inc.
1660 17th Street
Suite 201
Denver, Colorado 80202
Attn: Travis Chulick
Telephone: (303) 606-3763
Email: travis.chulick@partnersgroup.com


Ryan McGovern, Gavin Ingram, Todd Bright, and Kevin Clement

$300,000,000

300,000

100%

    Exhibit B

--------------------------------------------------------------------------------




As of the Effective DateName of Management MemberManagement Incentive
UnitsManagement Backend Units
Robert H. Parks, Jr.


25,0007,142 6/7
Micheal L. Hicks


15,62516,071 3/7
William F. Ward


12,50012,857 1/7
Edward K. Alexander


7,5007,714 2/7
Kevin E. Koerner


7,5007,714 2/7
Arthur E. Smith


7,5007,714 2/7
James D. Leathers


6,2506,428 4/7
David Md. Hodges


5,6255,785 5/7
Reserved
12,50028,571 3/7



    Exhibit B


--------------------------------------------------------------------------------



EXHIBIT C
Initial Budget


The file titled “149F_9 months consolidated detail budget-ALL SYSTEMS” in the
Virtual Data Room Folder “Updates-2018.3.14” for Project Triton administered by
Tudor Pickering is incorporated in this Exhibit C by reference.


    Exhibit C


--------------------------------------------------------------------------------





EXHIBIT D
Form of Purchase and Sale Agreement




    Exhibit D

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (this “Agreement”), dated and effective as of
[________], [______], is entered into by and between [_______________], a
[_________] (“Seller”), and [_____________], a [__________] (“Buyer”) with
regard to the following:
WHEREAS, reference is made to that certain Second Amended and Restated Limited
Liability Company Agreement, dated as of [●] (the “LLC Agreement”), of Superior
Pipeline Company, L.L.C., a Delaware limited liability company (the “Company”);
WHEREAS, Seller desires to sell, assign, transfer, convey and deliver to Buyer,
and Buyer desires to purchase and accept from Seller, [__________] [Investor
Units] [UNT Units] (as such term is defined in the LLC Agreement) of the Company
on the terms and conditions set forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer hereby agree as follows:
1.    Definitions. Capitalized terms used but not otherwise defined in this
Agreement have the meanings assigned to such terms in the LLC Agreement.
2.    Assignment and Assumption. Effective immediately after the execution of
this Agreement, Seller hereby irrevocably sells, assigns, transfers, conveys and
delivers all of Seller’s right, title and interest in and to [__________]
[Investor Units] [UNT Units] issued by the Company (collectively, the “Assigned
Units”) to Buyer, and Buyer agrees to pay Seller [U.S. $_________________] in
cash by wire transfer in immediately available funds to an account designated in
writing by Seller (the “Purchase Price”). The Purchase Price shall be payable
promptly upon the execution and delivery of this Agreement by the Buyer and
Seller. Buyer assumes all of the obligations and liabilities associated with the
Assigned Units solely to the extent accruing on or after the date of this
Agreement, and Seller agrees to be liable for and pay all of the obligations and
liabilities associates with the Assigned Units solely to the extent such
obligations and liabilities accrued before the date of the Agreement.
3.    Representations and Warranties of Seller. Seller represents and warrants
to Buyer as of the date of this Agreement as follows:
(a)    Title to Assigned Units. Seller is the sole legal, beneficial and record
owner of all of the Assigned Units, free and clear of any and all Liens,
transfer restrictions, voting agreements, or other agreements with respect to
the ownership, voting control, or transfer of the Assigned Units, other than (i)
restrictions on transfer under federal and state securities Laws and (ii)
restrictions set forth in the LLC Agreement.
(b)    Litigation. As of the date hereof, there is no material suit, litigation,
action, claim, arbitration, proceeding or investigation pending or, to Seller’s
actual knowledge, after due inquiry, threatened, against Seller or its
Affiliates relating to the Assigned Units or that would reasonably be expected
to adversely affect the ability of Seller to perform its obligations under and
consummate the transactions contemplated by this Agreement.
    Exhibit D

--------------------------------------------------------------------------------



(c)    Fees. Except for that certain [describe any applicable broker fee
arrangement], Seller has not paid or become obligated to pay any fee or
commission to any broker, finder, or other intermediary in connection with the
transactions contemplated by this Agreement for which Buyer, the Company or its
or their Affiliates will have any liability or responsibility whatsoever.
(d)    Organization and Good Standing. Seller is a [__________], duly formed,
validly existing and in good standing under the Laws of the jurisdiction of its
formation and has all necessary [     ] power and authority to own the Assigned
Units.
(e)    Power and Authorization. Seller has all necessary [__________] power and
authority, to execute and deliver this Agreement, perform its obligations
hereunder, and consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Seller, the performance by Seller of its
obligations hereunder, and the consummation by Seller of the transactions
contemplated hereby have been duly and validly authorized by all necessary
[__________] action on the part of the Seller. This Agreement has been duly
executed and delivered by Seller and constitutes the valid and binding agreement
of Seller, enforceable against Seller in accordance with the terms set forth
herein, except as the enforceability thereof may be limited by the effect of:
(i) applicable bankruptcy, receivership, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer, and other similar Laws relating to
or affecting the enforcement of the rights and remedies of creditors or parties
to executory contracts generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at Law
or in equity) and the exercise of equitable powers by a court of competent
jurisdiction.
(f)    Non-Contravention. The execution and delivery of this Agreement and the
performance by Seller of its obligations hereunder will not: (i) conflict with,
violate or contravene any provision contained in Seller’s Charter Documents,
(ii) violate any material Law to which Seller is subject, (iii) violate, result
in a breach of or constitute a default under any material contract, agreement,
commitment, indenture, mortgage, lease, pledge, note or other instrument or
obligation to which Seller is a party or the Assigned Units are bound, (iv)
violate, result in a breach of or constitute a default under any judgment,
order, decree, award or injunction issued, adopted or entered by a Governmental
Authority to which Seller is a party or by which the Assigned Units are bound or
(v) result in the creation of, or impose on Seller any obligation to create, any
Lien on any of the Assigned Units.
(g)    No Consents. No notice to, filing with, or authorization, registration,
consent or approval of any Governmental Authority or other Person is necessary
for the execution, delivery or performance of this Agreement by Seller or the
consummation of the transactions contemplated hereby by Seller.
4.    Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the date of this Agreement as follows:
    Exhibit D

--------------------------------------------------------------------------------



(a)    Fees. Except for that certain [describe any applicable broker fee
arrangement], Buyer has not paid or become obligated to pay any fee or
commission to any broker, finder, or other intermediary in connection with the
transactions contemplated by this Agreement for which Buyer, the Company or its
or their Affiliates will have any liability or responsibility whatsoever.
(b)    Organization and Good Standing. Buyer is a [__________], duly formed,
validly existing and in good standing under the Laws of the jurisdiction of its
formation and has all necessary [     ] power and authority to own the Assigned
Units.
(c)    Power and Authorization. Buyer has all necessary [__________] power and
authority, to execute and deliver this Agreement, perform its obligations
hereunder, and consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Buyer, the performance by Buyer of its
obligations hereunder, and the consummation by Buyer of the transactions
contemplated hereby have been duly and validly authorized by all necessary
[__________] action on the part of the Buyer. This Agreement has been duly
executed and delivered by Buyer and constitutes the valid and binding agreement
of Buyer, enforceable against Buyer in accordance with the terms set forth
herein, except as the enforceability thereof may be limited by the effect of:
(i) applicable bankruptcy, receivership, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer, and other similar Laws relating to
or affecting the enforcement of the rights and remedies of creditors or parties
to executory contracts generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at Law
or in equity) and the exercise of equitable powers by a court of competent
jurisdiction.
(d)    Non-Contravention. The execution and delivery of this Agreement and the
performance by Buyer of its obligations hereunder will not: (i) conflict with,
violate or contravene any provision contained in Buyer’s Charter Documents, (ii)
violate any material Law to which Buyer is subject, (iii) violate, result in a
breach of or constitute a default under any material contract, agreement,
commitment, indenture, mortgage, lease, pledge, note or other instrument or
obligation to which Buyer is a party or (iv) violate, result in a breach of or
constitute a default under any judgment, order, decree, award or injunction
issued, adopted or entered by a Governmental Authority to which Buyer is a
party.
(e)    No Consents. No notice to, filing with, or authorization, registration,
consent or approval of any Governmental Authority or other Person is necessary
for the execution, delivery or performance of this Agreement by Buyer or the
consummation of the transactions contemplated hereby by Buyer.
(f)    Securities Laws Matters.
(i)    (A) Buyer is acquiring the Assigned Units for Buyer’s account and not
with a view to distribution in violation of applicable federal or state
securities laws, (B) Buyer has sufficient knowledge and experience in financial
and business matters so as to be able to evaluate the merits and risk of an
investment in the
    Exhibit D

--------------------------------------------------------------------------------



Assigned Units and is able financially to bear the risks thereof, and (C) Buyer
understands that the Assigned Units will, upon purchase, be characterized as
“restricted securities” under applicable Laws and that under such Laws the
Assigned Units may be offered or resold without registration under such Laws
only in certain limited circumstances.
(ii)    Buyer is an informed sophisticated entity with sufficient knowledge and
experience in investment and financial matters and in the natural gas and
natural gas liquids gathering, processing, treating, compression, dehydration,
transportation, and marketing industry to be capable of evaluating the risks and
merits of the acquisition of the Assigned Units. Buyer understands that the
acquisition of the Assigned Units involves a high degree of risk and it is
financially able to bear such risk. Buyer qualifies as an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended.
(iii)    In entering into this Agreement, Buyer is relying solely upon the
representations, warranties, and other terms and provisions of this Agreement
and on the conclusions drawn from its own due diligence review. Buyer represents
and warrants that, except for the specific representations and warranties of the
Seller set forth this Agreement, Buyer has relied solely on its due diligence
review and not on any factual representations or warranties of Seller, the
Company or its Subsidiaries or their respective Representatives.
(iv)    Buyer acknowledges and agrees that neither Seller nor the Company, nor
any of their respective Subsidiaries or other Affiliates, officers, or agents,
or any other Person, has at any time expressly or implicitly represented,
guaranteed, or warranted to Buyer that (A) any profit or other economic benefit
will be realized by it as a result or in connection with the acquisition of the
Assigned Units, (B) any financial projections with respect to the businesses of
the Company and its Subsidiaries will prove to be true and correct, or (C) past
performance or experience on the part of the Company and its Subsidiaries in any
way indicates the predictable results of the acquisition of the Assigned Units
or the results of operations of the Company and its Subsidiaries.
(v)    Buyer acknowledges that the tax consequences of its acquisition of the
Assigned Units will depend on Buyer’s particular circumstances, and neither
Seller nor the Company, nor any of their respective Affiliates, officers, or
agents, or any other Person, will be responsible or liable for the tax
consequences to Buyer arising from its acquisition of the Assigned Units, and
Buyer will look solely to, and rely upon, its own advisers with respect to the
tax consequences of its acquisition of the Assigned Units.
5.    Counterparts. This Agreement may be executed in multiple counterparts and
delivered by electronic transmission, including by facsimile or attached to an
electronic mail in portable document format, each of which shall be deemed an
original, and all of which when taken together shall constitute one and the same
instrument.


    Exhibit D

--------------------------------------------------------------------------------



6.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the Laws of the State of Delaware.
7.    Miscellaneous. The recitals to this Agreement are incorporated herein by
reference as if fully set forth herein. No amendment to this Agreement shall be
effective unless in writing and signed by Seller and Buyer. Seller agrees to
execute and deliver such further instruments of transfer as Buyer may reasonably
request to effectively assign and vest in Buyer the Assigned Units.
[Remainder of page intentionally left blank. Signature page follows.]

    Exhibit D

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer hereby execute this Agreement effective as
of [__________],[_______].                        


Seller:
    
By:        
Name:        
Title:        
Buyer:
    
By:        
Name:        
Title:        


    Exhibit D